Explanations of vote
(DA) Mr President, the most recent internal tensions and unrest in Tunisia, Egypt, Libya and other Arab countries have led to huge migration flows with their associated challenges for Europe. Obviously, we must be ready to deal with these situations and these flows of people. We need to find a way of doing this together by ensuring, in solidarity with one another, that we meet the challenges that arise when our common system is put under pressure from the outside world.
I am therefore pleased that Parliament has today adopted a policy for dealing with migration flows arising from instability. I am particularly pleased that Parliament's resolution places the focus on strengthening the role of the border agency, FRONTEX. That is something that we in the Danish Liberal Party have been fighting for for a very long time. During the current crisis in North Africa, FRONTEX has proven to be a particularly important instrument for dealing with migration flows in the region. Now all we need is for FRONTEX to be able to swing into action more quickly when it ultimately counts.
Mr President, I voted in favour of this report because it represents a first step towards an EU policy on migration flows arising from instability. In this regard it is important that this Parliament speaks out against this hysterical vision of a looming invasion of migrants and asylum seekers coming from the South.
We are not going to be overwhelmed by millions of people escaping political deprivation and tyrannies. Many people are afraid that asylum seekers are arriving in greater numbers, straining our buckling welfare systems. This claim is good to gain votes and build support for harsh immigration policies, but it is not backed by the facts. The overall number of people claiming asylum in the West dropped by more than 40% over the past decade according to data just released by the United Nations.
(IT) Mr President, ladies and gentlemen, I also supported and voted in favour of Mr Provera's report because I think it offers a practical, assertive step forward towards the goal of solidarity, which is moreover provided for by Article 80 on solidarity amongst European Union Member States. It also pays clear and explicit attention to those that find themselves in great difficulty, such as North Africa in particular at this time.
Respect for human rights, international cooperation and bilateral relations are essential, as too are regional organisations such as the Arab League and the African Union, which can provide added value in a stable, lasting peace process. We trust that the steps ahead will also be characterised by actions in similar areas that promote, in economic terms, entities that need to be supported and assisted towards sustained and continuous growth.
(FI) Mr President, I would like to say that migration flows arising from instability are a real challenge for the European Union. This is about the individual fate of human beings, in which every person's story is different. They are on the move through desperation, but what unites them all is hope for something better.
Europe needs to show sympathy and a willingness to help. European integration is a successful, common project through which we have created prosperity, stability and security - a sort of cradle of wellbeing. It will be difficult and expensive to respond to this wave of immigration after it starts rapping on the doors of Europe.
The example provided by the island of Lampedusa shows how foreign policy security matters can become internal policy in an instant, and that is why development cooperation alone is no longer enough. Europe needs a comprehensive, preventive plan that covers aspects of security, regional cooperation, trade policy, climate change, the protection of human rights and the development of democracy. This is what we need to do.
(IT) Mr President, ladies and gentlemen, in the European debate on migration flows. one often hears: 'What problems can a country of nearly 60 million people such as Italy have in accommodating a few tens of thousands of immigrants?'.
This question disregards two pieces of information, often for ulterior motives. Firstly, many of these immigrants want to end up in other EU countries. Secondly, in the last two years, less than 4 000 people have arrived on Italy's shores, thanks to bilateral agreements with Libya and Tunisia. In the past two months following the political crisis, 22 000 people have already arrived.
Italy is a pressure cooker right now. On the one hand, the flow of migrants from North Africa, particularly economic migrants from Tunisia, is not coming to a halt. On the other hand, France is rejecting immigrants at Ventimiglia because they do not hold residence permits.
If European solidarity does exist, now is the time to show it by working together at EU level to decide how to deal with these flows, both in the current emergency and in the long term, as well as which instruments to use in dealing with those arriving in Europe and what measures to adopt in countries of origin. This text is an initial step in this direction and I therefore voted in its favour.
Mr President, on a point of order: we are in a Chamber which is meant for discourse, and we obviously all have to show respect for one another. When you have two group Chairs having a private conversation while others are giving speeches, what message does that send out to their colleagues?
Mr Daul and Mr Schulz, I have been asked whether you could set an example to the House.
(IT) Mr President, ladies and gentlemen, the measure we have voted on today is of some help in clarifying the phenomenon of migration flows and praises the work of Frontex. I think this should be seen positively and therefore so should the result of the vote.
I do, however, believe that this stance should be accompanied by equal clarity on the part of the Member States, because this challenge affects not only the European Institutions but also policy in the Member States.
I must say, however, that so far not all Member States have implemented and practiced such clarity, starting with the policy of the Italian Government, which has dealt with the situation in Lampedusa in a most objectionable and questionable manner. Thousands of migrants there have been essentially abandoned to their fate, whilst human solidarity - never mind legal solidarity - would have led to immediate care and certainly greater respect than has been shown, notwithstanding the fact that the legal problem would then have to be dealt with, as we have done in this House.
(IT) Mr President, ladies and gentlemen, while it is true that many migration flows arise from instability, we are rather reluctant to use such a mistaken term, because instability really means war, genocide, uncontrolled violence, revolutions and the misery to which these people have been condemned, whilst the European Union remains silent. There is also the desire for freedom. The resolution that we have voted on calls for a Union policy for the East and its most appropriate instruments to address various factors that cause this instability.
I wonder what credibility this foreign policy can have, given that events in Libya and North Africa have demonstrated the total lack of an EU foreign policy. The governments of the Member States each acted on their own behalf, offering a pitiful spectacle to the world and the people that we should be helping. The only refugee reception policy the Union could offer fell well short of requirements. The island of Lampedusa and Italy were left without any answers. Therefore we are certainly voting in favour of this measure, but we urge the Union to finally come up with a foreign policy worthy of the name.
(NL) Mr President, I abstained from the vote on the Provera report, primarily because I think that it is greatly lacking in clarity. All kinds of things are stated and proposed in this report - some of them even sensible ideas, which is unusual in this Parliament. Yet, sadly enough, it remains primarily a report offering total political correctness that nowhere - not in a single place, not in a single paragraph or a single clause - ventures to question the new mass immigration into an already overpopulated continent of Europe, as this relates predominantly to the countries that used to make up what was known as Western Europe but is also a fundamental issue.
My own country of Flanders is the most densely populated country in the whole of the European Union. The overwhelming majority of Flemings do not want any new immigration, and certainly not from countries with cultures and religions that advocate values that are completely at odds with our own. It is high time that the European Parliament listened for once to its own European citizens.
Mr President, I agree that we should take measures in the short term to address the humanitarian crisis in the Mediterranean, ensuring the dignity of the people concerned using instruments such as Frontex. We also need a long-term vision to solve the problems related to migration flows and to help create jobs in the countries of origin of these people.
On of the European Union's key tools is trade policy. The time has come to improve the openness of our markets, starting with countries like Egypt and Tunisia. We also need to establish dialogue with a view to strengthening the regional trade relationship.
We have the example of Turkey and its success both with its customs union and in effectively implementing the necessary democratic reforms. We have to start daring to talk about custom unions and free-trade agreements with the countries of the Mediterranean that are moving towards democracy and reforms.
I would like to finish by calling on the Council to adopt without further delay the Regional Convention on preferential Pan-Euro-Med rules of origin.
Mr President, the premise of this report is incorrect. The idea that emigration is a product of poverty and desperation, although superficially plausible, turns out to be specious. Emigration, we know historically, more often is the product of rising wealth and rising aspiration. We saw very recently that the great migratory flows from Tunisia came after the restoration of democracy and the end of dictatorship.
The real cause which uproots people and makes them shift themselves hundreds of miles in pursuit of a better life is opportunity. The reality is that in the European Union we have created a situation where we have long-scale structural unemployment and yet are still are having to import labour. In our country, the United Kingdom, there are more than 4 million people who are either unemployed or on incapacity benefit and yet every month we are bringing people in from all over the world to do jobs that are not being taken by people born in the United Kingdom. We have trapped millions in the squalor of dependency. We have placed them in a situation where work is no longer part of their mental horizon. If we want to rescue people from that wretched condition, the answer is not in foreign policy but in reform of welfare, so as to restore dignity and independence to our own citizens.
Mr President, one of the factors that is often overlooked in any debate on migration is that quite often it is very difficult for those who migrate from one country to another, and they do so under the most difficult of circumstances. Think what it must be like to leave behind your family, your village, your town, all your social ties, your friends, maybe never knowing whether you will see them again or when you will see them again. What makes them leave those countries and seek opportunity, as the previous speaker said, in the West? Well, quite often it is because they are escaping from conditions and governments that are no longer able to command their confidence.
We can help in some ways. Let us look at some of the policies that we have: our fisheries policy, which encourages large fishing boats to plunder the seas off poor African nations, leaving their local fishermen in desperation with no jobs. What do they do then? They seek to migrate. We have our aid policy, which keeps corrupt governments in power, making it less pleasant for people to stay in their countries. That makes people look to go abroad and they come here.
We have to get this right. We have to understand that it is difficult for people to leave their own countries. We should make sure that our policies help people to stay in their own countries.
(DA) Mr President, for the Group of the Alliance of Liberals and Democrats for Europe it is absolutely crucial that we secure the same rights and opportunities not only for the women, but also for the men of rural areas as are enjoyed by those who live in towns. If we want to maintain a stronger European agricultural sector that is able to supply good quality food to the whole of Europe we need to ensure that this sector is attractive to both workers and families. For this to be possible, it is necessary for us to give rural areas the opportunity for growth, innovation, jobs and development. It is not necessary for us to impose quotas and unnatural gender distributions on the sector. Therefore, it is also a good thing that Parliament has today adopted the report on the role of women in agriculture and rural areas, thereby sending a very clear signal that, here too, women play an important role.
(IT) Mr President, ladies and gentlemen, women have always had an important role in the agricultural and rural sector. Indeed, women account for 42% of the labour force out of a total of around 27 million workers.
Despite this high percentage, women are not well represented in sector organisations and face discrimination in the decision-making process. There are many areas in which women's circumstances could be improved, including ensuring adequate social cover.
The European institutions should therefore act to balance this inequality, perhaps by monitoring the sector through an observatory for female entrepreneurialism in agriculture, as already operated in Calabria and other regions in Italy.
The report voted upon today - which I supported - also takes a long hard look at the issue of the exodus from the countryside. In order to help keep employment levels steady we need support policies and strategies which are designed to build infrastructure and create services suited to the requirements of modern life, which can be implemented in rural areas.
(DE) Mr President, life and work have changed radically in rural areas through the transformation of society, changes in social structure and dramatic demographic change.
If it is our aim to keep women of all generations on the land or to encourage them to choose a rural lifestyle, then their needs and requirements must be taken into greater consideration in development policy. We should bear in mind that the realities for women in rural areas have changed in recent years and are very highly differentiated. Women themselves have played a part in initiating and shaping this change, both as individuals and in women's political groupings.
I believe that our rapporteur, Mrs Jeggle, has correctly highlighted this fact, which is why I believe this report is extremely important. After all, if we want to develop rural areas, we cannot simply concentrate on building up infrastructure and creating an environment for tourism, but also need to ensure that families settle there again, something that involves both women and men in equal measure.
(PL) Mr President, I endorsed the Jeggle report, not least because it recommends ensuring appropriate funding for the European Union's agricultural policy. The trend towards make savings in the EU budget, which is otherwise entirely apposite, must not be followed at the expense of the common agricultural policy. If rural areas and agriculture in the European Union do not receive appropriate assistance, it will be hard to improve the role of women in rural areas, it will be hard to encourage women to live in rural areas under such difficult conditions, and it will be hard to achieve the objectives of this key policy, such as food security, environmental protection and territorial balance. We should remember this, and I would like to take the opportunity afforded by the debate on this key report by Mrs Jeggle to call once again for the wish to make savings in the European Union not to be granted at the expense of the common agricultural policy.
(ES) Mr President, I voted for this report because it helps to combat the invisibility which until now has characterised the work of and role played by women in rural areas.
Without this contribution, it would not have been possible, in the past or in the present, to maintain population and employment outside urban areas. This visibility should lead not only to social recognition but also to provision. The common agricultural policy must include a focus on gender in its aid programmes, with special initiatives for female entrepreneurship. In addition, it must help fund services and promote aspects such as Internet access in rural areas, which promote equality of living conditions in urban and in rural areas.
For their part, the social security systems of the Member States must recognise women's work in this sphere, both in terms of production and care, especially in the care of dependents and children.
(IT) Mr President, ladies and gentlemen, despite the fact that women account for 42% of 26 to 27 million workers and that 29% of agricultural businesses are run by women, their industry-level representation is almost non-existent and at odds with their importance.
This is not right or normal, so the Union needs to give women a greater role in the rural sector and find suitable solutions for the combination of economic activities that they carry out. Gender equality, equal treatment, social protection for mothers and recognition of the specific role that women play in agriculture are what is required.
Promoting continuous training is therefore one of the core issues on which we can no longer compromise. We support the proposals of the rapporteur, Mrs Jeggle, on better representation for women in all political, economic and social bodies in the agricultural sector, and on support for social protection initiatives for women working as small farmers, farm workers and seasonal animal rearers.
Women must be acknowledged specifically within the common agricultural policy, otherwise this reform will be useless and it is quite certain that we will not be able to imagine an untroubled future with fresh cuts in agriculture.
Mr President, I do not know whether you recall the popular television series in our own country Life on Mars, the conceit of which was that the leading character, a police officer, is catapulted back, as it seems, to the early 1970s.
I felt rather as he did as I read through the voting list today. Here is the EU coming out with policies on women in agriculture, export credits for favoured companies, special grants to Unilever in the Czech Republic and to machine tool manufacturers in Poland.
The 1970s was a dire period for Europe as a whole and for the United Kingdom in particular: a time of stagflation, of unemployment, of national bankruptcy. But these things did not happen because of some tectonic forces beyond our control. They happened as a result of wrong-headed policy, in particular the idea that governments could pick winners, and that governments should control the economy and make things happen through reallocating resources.
The 27 Member States have moved on, but the European Union has not. We are still in this world of taking money from our taxpayers and giving them to favoured client groups.
Why? Because if we did not do that, what would the European Union be for? As Upton Sinclair once observed, it is very difficult to make a man see something when his job depends upon not seeing it.
- (SK) Mr President, it is right and proper that the submitted report sets out to improve the position of women in rural areas. Unfortunately, however, it views women only as workers or entrepreneurs. It does not see women in the role of mothers, nor the value of the informal and therefore unpaid work of women. However, the work of women at home and caring for dependent family members also makes a significant contribution to the wellbeing of society.
This work accounts for up to one third of GDP in European countries, and yet we always pretend it does not exist. Instead of clearly acknowledging this asset, we put pressure on women to get jobs and go into business. At the same time, it is precisely in agriculture and rural areas that valuing the work of women would improve the quality of life for families and communities.
(DA) Mr President, it should always be up to each individual Member State to decide on its own energy mix. In light of that fact, it is also clearly the case that each individual Member State should cover the costs if it wants to phase out one of the elements of that mix. However, in Lithuania, Slovakia and Bulgaria, in particular, there were a number of nuclear power plants from the Soviet era that were a long way from meeting our safety requirements. It was therefore also necessary and sensible to support the decommissioning of these plants.
The problem is that the planning that was carried out there, or more accurately the lack of planning, quite simply must not be repeated. We can see that, by the end of 2013, we will have spent a total of EUR 3 billion, and we have still not managed to decommission the plants. That is a sign of poor planning. The Commission must produce a detailed analysis of the financial efficiency of the projects, because any future support must be conditional upon the countries being able to demonstrate that they have managed their current funds properly.
- (SK) Mr President, the submitted report on the state of funding in the area of decommissioning nuclear power plants provides a good picture of the situation to date. I fully agree with one of the key conclusions of the report, that the decommissioning of these facilities in the countries affected will also require European funding contributions after 2013. It will not be within the power of the affected countries to fund this exclusively from their own sources.
For example, Slovakia, under pressure from the EU, decommissioned two fully reconstructed blocks of the Jaslovské Bohunice nuclear plant in 2006 and 2008. According to the conclusions of the International Atomic Energy Agency, these blocks fulfilled all of the safety criteria. The economic impacts of this step are considerable, and will be further multiplied by the high long-term costs for the complete decommissioning of these facilities. The European Union will also have to make provision for funds to support the decommissioning of the nuclear plants in the financial perspective for the years 2013-2020.
(PL) Mr President, energy policy, and above all energy security in the broadest meaning of the word, is a subject provoking heated discussion in every corner of the globe in the light of recent events in Japan. The disaster at the Fukushima nuclear power station showed how much work we need to do to create an energy supply system which is efficient and environmentally-friendly, but above all safe. This is a problem not only for Asia, but for every country on every continent. If nuclear power stations exist which should be closed for safety reasons, let us do everything in our power to ensure that this takes place and efficiently. Let us provide support for all measures resulting in the creation of new and safe energy sources, and when taking decisions let our overriding priority always be public safety. Thank you very much.
(IT) Mr President, ladies and gentlemen, there is no doubt that a report such as Mr Marinescu's could not but find support and agreement, even in a situation still characterised by the emotional outpouring following the events in Fukushima. Mr Marinescu's absolutely balanced and prudent approach to the document led me to support it in any case.
Furthermore, there is no doubt that the commitment to Lithuania, Slovakia and Bulgaria must be sustained and consistent, whilst at the same time a series of other activities - those simply called 'stress tests' and also all those tests designed with safety in mind - ought to guarantee safety in the nuclear sector. There is no margin for error, for reasons we know all too well.
The financing programmes had already been planned for some time and they have been assured. We trust in the positive and concrete outcome for the entire operation, which signals a step forwards in the direction we all wanted.
(IT) Mr President, ladies and gentlemen, the issue of providing adequate financial resources to guarantee the decommissioning of nuclear power plants has already been tackled by European Union legislation on the safety of the nuclear sector. Today, in the light of recent international events and the consequent decisions of the governments of the Member States in this regard, the issue is highly topical.
We have expressed our backing for Mr Marinescu's work, which deals with the specific cases of a number of countries which, upon accession, took on particular obligations on decommissioning nuclear power plants and received special support from the European Union for this very activity.
Specific cases aside, on this issue we are duty-bound to establish an effective monitoring system to check and test the nuclear plants within EU territory. Indeed, the number of reactors that are thought to need to be decommissioned in EU territory in the near future is rather high.
It will therefore be essential - including and above all in such cases -, to ensure the provision of guarantee mechanisms for setting aside adequate financial resources required to tackle both ordinary and extraordinary requirements.
(IT) Mr President, ladies and gentlemen, as a staunch supporter of the anti-nuclear cause I backed this report not only because I think the decommissioning of these plants is of benefit to all, but also because I hope that no more will be able to be built.
Today we are faced with a ticking time-bomb across Europe. The operation of nuclear power plants for civilian purposes is founded on engineering practices which are now outdated and anachronistic. It can be said that their safety is ever more theoretical: everything will be fine, as long as nothing happens. In fact, we are dealing with protocols from 50 years ago which, in reality, are not protected against events that may be increasingly unforeseeable. Terrorist attacks could not have been foreseen and nor could the natural and disastrous events - not only earthquakes - which unfortunately are increasingly frequent in our disaster-stricken world.
(HU) Mr President, I supported the report, which directly affects my country, Slovakia, as well. In 2004, the Lithuanian, Slovak and Bulgarian Governments made commitments in their accession treaties to gradually shut down some of their nuclear reactors. The closure incurred extraordinary economic burdens, thus the EU undertook to provide financial aid for decommissioning by the end of 2013. EU experience of nuclear decommissioning is limited. The shutdown may have a direct effect on the energy supply of the country concerned and neighbouring Member States.
The development of alternative, low carbon emission and competitive energy sources must be promoted in order to manage the negative consequences. At the same time, we need to provide adequate financial resources to ensure that decommissioning operations occur in accordance with safety regulations. The European Union will be able to use the experience gained during the shutdown processes with nuclear power plants that are approaching the end of their economic lives. Based on the results, with a view to 2013, it may be presumed that several investment projects will be almost complete, and new decommissioning and management structures will be already available to us. Thank you very much.
(EL) Mr President, I voted in favour of the Marinescu report, precisely because in Southeastern and Eastern Europe there is a heavy legacy of extremely dangerous nuclear reactors, such as in Bulgaria, Romania and Slovakia. However, over all these years, billions of euros of European taxpayers' money has been spent modernising them and prolonging their life. We are basically subsidising the nuclear lobby which fought for reconditioning. Fukushima has shown us yet again that these reactors should be shut down; however, no such financial provisions were included into the operating costs of reactors and this is a huge and scandalous subsidy for a dangerous, expensive and contaminating method of producing energy. Now, however, we can change the political will. Convert subsidies for reconditioning unsafe reactors into funding to close them. Freeze all new reactors being designed. Convert resources from Euratom financing and abundant ITER subsidies. Divert the resources earmarked to design and build new reactors to an economy based 100% on renewable energy sources by 2050. We are in a state of emergency and we must respond.
(LT) Mr President, I would like to congratulate the rapporteur on a report that is harsh, but in many places very true. I would like to emphasise and draw my colleagues' attention to the fact that, together with Slovakia and Bulgaria, Lithuania has fulfilled the obligations laid down in its accession agreement and has closed its old Soviet nuclear reactors within the deadline set. Most of the projects concerning the closure of Ignalina have been implemented or are being implemented. Obviously, there are some difficulties. When a new Lithuanian Government and Ignalina Nuclear Power Plant Board take office, it is hoped that it will be possible to bring proceedings against those individuals, who failed to organise work properly, and also to review the agreement on the construction of repositories for spent nuclear fuel, managing to obtain favourable conditions. I entirely agree that it is necessary to manage funds and use resources with complete transparency, thereby ensuring nuclear safety. However, as we are discussing new nuclear power plants, I would like to use the opportunity to draw my colleagues' attention to the European Union border, to Russia and Belarus, where there are plans to construct power stations with experimental reactors. We must focus our attention on this.
(DA) Mr President, I actually did not realise that we would, in fact, have the opportunity to give an explanation of vote in connection with this resolution, but, as that is the case, I will do so very briefly. The Danish Liberal Party is essentially against the Globalisation Adjustment Fund. However, once the decision has been taken to set up such a fund and once applications have been sent in where the countries concerned meet the requirements laid down in connection with the Globalisation Adjustment Fund, we obviously must also grant the funds applied for. We therefore voted in favour.
Mr President, I voted against both the Matera reports on the mobilisation of the Globalisation Adjustment Fund, for the Czech Republic and for Poland, not because I feel any ill will against those countries - far from it. I am just very mindful of my own constituents in the West Midlands, and indeed their contribution to the GBP 48 million that the United Kingdom pays to the European Union every single day.
Let me tell you a few things about the West Midlands: we have the largest youth unemployment and our motor industry was decimated, partly due to the European Union funding jobs in Slovakia that took away essential jobs from the Ryton plant.
In 2004 it was, of course, the United Kingdom that bore the brunt of the EU enlargement, because it was the only one not to put up any barriers. That cost more in public services. Another example of an expense that my constituents have is that we contribute towards child benefit for people in Eastern Europe. People come over to the United Kingdom, work in the United Kingdom and claim for children who are resident in Eastern European countries.
What we would like to do, and what I would like to see, is that GBP 48 million a day being kept in the United Kingdom and spent on essential public services, and not handed over, when the EU's accounts have not been audited for 14 years.
(GA) Mr President, I was pleased to support these proposals from Bairbre de Brún and wish every success to the workers in the Czech Republic and Poland. However, I suspect that they will end up disgusted and dispirited, as I saw in my own constituency, especially in Dell in Limerick and Waterford Crystal in Waterford.
The EAGGF is a wonderful concept but, unfortunately, it is too inflexible. As a result of this, much of the funding returns to the European Union. I would suggest that, where there is funding left over, the Member State concerned should be able to make proposals to the Commission on how best to utilise it on behalf of the workers.
(GA) If that is done, it will greatly help unemployed workers and greatly improve the image of the European Union.
(DA) Mr President, violence against women is a problem that exists the world over, and it is obviously important to adopt a position on this issue - both personally and from a political standpoint. Clearly, therefore, we must also adopt a position on this issue at European level. When discussing these problems, instead of creating a Christmas tree adorned with various initiatives, I would simply have liked the Committee on Women's Rights and Gender Equality to have concentrated a little bit more on the initiatives that it actually wants the European Union to focus on. Other things being equal, I believe that would lend more weight to our actions and make them more effective and thus be better for the women concerned and, in that respect, also for the credibility of the initiatives that we propose here in Parliament.
Mr President, violence against women is not a private issue. It is a crime to be persecuted. We need to break the silence. Respecting culture and religion is important but it should never be an excuse for honour killing, genital mutilation, trafficking, domestic violence and forced marriages. The Stockholm Programme provides a new policy framework to enhance the fight against violence on women and calls for concrete action. I encourage the Commission to come forward with a strategy which includes practical proposals.
I voted in favour of this report because I believe we must join forces across political parties to denounce and combat all forms of violence against women. I support the principle and most of the proposals, but judicial and criminal law measures should be taken at national level. That is what we are doing in Sweden. In fact combating violence is at the centre of the women's organisation of my party, providing practical action and raising awareness not only to protect women, but also to empower women and to develop a culture of respect for women's dignity. I have started a social media campaign on this which everybody is welcome to join.
(IT) Mr President, ladies and gentlemen, as some of my fellow Members have already said, I think that by voting in favour of this report by Mrs Svensson we are making a commitment to ensuring that the Commission fulfils its pledge to adopt a Communication, before the end of 2011, for the implementation of a strategy and a European action plan to combat violence against women, which will take a global view and therefore include all the different cases, from sexual violence to domestic violence and female genital mutilation, and - I hope - all the new forms of violence. I am referring to the actual inducement to violence, which is often carried out by advertising and the media, as well as the forms of blackmail and violations of women's human rights that occur in the workplace when they decide they want to become mothers or are already working mothers.
Following the implementation and adoption of the directive on trafficking in human beings - to which Parliament was very committed - and the directive on the European Protection Order, I think it would be important to have a proper directive on this issue within the new legal framework created by the Treaty of Lisbon and the Stockholm Programme.
(IT) Mr President, ladies and gentlemen, until all forms of violence against women have been completely eradicated we shall never be able to say that we have a modern society that is finally democratic. Once again Parliament is looking at this brutal phenomenon, which unfortunately remains shockingly topical.
The figures are quite clear: at least one woman in five suffers physical or sexual violence during her lifetime and violence is actually the prime cause of death and disability among women aged between 15 and 44 - even more than cancer or road traffic accidents.
Therefore, real and permanent mobilisation is needed, leading to the creation of a global legal mechanism to fight all forms of violence against women. A strong signal must be sent this day. There is only one final objective: this lethal virus must no longer find fertile ground.
(ES) Mr President, violence against women is a direct consequence of discrimination; that is why we need a multi-faceted policy with special attention paid to the children of abused women.
They must have the right to free legal aid and psychological support, women's refuges and economic assistance to enable them to be independent, to specialised courts, protocols for implementation and special training for health, police and legal workers, and for statistics to be compiled and data collected to give us a true picture of the problem and allow us to apply the most appropriate policies at European level.
(NL) Mr President, I abstained from the final vote on the Svensson report and I am therefore using my explanation of vote to say that I, too, find violence against women to be shocking and totally unacceptable.
However, I abstained from the final vote because I believe that this report is absolutely teeming with violations of the principle of subsidiarity, which I cherish, and I do not believe that creating new European bureaucracy, observatories or other bodies is desirable - quite the contrary is true. I am also disturbed, by the way, by the political correctness that results in the failure of the word 'Islam' to appear even once in this report even though that faith, with its plethora of backward standards and principles, obviously plays a major role in discrimination and violence against women. That is true in the Islamic world, of course, but sadly also over here. Let us call a spade a spade and Islam, in its real and current state, backward and misogynistic.
- (SK) Mr President, I welcome the report of Mrs Svensson, because it advances the discussion on women's rights. In condemning violence against pregnant women, the report states, and I quote: 'the perpetrator thereby harms more than one person'. I have been striving for years for women's rights not to be placed in opposition to the rights of unborn children. The Svensson report has unfortunately not yet overcome this conflict.
Restricting the reproductive rights of women, which is currently understood primarily to mean the right to abortion, continues to be regarded as a form of violence against women. However, if we finally count unborn children as human beings, then artificially induced abortion is an act of violence against the unborn child.
In drafting a strategy for the fight against all forms of violence, the Commission should harmonise the rights of women and the rights of unborn children. The new strategy should protect women while also including mechanisms for protecting unborn children. This also emerges from the submitted report, but it has to be read carefully.
Mr President, I voted against the Svensson report. Obviously I totally denounce violence, especially violence against women, so why did I then vote against this report? I voted against it because, as a colleague of mine said a bit earlier, it is a bit of a time warp. It brings us back to the 1970s and political correctness and is very naive in that element. It just wants to replay the fights of the early 70s.
I also am a bit concerned about the criminal nature it wants to bring in. This is what the European Union does, is it not? It brings itself in on an issue that everyone can agree on - how awful violence against women is - and then sets things up and brings in criminal law. Then, before you know it, this is extended to more and more areas.
Shame on the European Union for choosing such a subject, even if it is an own-initiative report, because this is where it starts. This is where the power grab starts and shame on it. What we need is real action on violence against women at Member State level. Leave things alone and stop using this subject.
Written explanations of vote
The European Globalisation Adjustment Fund (EGF) was created in 2006 in order to provide additional assistance for workers affected by the consequences of significant changes in the structure of international trade and to assist in their reintegration into the labour market. Since 1 May 2009, the remit of the EGF has been expanded to include support for workers made redundant as a direct consequence of economic, financial and social crises.
At this time when we are facing this severe crisis, one of the principal consequences of which is an increase in unemployment, the EU should use all the means at its disposal to react, particularly as regards support to be provided for those who are facing the day-to-day reality of unemployment. It is for this reason that I voted for this report relating to the mobilisation of the EGF in favour of the Czech Republic, with the objective of supporting workers made redundant in three enterprises operating in the statistical classification of economic activities in the European Community (NACE) Rev.n 2 Division 28, manufacture of machinery and equipment.
in writing. - (PL) The global economic crisis has meant that the financial situation of many Polish companies has worsened. Problems associated with reduced levels of production have most impact on the ordinary people who work for these companies. In order to safeguard support for workers made redundant as a result of changes to the structure of global trade caused by globalisation, the European Globalisation Adjustment Fund was set up. Its main aim is to help such people to re-enter the labour market. The current application to mobilise the Fund for the benefit of workers from Polish companies in the Podkarpackie region is the first application this year. As a representative of Polish interests in the European Parliament, I approve of the Commission's decision to transfer money from the Fund to implement the objectives set out in the application. Thanks to this decision, the workers made redundant from three companies in the machinery sector in the Podkarpackie region are receiving nearly EUR 500 000 in financial support. By voting for the resolution, I would at the same time like to express my hope that the Commission will approve similar applications in the future.
in writing. - (ES) The request complies with the requirements of the European Globalisation Adjustment Fund and relates to 200 of the 594 workers made redundant over a period of nine months in three Polish companies dealing in the manufacturing of machinery and equipment and which reduced their exports by 58%. Twenty per cent of those affected were over the age of 54, and 10% over the age of 64. This assistance will provide improvements to the training of those made redundant to equip them to occupy new jobs in the future.
I am pleased with the work carried out on the basis of the European Globalisation Adjustment Fund (EGF), namely in supporting workers affected by changes in world trade. I also support the decision to mobilise the EGF in favour of Poland, for the benefit of workers in the manufacture of machinery and equipment sector made redundant as a result of the world economic and financial crisis. This is quite a timely measure, given the major slump in exports that has taken place in this sector, which has consequently been accompanied by an equally worrying rate of unemployment.
in writing. - (PT) The request relates to 594 redundancies in three enterprises operating in the Podkarpackie region of Poland, in the manufacture of machinery and equipment sector. This is the first request to be examined under the 2011 budget. It is based on the intervention criterion of Article 2(b) of the European Globalisation Adjustment Fund (EGF) Regulation, which requires at least 500 redundancies over a nine-month period in enterprises operating in one region or two contiguous regions at NUTS II level.
The Committee on Employment and Social Affairs assessed the respective eligibility conditions favourably. The EGF was created in 2006 with the objective of providing additional support for workers who have been made redundant and are suffering from the consequences of major structural changes in world trade patterns, and to assist their reintegration into the labour market. As a result of a revision of the EGF Regulation in 2009, the fund's scope was expanded to include support for workers made redundant as a direct consequence of the world economic and financial crisis. The annual budget available for the EGF is EUR 500 million. I believe that it would be advantageous to make the necessary efforts to speed up the mobilisation of this instrument, thus enabling aid to reach the workers who need it more quickly.
This report is on a draft decision of the European Parliament and Council on the mobilisation of EUR 453 570 from the European Globalisation Adjustment Fund (EGF), to support the reintegration of Polish workers made redundant as a result of the current economic and financial crisis. This application, the first to be approved under the 2011 EU Budget, was submitted by Poland on 27 April and concerns 594 workers from the Podkarpackie region, who were working in the area of manufacture of machinery and equipment. Given that this involves a specific budgetary instrument, and that the amount requested is legally acceptable and complies with the provisions of the interinstitutional agreement of 17 May 2006 between the European Parliament, the Council and the European Commission, namely point 28, I am voting in favour of this proposal, and hope that it contributes to reducing the economic difficulties of this region's inhabitants, and to relaunching the local economy.
in writing. - (PT) The agricultural situation and the problems facing the rural world cannot be dissociated from the system's profound crisis or from current policy, for example the common agriculture policy (CAP), which bears the majority of the responsibility for the continued decline of agriculture in some Member States: everything is oriented toward the interests of large-scale farmers and northern European agro-industry, destroying family agriculture and compromising the viability of small and medium-sized farms.
The role of women in agriculture and the development of rural areas is extremely important, as they represent around 42% of agricultural workers, are a cornerstone of keeping farms going, and ensure that desertification in rural areas is effectively combated.
Despite lacking any realistic critique of the CAP, the report adopted is generally positive in its approach and how it acknowledges the role of women. It says that the 'promotion of gender equality is a core objective of the EU and its Member States' along with the creation of better living conditions in rural areas, and the countering of the desertification phenomenon, for which the defence of 'good transport infrastructure' and the improvement of 'access to transport for all' with a view to combating 'social exclusion and inequality in society, primarily affecting women' is essential.
This report enables the mobilisation of the European Globalisation Adjustment Fund (EGF) for Podkarpackie Machinery in Poland. It should be remembered that Poland requested assistance for 594 workers made redundant in three companies in the manufacture of machinery and equipment division in the NUTS II region of Podkarpackie.
The redundancies are linked to the impact of the economic and financial crisis, which has resulted in a drop in exports for the companies Huta Stalowa Wola SA, HSW - ZZN and DEZAMET SA of 47%, 34% and 58% respectively, meaning that the companies meet the eligibility criteria laid down in the EGF Regulation. The European Commission is therefore proposing the mobilisation of the sum of EUR 453 570. The result, they say, has been a considerable reduction in the production of machinery and equipment, thus demonstrating the effects of the crisis on the companies in question in the country.
The 594 redundancies have severe repercussions for living conditions, jobs and the local economy, which is why mobilisation of the EGF is of the highest importance for supporting the affected workers. That is why we voted in favour, although we believe that the most important thing would be to prevent these companies going bust and the jobs being lost.
in writing. - (LT) The European Globalisation Adjustment Fund has been created in order to provide additional assistance to workers suffering from the consequences of major structural changes in world trade patterns. The application, case EGF/2010/013 PL/Podcarpackie machinery from Poland, was submitted by Poland to the Commission on 27 April 2010 and supplemented by additional information up to 4 August 2010. It was based on the intervention criterion of Article 2 (b) of the EGF Regulation, which requires at least 500 redundancies over a nine-month period in enterprises operating in the same NACE Revision 2 Division in one region or two contiguous regions at NUTS II level in a Member State and was submitted within the deadline of 10 weeks (Article 5 of the Regulation). In its assessment the Commission indicates that the application fulfils the eligibility criteria set up by the EGF Regulation and recommends that the Budget Authority should approve this application, therefore I voted in favour of this document, which in my opinion will help avoid negative social consequences. I also believe that other EU Member States should take more advantage of the opportunities offered by the EU funds.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Poland because I believe this instrument represents a valuable resource for the support of workers in difficulties on account of the economic crisis. As has been said a number of times, since 2006 the EGF has been providing practical support to European workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market. Today's vote was on a request for assistance concerning 594 redundancies (of which 200 are targeted for assistance) in three enterprises operating in NACE Revision 2 Division 28, in the NUTS II region of Podkarpackie. The total amount of funding provided by the EFG amounts to EUR 453 750. To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - (PL) The European Globalisation Adjustment Fund was set up to provide additional support to workers affected by the consequences of major structural changes in global trade. Today the European Parliament voted on an application to approve the release of over EUR 450 000 for workers made redundant from three companies located in the Podkarpackie region. I would like to stress that EU support is a major boost for the region which I represent, since it will allow the workers who have been made redundant to re-enter the labour market, and funds will be earmarked for training, retraining, new equipment and help in becoming self-employed. The Podkarpackie region is one of the poorest in Poland, and so I am very pleased that it will receive EU assistance. I would like to thank everyone who voted in favour of providing financial support.
I am pleased with the approval of the appropriation of EUR 453 000 from the European Globalisation Adjustment Fund (EGF) for Polish workers made redundant in the machinery manufacturing sector. Following the recommendations of the Committee on Budgets, the European Commission has entered around EUR 50 million in payment appropriations to the budget line for the EGF in the 2011 budget. This allows us to approve an appropriation of the necessary funds without eroding the other budget lines dedicated to financing important actions among the Union's objectives and programmes.
in writing. - I voted for this report giving support through the European Globalisation Adjustment Fund to 594 workers made redundant in Poland. The EUR 0.45 million will be used to retrain and support workers through a difficult transition.
Once again we are condemned to vote for a pitiful handout by the EU to the victims of its relocation policies. The rationale behind the European Globalisation Adjustment Fund is intolerable. I am abstaining merely out of consideration for the Polish workers whose pain may be eased a little by this hypocritical aid.
The EU is an area of solidarity and the European Globalisation Adjustment Fund (EGF) is part of that. This aid is essential for helping the unemployed and victims of company relocations that occur in a globalised context. More and more companies are relocating, taking advantage of low labour costs in a number of countries, particularly China and India, with damaging effects on countries that respect workers' rights. The EGF is intended to help workers who are victims of company relocations, and it is essential for facilitating access to new employment. The EGF has been used by other EU countries in the past, so now it is appropriate to grant this aid to Poland, which has applied for assistance with regard to 594 redundancies - 200 of whom are potential beneficiaries of aid - in three companies in division 28, manufacture of machinery and equipment, of NACE Rev. 2 in the NUTS II region of Podkarpackie in Poland.
Although I voted in favour of this proposal to provide assistance to the workers of Podkarpackie machinery from Poland, I believe that this is an analgesic and palliative measure for the consequences of the capitalist model, and that it does not represent any progress in the fight against the root causes of the crisis. I agree with the mobilisation of resources from the European Globalisation Adjustment Fund (EGF) for people made redundant due to structural changes in trade patterns or as a direct consequence of the current economic and financial crisis. I believe that the EGF can contribute to the ultimate goal of facilitating these workers' reintegration into the labour market. I also voted in favour because I am convinced that this assistance complements the redundancy aid provided for in all national legislation and collective agreements. Therefore, this mobilisation of funds from the EGF cannot under any circumstances replace or avoid the legal responsibilities of governments and companies to employees who have been made redundant.
in writing. - Taking into account that Poland has requested assistance in respect of cases concerning 594 redundancies in the period from 1 June 2009 to 1 March 2010 (of which 200 have been targeted for assistance) in three enterprises engaged in the manufacture of machinery and equipment in the region of Podkarpackie in Poland, I totally approve and support such an active position by the Polish Government and the opinions of my S&D Group colleagues. Unfortunately, the government of my country - Latvia - does not respond to any requests and letters from my side and thus does not make use of aid from the Stabilisation Fund to overcome the financial crisis.
in writing. - (DE) The European Globalisation Adjustment Fund was established to protect workers who have been made redundant as a result of the global financial and economic crisis. Poland has applied for support for 594 redundancies in the Podkarpackie region. It is only right and proper that we should offer personal support to workers who have been made redundant as a result of globalisation and the economic crisis, aiding their reintegration into the labour market. I therefore voted in favour of this.
The European Globalisation Adjustment Fund (EGF) was created to provide additional support for workers affected by the consequences of major structural changes in world trade patterns. On 15 February 2011, the Commission adopted a new draft decision on mobilising the EGF in favour of Poland, with the aim of supporting the reintegration into the labour market of workers made redundant as a result of the world economic and financial crisis. In this case it was the redundancy of 594 workers - 200 of whom are potential beneficiaries of aid - in three companies manufacturing machinery and equipment in the Podkarpackie region of Poland, during the nine-month reference period between 1 June 2009 and 1 March 2010. This is the first application to be examined under the 2011 budget, and it relates to the mobilisation of the total sum of EUR 453 570. The Commission's assessment concluded that there is a link between the redundancies and major structural changes in world trade patterns or the financial and economic crisis, and that these redundancies were unforeseen in nature. The application meets all of the eligibility criteria set out in the EGF Regulation, which is why I voted in favour of the mobilisation of the fund.
Poland's application for intervention by the European Globalisation Adjustment Fund (EGF) relates to 594 redundancies - 200 of whom are potential beneficiaries of aid - in three companies in Division 28 of NACE Rev. 2, manufacture of machinery and equipment, in the NUTS II region of Podkarpackie. According to the Commission's assessment, this application meets all of the legally defined eligibility criteria. Under Regulation (EC) No 546/2009 of the European Parliament and Council of 18 June 2009, which amended Regulation (EC) No 1927/2006 of the European Parliament and Council of 20 December 2006 establishing the European Globalisation Adjustment Fund, the EGF's scope was temporarily expanded to cover its intervention in situations like this, in which, as a direct result of the world economic and financial crisis, there are 'at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises, in a NACE 2 division in one region or two contiguous regions at NUTS II level'. I therefore voted in favour of this resolution, in the hope that the mobilisation of the EGF would contribute to the effective reintegration of these workers into the labour market.
in writing. - We have requested that the institutions involved, as usually on those cases, make the necessary efforts to accelerate the mobilisation of the EGF.
Moreover, Parliament appreciates in this sense the improved procedure put in place by the Commission, following Parliament's request for accelerating the release of grants, aimed at presenting to the budgetary authority the Commission's assessment on the eligibility of an EGF application together with the proposal to mobilise the Fund and hopes that further improvements in the procedure will be reached in the framework of the upcoming reviews of the Fund.
However, it also recalls the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have been made redundant as a result of globalisation and the financial and economic crisis, points out the role that the EGF can play in the reintegration of workers made redundant into the labour market and, however, calls for an evaluation on the long-term integration of these workers into the labour market as a direct result of the EGF-funded measures.
On 15 February 2011, the Commission adopted a draft decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Poland, with the aim of supporting the reintegration to the labour market of workers made redundant due to the global financial and economic crisis. The request concerns 594 redundancies (of which 200 are targeted for assistance) in three enterprises operating in the NACE Revision 2 Division 28 (manufacture of wearing apparel) in the NUTS II region of Podkarpackie, during the nine-month reference period from 1 June 2009 to 1 March 2010. My vote in favour of today's resolution reiterates the favourable opinion already given in the Committee for Employment and Social Affairs.
in writing. - Whilst voting for this report, I consider it ironic that this fund exists when not all EU countries utilise it. The share of this fund remaining at year end is repatriated to Member States as part of their 'rebate'. Yet failure by some countries, like the UK, to use this fund, which is its established right, in cases like the Twining Tea plant closure in Andover, raises certain questions. Those pretending to understand the benefits/disbenefits of the rebate query whether or not it is more correct and efficient for countries to make direct use of EGAF monies at local level.
The second irony concerns political and economic participation - engaging at all EU levels of added value. For the UK to maintain the right not to participate in funds managed at EU level because later benefits may flow is, in this case, uncertain and perhaps even plain wrong.
The UK is renouncing access to funding on a principle of not applying for this fund in order to receive a rebate. For those seeking help to return to work - in Sandwich, Kent and Andover, Hampshire - there is little justification in saying 'no', and this is another UK Government let-down.
in writing. - I voted in favour of this report which will provide funding for personalised measures to help workers who have been made redundant in Poland.
I voted in favour of this important resolution on migration flows arising from instability: scope and role of EU foreign policy. Political, social and economic instability, lack of security, political repression and authoritarian regimes are the major driving forces behind migration, depriving affected communities of viable local prospects and income and, hence, of the right to choose whether to migrate or not, putting their lives at constant risk and leaving them with migration as their only option. The recent dramatic events in Egypt and other countries in North Africa and the Middle East have clearly increased the flow of both legal and illegal migrants to Europe. The European Union must therefore be ready to withstand the flow of migration. It can only do this by having an efficient and wise migration policy similar to those implemented in Canada, Australia or New Zealand. I agree with the rapporteur's position that we must urge the Commission to ensure that any readmission agreement signed by the EU and its Member States fully respects human rights and the principle of 'non-refoulement' and does not put at risk any persons in need of international protection. The EU will thus demonstrate once again that values and respect for human rights are the most important thing and inalienable, and persons seeking asylum will feel safe and respected.
Political, social and economic instability, a lack of security and the political repression carried out by authoritarian regimes are the main factors behind migration and the migratory waves that spill over unceasingly into some countries in the Mediterranean basin, making them unable to manage the numerous difficulties caused by humanitarian emergencies.
In recent weeks it has been impossible to ignore the thousands of migrants that have arrived in Lampedusa following the unrest in the countries of North Africa. Ninety per cent of them are young people of between 15 and 35 years of age, who are risking their lives in the hope of finding better opportunities. Despite the extraordinary efforts of the Italian Government, local administrations and the Italian Red Cross, the situation on the island is one of emergency: there is no sign that the arrivals will slow to a halt and one notes the delay of the EU, which has bureaucratic timescales that are incompatible with the situation.
Today, the EU has the duty to develop an efficient global policy on migration that provides for the creation of a European asylum system, the implementation of an obligatory resettlement programme that is capable of sharing out responsibilities equitably, and agreements with the Member States to encourage development.
The recent and ongoing events unfolding on the opposite shores of the Mediterranean bear witness to how the instability in this region and the consequent migration flows represent a challenge that the European Union must face up to.
The migration phenomenon is worrying for the developments and tensions it may cause, both in terms of relations between migrants' countries of origin and destination, but also between their countries of origin and transit countries. We need to bolster the policy of prevention, optimising financial resources and improving existing institutional structures. We must keep illegal immigration under control and, in this sense, I think that extending migration agreements is an effective remedy to obtain short-term results and reduce the instability of migration flows.
I agree with the analysis in the report and, in particular, I concur that a bilateral mechanism that enables active monitoring of the protection status of minorities - or other groups that could be subject to abuse or suffering as a result of instability - should be included when preparing the external action instruments for post-2013. I therefore voted in favour of this report.
in writing. - (LT) I voted in favour of this report. The recent events in Egypt and other countries in North Africa and the Middle East have increased the flow of both legal and illegal migrants to Europe. The European Union Member States are facing forced migration, which is a result of failing economies, impoverishment, human rights violations, environmental degradation, the widening gap between rich and poor countries, civil wars and political persecution. The management of migratory flows presents a huge challenge for the European Union, which must take action to establish a common immigration policy, capable of contributing to a reduction in illegal immigration. I agree that it is necessary to take preventative measures in all EU bilateral trade agreements, including human rights clauses, and the application of appropriate sanctions should be considered for countries that fail to comply with such clauses.
in writing. - (PT) Europe is faced with an increase in migration flows resulting from the instability that many countries are experiencing, and this represents a challenge for the EU. These migration phenomena could be the cause of tensions between origin countries and destination countries, as well as between origin countries and transit countries.
The EU's strategy should be to combine development cooperation measures with a more comprehensive political vision encompassing security, regional cooperation and bilateral agreements. This report identifies the following possible areas of action in this regard: encouraging transit countries and origin countries to achieve greater economic and institutional stability; stepping up the EU's own mediation and conflict-prevention efforts in cooperation with regional organisations; negotiating bilateral immigration agreements with transit countries; and developing an economic agenda which incorporates specific measures to raise employment levels in the EU's partner countries. The Commission should seek to strengthen synergies between the development pillar and the security and development pillar by creating new external action instruments for the post-2013 period. For all the above reasons, I voted for this report.
I voted in favour of this text on migratory flows. Indeed, the events that our southern neighbours are currently going through are resulting in high levels of migration to European shores. Now more than ever, we have to coordinate our foreign and immigration policies. This is a truly European issue and now is not the time for national egoism. The Mediterranean countries of the European Union should not have to cope alone with the large influx of illegal migrants: this effort should be shared by all EU countries.
I voted for this report because, by setting medium- and long-term goals, it takes a realistic approach to a problem originating in the imbalance between countries that are developed and those that are not, as well as in human rights violations in many parts of the world.
The report suggests procedures to prevent illegal immigration, and aims to involve emerging countries in the comprehensive approach to this problem, along with all the countries involved: origin, transit and destination. Focusing on the idea of making cooperation policy conditional on the level of respect for human rights also seems particularly positive to me, as do the references made to protecting the most disadvantaged groups, such as women or unaccompanied minors.
in writing. - (BG) I voted for this resolution because the migration flows being caused by instability in one country pose a challenge to the entire European Union. The resolution marks a first step towards creating a common European migration management policy. This policy must also act as a deterrent. In order to achieve this, it must combine every possible European Union cooperation instrument in the area of social and economic development, thereby having a direct influence on the causes of instability in the countries where the migration flows originate.
in writing. - (LT) I voted in favour of this report. Migration is a particularly relevant issue which has been highlighted recently, because due to events in North Africa, the European Union, as a neighbouring region, has been forced to receive huge flows of migrants. The report draws attention to the many factors behind migratory flows, such as political and social factors, economic instability and climate change, which still fails to be taken into account when examining the reason for mass migration. Due to all these reasons, it is stressed that the EU requires a more effective approach to migration, which would complement foreign policy instruments. These instruments would help address sources of instability in countries of origin, which force people to emigrate en masse to more stable neighbouring countries. The report also calls on the Commission to draw up proposals on legal migration, which would be easier to manage and could promote economic and social progress in receiving, transit and origin countries. It is stated that the very worst human rights violations, as well as criminal activities, which often become a business for those organising those activities, are precisely linked to illegal immigration. Finally, it emphasises the need to assess the demographic situation in the EU itself, in order to calculate exactly how many people Europe can receive.
The European Union must tackle migration flows caused by wars and armed conflicts, ethnic tension, human rights violations and natural disasters in third countries. The Union has to meet this challenge effectively by implementing preventive measures and employing the most appropriate foreign policy instruments with a view to addressing the causes of instability directly so that emigration becomes an opportunity rather than a desperate necessity. A European policy on regulating migration should combine development cooperation measures with a more comprehensive political vision encompassing bilateral security and regional cooperation agreements with countries of origin and transit countries, the protection of human rights and democratisation.
European foreign policy should complement and generate synergies with immigration policy, focusing on the causes of instability and structural problems in the countries of origin. It must also seek to establish an ongoing dialogue with transit countries, with a view to regulating migration flows and applying uniformly international human rights standards relating to immigration.
I voted in favour of the report by Mr Provera because I think it represents a step forward towards the goal of solidarity between Member States.
In recent weeks in particular, Italy has been the destination for thousands of migrants fleeing the countries of North Africa. Faced with such a difficult situation the EU cannot abandon my country, but must make every effort to ensure that the treaties are respected, particularly Article 80 of the Treaty on the Functioning of the European Union.
At the same time, we need to optimise financial resources and existing structures. For example, the role of the Frontex border agency needs to be strengthened and also better funded. Protecting human rights, increased financial resources, the development of democracies, the rule of law and bilateral agreements are instruments which, if used correctly, can certainly contribute to preventing mass migration.
in writing. - (CS) I agree there is a need to come up with an integrated long-term EU strategy for unstable states that would address the basic causes of migration flows. However, I do not share the belief that the Council should submit an action plan on sharing the burden, based on the principle of solidarity set out in Article 80 of the Treaty on the Functioning of the EU. The resettling of refugees from this region should be the responsibility of the states which the refugees head to, and if the influx becomes unsustainable, the response should be to tighten up EU asylum and immigration policy. In this context, I consider the calls to create a common EU asylum system and a common EU resettlement programme to be alarming. The creation of a comprehensive Commission approach to legal migration is a good idea, but it should not be linked to the needs of the European labour market or the capacity of each Member State to receive and integrate migrants. The management of migration flows should remain primarily within the remit of Member States.
I welcome EU efforts to respond to the challenges created by instability and migration flows, which affect not only origin countries but also transit countries, in various areas relating to violence, human rights violations, and so on. I therefore support an active policy in this area, which seeks to resolve the initial destabilising factors in origin countries, such as lack of economic and democratic structures. This is the only way to eliminate the negative consequences of migration, which should be positive and productive, and not a means of escape. This policy should translate into cooperation between origin countries and transit countries, based on dialogue aimed at achieving robust, effective and lasting results.
I voted against the report on migration flows because, although it contains a relatively accurate and balanced analysis of the basic causes that drive people into leaving their country, the report does not contain the necessary conclusions or proposals. On the one hand, it persists in the approach of dividing people into legal and illegal immigrants and in the utilitarian perception of 'useful' and non-useful immigrants, thus linking their rights to the various 'quotas' applied by the Union and the Member States. On the other hand, the report links the phenomenon of immigration to security issues, thereby creating confusion and equating immigrants with various criminal or 'terrorist' activities and strengthening the practices and ideologies that criminalise them.
Within this context, the report reinforces the 'paternalistic' role of the Union still further, to the point that it proposes linking the pillar relating to EU development aid to third countries with the 'security' pillar, thus completely altering the nature and purpose of such aid.
With the previous conferences having focused on principles, I hope that the fourth UN Conference in Istanbul will be geared towards determining results and devising clear indicators for halving the number of less developed countries by 2020. Out of the 51 underdeveloped countries, where 78% of the population live on less than USD 1.25 a day, only three have moved out of this category in recent years. The situation is worrying as these countries are the most vulnerable to ordeals such as the financial and food crises and climate change, while also facing extreme poverty, a lack of infrastructure and rising unemployment. This reality highlights that, unfortunately, the international community has not fulfilled the commitments set out in the Brussels Action Programme. I hope that during the Conference, where I will be representing the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, we will focus on achieving consistency in terms of development policies and methods for implementing innovative funding mechanisms, with the aim of providing more effective help to these countries which need to be encouraged to implement suitable policies.
This is quite an important issue, and its complex nature needs to be taken into account when it is analysed. The report in question looks at the importance of continuing with cooperation treaties relating to the European neighbourhood policy (ENP). The phenomenon of emigration fuelled by situations of crisis and instability has negative implications for the origin country, the destination country and the displaced populations themselves. This phenomenon needs to be reversed, so that emigration under these circumstances ceases to be the last resort: an escape from a situation of insecurity, of weak economic development, of instability or of fear. In this explanation of vote, I reiterate the need to take measures ensuring and promoting stability and security in origin countries. The perspective for reducing these migration flows fuelled by instability and crisis should be prevention. I believe that European foreign policy, and very specifically the ENP, should provide for aid to these regions of the world, promoting security, stability and the protection of human rights as part of an expanded development process, as I stated in my report on the revision of the ENP-South, which will also be voted on this week.
Some Member States are having to deal with a mass influx of people from the south of the Mediterranean who are looking for protection. They cannot cope alone with these emergency humanitarian and immigration situations. Frontex's human, material and also financial resources must be increased to enable it to provide greater support to operations such as Hermes and Poseidon. The MEPs are calling on the European Council to draw up an action plan for the resettlement of the refugees, applying the clause of solidarity between Member States. Indeed, Article 80 of the Treaty on the Functioning of the European Union mentions the principle of solidarity and fair sharing of responsibility between all Member States with regard to border control management, asylum and immigration policies. In the medium and long terms, we must forge cooperative links with future migrants' countries of origin and establish mobility partnerships to enable their nationals to come and work, study and travel legally between the two shores of the Mediterranean.
I voted in favour of the report on migration flows arising from instability: scope and role of EU foreign policy. Political, social and economic instability, lack of security, political repression and climate change push communities into migration, so the EU needs to develop a common immigration policy, to include, specifically, promotion of economic and social progress in receiving, transit and origin countries, and enhancing social cohesion by improving the integration of migrants.
in writing. - (SV) We Swedish Social Democrats agree that migration flows as a result of instability constitute a challenge for the EU and that increased efforts are required to deal with the causes of the instability and structural problems in the countries of origin. However, we believe that it is important for the EU to take genuine responsibility for the migrants who come here and not leave the responsibility to our neighbouring countries, as proposed in paragraph 9. We support the call for the human rights dimension to be clearly reflected in the work of FRONTEX, especially the right of a person to leave his or her country, the ban on refoulement and the right to seek asylum. We see problems with some of the work that FRONTEX has done to date and do not support the wording that states that the European Parliament welcomes the successful activities carried out by FRONTEX.
in writing. - (PT) The relationship between centres of instability - social, economic or political - and migration flows toward the European Union is clear. The Union's foreign policy cannot simply be not removed from this phenomenon: it must seek to understand it, and monitor it to the greatest extent possible. In truth, the EU needs to take measures to optimise the use of its financial resources and institutional structures, and effectively manage migration flows resulting from the instability that currently exists in several areas of the world.
A policy of prevention that uses the most appropriate foreign policy instruments, with a view to tackling and confronting the causes of instability, could help to transform the current 'desperate necessity' for emigration into an 'opportunity' for emigration. The rule of law needs to be promoted, human rights protected, and the development of democracy and economies fostered. Without these common development efforts in the countries involved, working alongside their people and social structures, it will not be possible to contribute effectively to instability reduction.
This report focuses on the migration flows resulting from the political instability being experienced in certain regions of the world, in particular North Africa and the southern Mediterranean. This situation, which is affecting the countries of southern Europe, particularly Italy - we are all following the situation on the island of Lampedusa, where more than 20 000 people have landed - and the island of Malta, has brought more than 400 000 refugees to Europe. In order to minimise this situation, in addition to mobilising the European Refugee Fund, it is essential that the EU implement a more sustained plan aimed at humanitarian assistance and guaranteeing the basic needs of these people as soon as possible. A regional programme aimed at refugees from Egypt, Tunisia and Libya also needs to be drawn up, relating to both asylum and the protection of refugees, in order to prevent human trafficking and to prepare their return to their countries of origin. I welcome the adoption of this report, as it indicates that the EU is going to address the structural causes of problems resulting from migration flows through its foreign cooperation policy, without preconceptions of any kind.
There are reasons for migration flows. The most important of these are factors such as wars and armed conflicts, systematic human rights violations, and ethnic and religious conflicts and repression. However, natural disasters and poverty resulting from the lack of adequate economic and democratic structures are also among the most frequent causes of migration flows.
The effects of the crisis of world capitalism and the consequences of its irregular and asymmetrical development are exacerbating the economic and social situation in many countries. The uprisings in the Arab world are also an expression of this phenomenon, which also tends to increase migration flows. The European Union's discourse on this subject is frequently hypocritical, and it operates a policy of double standards. On the one hand, it claims to defend human rights in third countries, whilst maintaining a self-serving view of them when it comes to attacking any of these countries. On the other hand, it is complicit in the continuation of serious situations, such as the one occurring on Lampedusa, Italy.
Prevention of these migration flows requires measures based on a genuine policy of development cooperation and aid, of solidarity and of peace promotion, including peaceful conflict-resolution, which is currently not the case.
We know that wars and armed conflicts, ethnic tensions, systematic human rights violations like refusal to allow people to practise their religion, natural disasters, and poverty resulting from the lack of adequate economic and democratic structures are the main causes of migration flows.
The current outlook is that the situation is going to get worse, with the crisis that capitalism is suffering and its social consequences, including the uprisings in Arab countries.
As a result, the European Union cannot continue with its hypocritical policy of double standards, claiming to defend human rights in third countries while allowing serious situations like the one in Lampedusa to continue.
There needs to be a policy of prevention, and development cooperation measures, with a more comprehensive political vision, that includes, above all, solidarity and the safeguarding of human rights, which is currently not the case.
In general, the European Commission and the European Parliament itself prioritise their economic and geostrategic interests, and forget solidarity and the Millennium Development Goals, adopting shameful directives such as the Return Directive.
This is why we voted against this report, despite the fact that it includes one or two positive points.
I would like to offer my support to the inhabitants of Lampedusa, who are faced with overcrowding, insecurity, supply problems and possibly health hazards, but who, in the eyes of this Parliament, take second place to the tens of thousands of illegal immigrants landing on their shores. I also wish to say to the Italian authorities that it is to Africa, not Europe, that the boats they charter should repatriate these illegal immigrants. Most of these people come from Tunisia, a country where apparently a wonderful democratic adventure is taking place, in which they have a duty to take part. We cannot continue to accommodate all those who feel uneasy in their own country, because it is raining there... or not; because it is a dictatorship... or because it is no longer one; because it is underdeveloped, or because it is developing. The main motivation of these migrants is purely economic.
Our development aid policies should encourage people to remain in their own country, and should even be conditional on that and on their citizens returning. Contrary to what the rapporteur says, there is no such thing as the 'right' to emigrate. The European peoples on the other hand, who should be your first priority, do have the absolute right to say 'STOP' and to be heard.
I voted for this parliamentary report on 'Migration flows arising from instability: scope and role of EU foreign policy' and I want to focus on a number of aspects contained in this report. Nearly 24 000 Tunisians have arrived on the island of Lampedusa and on Italy's shores since the fall of President Ben Ali, and thousands of Libyans have also fled their war-torn country since February. We absolutely need a European response and European solidarity in the face of this unfolding human drama. Our report calls for a system of solidarity regarding the resettlement of refugees from North Africa. Our report calls for the 'solidarity clause' to be applied between Member States with regard to policies on border controls, asylum and immigration. Our report also asks for the post-2013 budget to include a provision on emergency funds for a rapid response to immigration and asylum in Europe. All these aspects are necessary in a genuine European asylum policy, which we have long been calling for and which must be based on the principles of coherence, responsibility, solidarity and respect for human rights.
I voted in favour of this own-initiative report because it highlights the real causes of migration flows, namely political, social and economic instability, lack of security, political repression, violation of human rights, as well as climate change. This report also emphasises the importance of providing countries of origin with sustainable strategies within the framework of the European neighbourhood policy (ENP) and the EU development cooperation policy. In so doing, it challenges the myth of zero immigration by reminding us that migration cannot be stopped and that the EU needs substantial, but controlled, immigration to support the ageing population and address other social and economic challenges.
in writing. - The Provera report deals with a number of important issues relating to migration and highlights the importance of human rights. Human rights have been at the heart of campaigns in Scotland and the UK to end the detention of children seeking asylum. The UK Government has vowed to end this obscenity - but to date they have fallen short.
in writing. - (LT) I agreed with this document, because migration flows arising from instability are a challenge for the European Union. Wars and armed conflicts, ethnic tension, systematic violations of human rights - such as the refusal to allow people to practise their religious faith - natural disasters and the lack of proper economic and democratic structures are the main causes of this type of migration flow. This phenomenon is particularly worrying because it may give rise to or exacerbate tensions, not only between countries of origin and countries of destination, but also between countries of origin and transit countries. In order to meet this challenge effectively, the European Union must implement a policy of prevention, employing the most appropriate foreign policy instruments with a view to addressing the causes of instability directly, so that emigration becomes an opportunity, not a desperate necessity. There is an urgent need, therefore, to initiate a debate with a view to gaining a better understanding of all aspects of migration and their root causes. This would enable the EU to draw up a coherent and effective policy on migration flows from countries of origin and transit countries and to decide how and how much to invest in those countries with a view to alleviating their internal demographic and social tensions and thus fostering stability.
The draft resolution voted on today by this House poses an important question: how to define the role of EU foreign policy when faced by the simultaneously tragic and delicate issue of migration flows? The challenge that the European Union must face up to is caused by the obvious instabilities in which North Africa and the Middle East are enmeshed. In order to avoid negative consequences, Europe must be able to meet this challenge by setting out and implementing a policy of prevention that acts on the causes of economic and political instability in these countries, proposing shared solutions that can prevent or at least reduce the magnitude of the phenomenon. However, the resources required for this purpose are extensive, which is why it will be necessary to involve other world powers and coordinate with them. All of which cannot, however, be done without fully respecting the principle of subsidiarity. From this point of view, Europe is duty-bound to respond concisely and cohesively, thereby demonstrating its decision to focus on this policy above others. For these reasons, because I am convinced of the important political signal that Europe is morally obliged to send on this issue and not leave the States to their own devices, I used my vote to support the aforementioned resolution.
Since the Treaty of Amsterdam entered into force, the EU has had very wide powers in terms of controlling migration flows. These powers are now being called upon to manage the recent influx of refugees fleeing from the troubles in North Africa, especially Libya. The 'Arab spring' is a potent symbol of freedom, but it also masks a more tragic reality which is causing large numbers of civilians to take to the road (or to the sea in this instance) in search of asylum. This resolution therefore calls upon EU and international institutions to take stock of the consequences entailed by these vast population movements. I supported it because individual Member States cannot cope with this situation alone: cooperation and sharing must guide the way we handle it. The Union's new foreign policy architecture introduced by the Treaty of Lisbon, and more specifically the creation of the European External Action Service (EEAS), should also allow the action of the Member States to be coordinated more effectively.
in writing. - I voted for this report, which welcomes the Commission's recent proposals on legal migration for non-asylum seekers, and urges it to develop further instruments to establish a common immigration policy, to manage economic migration with a view to promoting economic and social progress in receiving, transit and origin countries, and to enhance social cohesion by improving the integration of migrants. It emphasises the need for adequate information to be provided on possibilities for legal immigration to the EU, in order to prevent illegal migration, make better use of the EU schemes for legal immigration, clarify current prospects and opportunities within the EU and give the lie to the false promises made by traffickers, thereby limiting the profits generated for organised crime and human traffickers by the need for people to move. It calls on the Commission to foster protection measures for vulnerable groups and people (mainly women and children) who often become victims of trafficking and sexual exploitation, and urges it to build up information centres on possibilities for migration to the EU in third countries. It calls, however, for a balanced approach between promoting legal migration into the EU and ensuring that the EU has the capacity to receive and successfully integrate migrants;
This report fails to disguise the truth, despite its outpouring of fine feelings. The EU is concerned about the fall of dictators it used to support in exchange for management of 'migration flows' at its borders. The idea of a mass influx of refugees, victims of these dictatorial systems, did not worry it, and for good reason. It is the arrival of democracy that worries it.
Yet Europe will need 230 million immigrants between now and 2030: the European Commission has said so itself. Moreover, this text recommends applying sanctions to countries that fail to respect the principles enshrined in the free trade agreements and those advocated by the International Monetary Fund (IMF). The Arab revolutions have barely shaken off the yoke of their own despots and now foreign tyrants are sending them their regards. This report is arrogant and brutal. I am voting against it.
Migration flows resulting from instability are a challenge for the European Union. Wars and armed conflicts, ethnic tension, systematic human rights violations like refusal to allow people to practice their religious faith, natural disasters and the lack of proper economic and democratic structures are the main causes of this type of migration flow. This phenomenon is particularly worrying because it may give rise to or exacerbate tensions, not only between origin countries and destination countries, but also between origin countries and transit countries. In order to meet this challenge effectively, the European Union must implement a policy of prevention, employing the most appropriate foreign policy instruments with a view to addressing the causes of instability directly, so that emigration becomes an opportunity, not a desperate necessity.
I voted against the Provera report on migration flows arising from instability: scope and role of EU foreign policy, because I reject the European Union's migration policy; the policy of 'Fortress Europe', with borders that are iron-clad for men and women but which, by contrast, evaporate when it comes to capital. This report advocates European migration policy that is not based on the understanding that emigration is a right and not a crime, and does not guarantee the sacred principle of requesting asylum. The EU's hypocrisy is abominable: it is criminalising undocumented immigrants. Illegal immigrants are used for labour in the process of rapidly accumulating capital, in a direct assault on the universal nature of human rights. The EU, which can only exist through economic immigration, is demonstrating great cynicism. What is happening in North Africa is proof of 'Fortress Europe'. The European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (FRONTEX) has nothing to do with solidarity or cooperation to help peoples fight against dictatorships like those of Ben Ali, Mubarak or Gaddafi: when thousands of Africans are fleeing repression and war, the EU imprisons them.
in writing. - Migration flows arising as a result of instability constitute a challenge for the EU. Wars and military conflicts, ethnic tensions, systematic violation of human rights - such as a prohibition to exercise one's religion, natural disasters, lack of economic and democratic structure are among the causes of such migration flows. This phenomenon is of great concern since it may not only increase and strengthen tensions between the country of origin and country of destination but also between the country of origin and a country of transition. In order to address the challenge efficiently, the EU should conduct preventive policy by any appropriate means of foreign policy intended to deal with causes of instability so that emigration becomes an opportunity not a necessity. In the long term, the EU may undertake effective actions for optimisation of the use of its own financial instruments and existing institutional structures. The measures proposed in the report are not sufficient and are too declarative. A precise and specific financial economic plan is necessary. Otherwise, Europe will choke as a result of the wave of illegal migration. As a first step on the way to resolving this problem, the report is very useful.
in writing. - (DE) In view of the continuing stream of migrants into Europe it would seem all the more important to take a stance against the legalisation of economic migrants. It is vital that developing countries should receive our support so that these people are encouraged to remain in their own countries. It makes no sense to allow people from developing countries to enter the labour market, particularly because the unemployment rate in the euro area currently stands at 9.9%. Mr Provera's original report was very good and well-balanced. However various amendments have unfortunately changed it in the wrong way. It is for this reason that I have cast a 'no' vote.
in writing. - (LT) I voted in favour of this resolution, because following the unrest in the Arab countries when migration flows greatly intensified, it is important for a common migration policy to function across the entire EU. Given the fact that migration cannot be stopped, foreign policy must play a special role in this area. Countries on the EU's external borders are worst affected by increased migration flows. Every effort must therefore be made to ensure that a common EU migration policy is established at EU level so that migration flows are managed and controlled optimally. Only joint efforts will protect economic growth, labour market sustainability and scope for development from negative consequences in those countries facing the greatest flows of immigrants. This will be an effective instrument for stopping illegal immigration, organised crime and trafficking in human beings. The EU must make every effort to ensure that legal migration is promoted and that we combat irregular migration effectively. It is very important to establish a system for legal migration, taking account of the needs of Europe's labour market and the capacity of each Member State to receive and integrate immigrants.
Legal immigrants in European Union Member States must enjoy the same rights and obligations as other workers. Furthermore, in every country it is very important to reduce the brain drain and the departure of qualified specialists. To that end we must introduce assisted return programmes, promote circular migration, regulate recruitment practices and support capacity-building.
I voted in favour of the report by Mr Provera on one of the founding principles of the Union: solidarity among peoples. Given the political crises in North Africa and the slow or totally absent response of the European policy on migration flows, the current situation is so serious and problematic that I think it ought to be dealt with without delay. Through the adoption of this text, the Council has been invited - an invitation that cannot and must not be ignored - to fully implement the solidarity clause with a practical action plan and sharing of the burden among Member States. In particular, the text makes the case for minimum standards for giving temporary protection to immigrants and measures designed to share responsibilities and efforts between Member States which, like Italy, take in immigrants responsibly and shoulder the consequences alone.
It is important that, at European level, we are linking the increased pressure from migration flows to EU foreign policy. European initiatives may help the politically unstable countries in North Africa from which large numbers of illegal immigrants originate. Full use can and must be made of tools such as development and cooperation aid programmes and readmission agreements. Clearly, these issues will be crucial in the immediate future, both for Greece and for the rest of the EU, which is why I voted in favour of this particular report.
Migration flows resulting from instability are currently a major challenge for the EU. They result from wars, armed conflicts, ethnic tensions, human rights violations like refusal to allow people to practice their religion, natural disasters and a lack of adequate economic and democratic structures. This is a growing phenomenon that causes tensions, not only between origin countries and destination countries, but also between origin countries and transit countries. This report establishes a set of recommendations aimed at enabling the EU to respond effectively to this challenge. Among other measures, I would stress the adoption of a policy of prevention, aimed at tackling the causes of instability directly, so that emigration becomes an opportunity rather than a desperate need, and of development cooperation with a more comprehensive political vision that includes security, regional cooperation, and bilateral agreements with origin countries and transit countries. These objectives should be pursued alongside the Millennium Development Goals, which are closely linked to political stability, and should frame the entire process.
Migration flows arising from instability are the indirect consequence of violations of human rights, environmental disasters and the lack of economic and social structures capable of assuring the wellbeing of broad sections of society. These things represent a challenge for the European Union, due to the efforts they require both in terms of cooperation for development and in terms of prevention of social tensions, which are often not only created between countries of origin and destination but also between countries of origin and the migrants' transit countries. This challenge requires practical responses from the EU that are designed to tackle not only cooperation for development but also foreign policy, implementing preventive measures at both regional and global level, measures which make use of all the foreign policy instruments available, and are focused on security, regional cooperation, bilateral agreements with countries of origin and transit, and protection of human rights and democratisation. Given my strong conviction that it is important for the EU to act directly on the causes of instability, partly by improving the use of the available instruments, I have no option but to vote in favour of the proposal.
in writing. - Migration flows arising from instability are a challenge for the European Union. Wars and armed conflicts, ethnic tension, systematic violations of human rights - such as the refusal to allow people to practise their religious faith - natural disasters and the lack of proper economic and democratic structures are the main causes of this type of migration flow.
This phenomenon is particularly worrying because it may give rise to or exacerbate tensions, not only between countries of origin and countries of destination, but also between countries of origin and transit countries. In order to meet this challenge effectively, the European Union must implement a policy of prevention, employing the most appropriate foreign policy instruments with a view to addressing the causes of instability directly, so that emigration becomes an opportunity, not a desperate necessity.
A European policy on regulating migration should combine development cooperation measures with a more comprehensive political vision encompassing security, regional cooperation, bilateral agreements with countries of origin and transit countries, the safeguarding of human rights and democratisation.
The management of migration flows arising from political instability represents a fundamental challenge for the European Union. Wars and armed conflicts, ethnic tension, systematic violations of human rights, natural disasters and the lack of proper economic and democratic structures are the main causes of these flows.
I believe it is now necessary to implement a policy of prevention, bringing to bear the most appropriate instruments in order to act on the causes of instability. European foreign policy should focus on the roots of instability and on structural problems in the countries of origin. I think this text represents another instrument for the EU to use as it outlines a coherent and effective policy on the phenomenon of migration flows, directing its choices on the most appropriate path towards recreating conditions of political, economic and social stability.
I am strongly opposed to the report in question. The motto 'united in diversity' allows for everyone to be master in his own backyard and the European Union cannot and must not force us to accept unwelcome guests. Denying ourselves the right to return illegal migrants to their countries of origin goes against every rule of good sense. If legality is not respected, we risk an invasion of millions of desperate people in flight. People who suffer need to be helped, but in their own countries, by preventing the trafficking of human beings.
I strongly reject accusations of European racism and xenophobia, because I am tired of watching illegal Tunisian migrants going on strike because they are not being given money to buy cigarettes, refusing to eat food containing tuna because it smells of fish, and, once in Italy, demanding housing and work (for free, of course), when we have our own indigenous unemployed and poor people.
Compliments to the High Representative for Foreign Affairs, Baroness Ashton, are surely wasted since in reality she has had no idea how to handle the current crisis in the Maghreb. The icing on the cake, meanwhile, is having to consider lesbian, gay, bisexual, transsexual and transgender people as persecuted or having few rights and therefore worthy of particular attention.
I voted in favour of Mr Provera's report, because I consider that his report takes a realistic attitude to the problem and his proposed burden-sharing of immigration is sorely needed. Immigration is a difficult issue to resolve; however, we can manage it, if we take the right action. The problem cannot be shouldered basically by Greece, Italy and Spain. Since January, 23 000 immigrants have entered Italy. We must try, especially in light of developments in North Africa and the Arab world, to find a European strategy to address the problem of immigration, so as not to leave the Member States to their fate and, at the same time, to ensure that the unfortunate people forced to migrate and the citizens of Europe bearing the burden are not taken advantage of.
in writing. - (NL) This resolution has the merit of cranking up the debate about the Union's migration policy, although the text could have been more specific and more strongly worded. Right now, just as the situation in North Africa is giving rise to large flows of migrants, the EU is failing to hit the mark by failing to take any clear responsibility. Frontex cannot be the only instrument involved in tackling the refugee crisis. Europe also urgently needs to develop an action plan for burden-sharing in order to assist the resettlement of refugees from the region and to offer support to the homeless. I find it regrettable that, in the current circumstances, the postponement of an agreement governing cooperation between the EU and Libya was apparently the only possible option. In such agreements, it is not the tightening-up of border controls into the Union that should be the primary concern but monitoring the ratification of and compliance with the Geneva Convention. I hope that this resolution is a first step towards a more global approach to the issue of refugees so that people are dealt with in a more humane way.
I voted for Mr Provera's report on 'Migration flows arising from instability: scope and role of EU foreign policy'. Coordination between foreign policy and immigration policy is essential. We need to focus on the deep-rooted causes of instability in certain regions of the world and to manage migration flows effectively. Migration management policy should indeed be effectively combined with European development cooperation policy, and should take into account aspects concerning security, regional cooperation in the Southern countries and cooperation agreements with countries of origin and of transit. With regard to the central role of some third countries in this policy, I am convinced that it is absolutely essential for the EU to sign cooperation agreements to be signed between with these countries in order to combat illegal immigration. In this respect, the cooperation agreement between Libya and the European Union, which for the time being is suspended, must be restored.
The recession and political instability prevailing in several countries have helped to boost migration flows and this poses a challenge for the EU. The measures proposed in this particular report will help to address this problem, which terrifies the countries on the EU borders directly and the whole of the EU indirectly. One of these measures is the development of a permanent monitoring system for Frontex activities and operations linked to the management of migration flows, which must be permanent and stable. That is why I voted in favour of Mr Provera's report.
I welcome the adoption of this balanced resolution which proposes routes for responding to the challenges of migratory pressures which Europe is facing. I believe it is essential for the EU's migration policy and its development aid policy to feed into each other. There are unseen human dramas behind the migration phenomena, and part of the solution lies in aid policy for third countries that will contribute to their development and stability. It is an issue that the European neighbourhood policy (ENP) also needs to take into consideration. I believe there is an urgent need for a Union-wide response and I call on Member States and the Commission to mobilise the necessary tools and resources. This will be done by strengthening the resources and role of the European Agency for the Management of Operational Cooperation at the External Borders (FRONTEX). It will also be done by providing adequate assistance to the regions and towns of the Mediterranean coast that will have to deal with the humanitarian emergency that this influx of immigrants is going to create, and that will have to ensure that order is maintained and to encourage the integration of legal migrants. To my mind, European solidarity must fully come into play between Member States and third countries.
in writing. - (DE) I voted in favour of this report. As the report highlights, the current stream of migrants is causing huge tensions between the countries of origin, the recipient countries and the transit countries, as well as within the recipient countries themselves. As a preventive measure, Mr Provera proposes getting to the root cause of migration and addressing the lack of democratic and economic stability in the recipient countries in European foreign policy. The European Parliament has produced various reports in the area of development policy that called on the Commission and Baroness Ashton in particular, to include the human rights situation in all its negotiations and only to provide support and facilitate trade in this context. I would like to take this opportunity to reiterate this demand.
in writing. - (LT) I voted in favour of this resolution on the role of women in agriculture and rural areas, because women in today's society assume multifunctional roles in the context of their individual family and occupational ties, and this very multiplicity of roles enables them to contribute significantly to progress and innovation at all levels of society and to the improvement of quality of life, especially in rural areas. Unfortunately, there is a decrease in the number of women in rural areas. Therefore, in order to ensure a stable situation for populations working in agriculture, rural development policy should focus more strongly on creating innovative and sustainable living and working conditions in rural areas. I agree with the rapporteur's opinion that we should encourage women's entrepreneurial spirit and initiatives, in particular through the promotion of female ownership, networks of female entrepreneurs, and provision in the financial sector for facilitating access for rural businesswomen to investment and credit - thus empowering them more effectively in the marketplace and enabling them to develop businesses from which they can make a stable living. It is also important for support to be given to political efforts to further the role of women in agriculture by making it easier for them to be active as agricultural entrepreneurs. There must be improved access to land and credit for women to encourage the establishment of women in rural areas and as actors in the agricultural sector.
I am delighted to give my backing to the report by Mrs Jeggle since it focuses attention on the 42% of women who live in rural areas and do an essential job in developing, stabilising and modernising them by coming up with new forms of entrepreneurship. Thanks to their hard work, these women have shown that they can contribute to the evolution of traditional ways of life and production in the countryside, building businesses that can provide jobs and which allow family commitments to be reconciled with work.
The objective of guaranteeing equivalent living conditions in all regions and avoiding the unilateral development of urban centres means the rural space needs to be equipped with the most up-to-date IT infrastructure, with adequate access to broadband, and developing electronic forms of enterprise, such as e-business, which allow people to do business regardless of their distance from urban centres.
In addition, we must also improve women's education and provide easier access to credit in order to support female entrepreneurship. The social protection policies to be embarked upon must also bear in mind the living conditions of migrant women employed as seasonal workers in agricultural businesses, particularly with regard to the need to guarantee these women suitable accommodation, medical insurance and adequate sanitary facilities.
Respect for the principle of gender equality is a basic requirement under the Europe 2020 Strategy and should be promoted in order to increase the number of women involved in economic and social activities and the equality of rights for women and men in the agricultural sector in particular. I feel it is important to emphasise the role played by women in farms and rural areas. This is why support policies must reflect more than they have until now women's important role, needs and situation in the countryside. I encourage Member States to devise incentives in the countryside for promoting women as producers or entrepreneurs and for supporting their involvement in the political process, including as representatives on the management board in institutions, with the aim of supporting equal roles for women and men.
I voted for this report which helps combat social exclusion in rural areas. The key aim of rural development policies is to ensure equal rights for men and women and equivalent living conditions in all regions, thereby avoiding unilateral development of highly populated urban areas so as to prevent a mass exodus from the villages.
Since women make up 42% of those involved in the agricultural sector, it is clear that they play an important role in rural areas and farm business. There must be recognition and support for women and for the contribution they make to agriculture and rural life and, to this end, I support this important report. There must be due recognition given in EU agricultural policies in future to the role of women. I support what the report says on the excellent work of women's networks in energising rural communities and promoting equality and social inclusion in the countryside. They must get more political support at local, national and European level. In Ireland, for example, the ICA is an important and influential organisation in rural areas which celebrated 100 years of existence recently, it has approximately 11 000 members and has been supporting rural women for a long time now. Proper support must be given to those local organisations and they must be taken into account in EU agricultural policies in the future.
in writing. - (PT) Women are playing an increasingly important role in the agricultural sector and rural areas. Over the last few years, the support provided to women for their own projects has enabled them to make significant progress, which has resulted in increased development for rural society as a whole.
Women have been contributing to advancing traditional economic models and lifestyles in rural areas, whilst also contributing to the stabilisation and modernisation of the business models involved, and, as a result, to the sustainable development of rural areas. In rural areas too, women expect to be able to realise their own plans for their lives, to be economically independent and to meet family challenges.
As such, this report, for which I voted, advocates taking greater account of the wide range of vocational skills, interests and achievements of women, so that jobs in farming remain an attractive option for them. Ensuring that men and women can succeed and have good life prospects in rural areas should be the main objective of European rural policy.
The situation of women in rural areas is a very real and topical issue for the European Union. However, it is a very serious and urgent matter for some new Member States, such as Romania, where there is a very high proportion of rural areas with an extremely low employment rate. We need to adopt a suitable approach, one which will receive financial support in the future CAP, so that we can achieve results in creating living conditions which are attractive to women and men in these areas. I agree with the idea expressed by Mrs Jeggle about a European rural women's network supported also through the measures under the second pillar of the CAP. I also agree with the notion that one of the priorities of the reform of the CAP should be for women in rural areas to have access to services and aid, according to the needs of each Member State.
The report under discussion today is particularly important since it focuses on the main points to be worked on in order to obtain an effective contribution from women in the development of rural areas, while at the same time aiming to improve employment prospects in the context of the new common agricultural policy (CAP).
In my opinion, the role of women in agricultural businesses and rural environments represents a significant aspect of territorial development policies. Indeed, one of the main objectives of European policy on rural areas is to guarantee equivalent living conditions in all regions so that, even in the countryside, men and women have the chance to grasp opportunities to build something.
During the current CAP development phase, bearing in mind the needs of women who live in rural areas takes on fundamental importance, as does unleashing their potential. I believe that in terms of a forward-looking worldview, it will be necessary to make greater efforts for the sustainable use of rural areas, which must be efficient both in terms of energy and quality. Furthermore, greater commitment will be needed from all those involved in the agricultural reform process.
in writing. - (BG) The aim of the common agricultural policy is to promote the high-quality, sustainable development of rural areas. I voted in favour of the text because I think that women play an extremely important role in modern society. During recent years, it has become clear that a large proportion of the projects carried out in agricultural areas would have been inconceivable without the active involvement of women. I also think that living conditions need to be improved in rural areas. This can be done by increasing access to the infrastructure, facilities and services for everyday life. Women must be given the opportunity to achieve a work-life balance and village communities need to be preserved. Women must have access to support services, facilities and structures. Their role also needs to be strengthened in the decision-making process.
in writing. - (IT) Considering that the risk of social exclusion in rural areas is greater for women than for men, and considering the significance of this, I strongly support this resolution, which draws attention to the role of women in agriculture and demands not only that women's agricultural and non-agricultural professional competencies be given more prominence in business and regional development strategies, but also encourages incentives for the promotion of women's involvement in the market by eliminating all types of discrimination, improving available training and access to post-graduate and specialist courses.
in writing. - (LT) I voted in favour of this report, because I believe that regional development is becoming a particularly relevant issue today, as rural areas are becoming more and more sparsely populated, due to social change and changes in social structures, values and a growing tendency towards individualisation. I entirely agree that one of the important measures that may change this emerging tendency towards urbanisation is the creation of suitable living and working conditions in rural areas. Experience shows that quality of life and economic power in rural areas are closely linked to women and the role they play in farming. Consequently, it is particularly important for the measures proposed in the report, which would enable women to realise their own plans for their lives, to be economically independent and meet family challenges just as successfully as they do today in urban areas. Measures listed in the report include the continuation and development of training and counselling provision for women that has a specific rural focus, continuity of EU support for agriculture and business in rural areas, the development of the most essential infrastructure and IT infrastructure, and the opportunity to take advantage of early retirement and many other measures.
in writing. - (IT) I should like to congratulate my colleague and rapporteur Mrs Jeggle for the work she has accomplished, which has allowed Parliament to publicly acknowledge the multifunctional role played by women in the agricultural sector. Despite the fact that 42% of around 27 million workers in the sector are women and almost 29% of agricultural businesses are managed by a woman, the role of women has yet to be properly recognised.
I voted in favour of this document because I agree on the need to recognise the unique role played by women in agriculture. Furthermore, I believe we have an obligation to identify the specific needs of women in rural areas and to ensure that future strategies, beginning with the next reform of the Common Agricultural Policy (CAP), adequately meet those requirements. The European Union must not overlook the professional, familial and social aspirations of women who live in rural areas. To allow this to happen, it is therefore appropriate for European institutions to guarantee the necessary support services and an innovative package that is not exclusively geared to the market.
Finally, I share the proposals made by the rapporteur, Mrs Jeggle, especially as regards the need for greater female representation in political, economic and social organisations in the agricultural world.
in writing. - (PT) I welcome the importance accorded by the Commission to the role of women in the development of rural areas. The multifunctional role of women in recent years, in both economic and social terms, is a reality to which we should not be indifferent. This applies especially to agriculture, a sector to which women have contributed significantly in recent years, not least as regards business diversification and adjustment to the market. Thus, and in line with common agricultural policy objectives of encouraging more-sustainable use of rural areas, action needs to be taken with a view to satisfying the needs and aspirations of women in these areas. In doing this, particular care needs to be taken to maintain and develop the necessary support infrastructure, with the importance accorded to education being particularly significant.
in writing. - Moves by the European Parliament today to support and strengthen the contribution of women to Europe's vital agriculture sector are welcome. The 'Women in Agriculture' report was backed by a significant majority of MEPs and is a timely measure. Not many people realise that 42 % of those working regularly in the agricultural sector are women. I welcome this report.
in writing. - (RO) Bearing in mind that the principle of gender equality is promoted by European legislation and is one of the fundamental requirements of the Europe 2020 Strategy, I consider it appropriate to include this issue in the future common agricultural policy, including through the use of new instruments which will promote this principle. I believe that the future common agricultural policy must be a fair policy, including for women.
in writing. - (PT) I voted in favour of this report, as it argues that promoting gender equality is a core objective of the EU, and considers that this principle should be incorporated into the common agricultural policy (CAP). It is essential to facilitate women's access to farming and agricultural credit. This report also contributes to the promotion of sustainable economic growth and rural development.
in writing. - (SV) We voted in favour of the report on the role of women in agriculture and rural areas, as we believe that it is essential to combat the lack of equality in society. The report also illustrates the importance of there being a well-functioning infrastructure and the basic provision of certain services, for example broadband and childcare, not just in towns, but in rural areas, too. However, we would like to emphasise that we do not believe that agriculture should retain the same proportion of the budget in the next multiannual financial framework, but rather that agriculture's total share should be significantly reduced.
in writing. - (PT) If we advocate serious commitment to the agricultural sector - as I do - and the possibility of the working in the rural world being a real lifestyle choice for families, it is vital to ensure that anyone making this choice has access to similar conditions as those living in the cities, in terms of health, education and family support infrastructure.
Development and social cohesion involve harmony between rural and urban areas, without the former being forgotten about or systematically considered less attractive. Such a paradigm shift can, naturally, involve women's active role in agricultural communities. I do not have a romantic and bucolic vision of the 'escape to the country': quite the contrary, I know that such a lifestyle choice has costs, and often means leaving behind easy access to the infrastructure essential for modern life. This is why I view the concerns set out in this report favourably, as they allow a commitment to promoting quality infrastructure for supporting families, education, health and transport in the rural world too.
in writing. - (PT) The promotion of equality between the sexes is a core objective of the EU and its Member States. This principle should be included in the common agricultural policy (CAP) in order to promote sustainable economic growth and rural development: farms, rural tourism, direct marketing and social services are the cornerstones of a rural supply structure, and should be supported sustainably through the CAP. The CAP should be used to promote these services, in order to provide women with new prospects and opportunities for paid work, and also to facilitate the reconciliation of family life with working life to a significant extent. There is a need to take action against population aging in rural areas, and to this end conditions need to be created for the settlement of people, as the importance of vibrant and dynamic rural areas with a diversified population should be stressed. In this context, I would stress the importance of development opportunities and adequate challenges for young women. There is a need to support and revitalise the rural world as a diversified and extensive area in which to live and do business, making use, above all, of the specialist knowledge and skills of women.
in writing. - (PT) This resolution is opposed to adopting the draft regulation proposed by the Commission on 'on the authorisation and refusal of authorisation of certain health claims made on foods and referring to children's development and health', as it is not compatible with the objectives and content of the Regulation on nutrition and health claims made on foods. Docosahexaenoic acid (DHA) is found in breast milk, where it contributes to normal visual development in children aged up to 12 months. In a context of a lack of clear scientific consensus on the effect of DHA-enriched formulas on infants, in a biological environment other than breast milk, whether formula milk or other foods for infants, we believe that a preventive and precautionary stance should be adopted.
We are concerned about the adoption of the draft regulation in question, as it does not meet the requirements of Regulation (EC) No 1924/2006, which states, inter alia, that 'a claim should be scientifically substantiated by taking into account the totality of the available scientific data'.
in writing. - (PT) All policies of the European Union and the Member States should take promoting equality and women's rights into account, along with combating sex-based discrimination. There is therefore a need to accord particular importance to the situation of women in agriculture and rural areas, whose lives are suffering from the profound crisis into which current policies, such as the common agricultural policy (CAP) and others, have plunged the rural world.
Women, who represent around 42% of the 26.7 million people working in agriculture, are particularly affected by hundreds of thousands of small and medium-sized farms going out of business, and by the process of destruction of family farming, which have resulted from successive CAP reforms. As in other areas of activity, they are also victims of unemployment, insecure jobs, low wages and poverty, which have been aggravated by the antisocial policies imposed under the pretext of the crisis.
Instead of empty words, we need, therefore, to break with the policies that created the current situation. Value needs to be ascribed to the role of women, their rights, equality, and public services in rural areas relating to health, education, cultural and leisure provision, social infrastructure...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
in writing. - (DE) This report deserves whole-hearted support because it draws attention to the special role of women in agricultural business and in rural areas, while at the same time offering solutions for current challenges. These solutions will help make the working life and day-to-day situation for women in rural areas more attractive. One strand of this solution is supporting affordable, easy access to support services and facilities such as kindergartens, out-patient clinics, and so on, as well as the requisite infrastructure. There is also a proposal to use EU funding to improve the quality of life in rural communities.
Another essential element is greater access to schools, higher level vocational and academic training, and an improvement of social conditions for women in rural areas. This will not only benefit women in rural areas, but also enrich these areas, sustainably developing them as an integrated place in which to work and live.
in writing. - (LT) I voted in favour of this document, because it is very important to highlight the role that women play in farm businesses and in rural areas, taking particular account of its multifunctional nature. It remains a crucial task for European rural policy to achieve equivalent living conditions in all regions, preventing the one-sided development of heavily populated urban areas, so that, even in rural areas, women and men can look forward to staying and having a successful life. If we want to keep women of all generations living in the countryside or encourage them to move there, then support policies must reflect their needs and circumstances more strongly than has been the case in the past. In a modern society, the only way to do this is through recourse to support services, facilities and structures that must be affordable and accessible at regional level. One of the core European support strategies must be to maintain this supportive structure and develop it in a woman-friendly way. It is necessary right at the planning stage - for example, when constructing a kindergarten, creating a day-care facility or developing public transport - to identify new approaches and to involve women of all generations in the decision making. Schooling, vocational and academic education and further training remain fundamental to quality of life and quality of work in rural areas.
in writing. - (FI) The lives of women in rural areas have changed and become more diverse over the last 50 years or so. Traditional jobs in these areas have declined in number. At the same time, new lifestyles have come along to take their place. They show marked differences as regards women's background, education and status in the labour market. These changes also need to be reflected more in the Union's support policy, for improved reconciliation of rural women's working and family life.
In recent years, women have used their education and professional skills to promote the development of the traditional rural economy. Innovative rural businesses of all kinds, which focus, for example, on services and farm tourism, have significantly revived the rural economic structure. There must also be support for the establishment and development of innovative rural businesses in the future.
Finally, I would like to point out that the promotion of gender equality is one of the main objectives of the EU and the Member States. The Union's common agricultural policy should therefore incorporate the principle of promoting equality.
in writing. - (DE) This report represents a move by the European Parliament to improve living and working conditions for women in rural areas and to create opportunities for their development. At the centre of report's proposals is the further expansion of rural infrastructure to offer women new prospects and employment opportunities. The issue of work/family compatibility is something that also affects those in the agricultural business. Like the rapporteur, I am convinced that a campaign of active support for rural areas is the only way to prevent women from moving to the cities. This also requires needs-based childcare facilities and an infrastructure tailored to families in the agricultural sector, as well as access to the Internet and other communication technology. In order to be able to implement important measures in rural areas in the future, we will require sufficient financial means for agriculture and for the development of rural areas. I support the call in the report, emphasising the importance of not cutting the agricultural share of the EU budget as part of the forthcoming talks on the future EU financial framework.
in writing. - (IT) I strongly supported the report produced by my colleague Mrs Jeggle because I found it to contain important principles to be noted and upheld in the future. Out of a total of around 27 million people regularly employed in agriculture in the EU, around 42% are women whilst, according to official statistics, one agricultural business in five (around 29%) is directly managed by a woman. I invite you to take these figures into consideration when assessing the huge contribution women in many local communities make to development, which often follows a disproportionately low participation in decision-making processes. This is a barrier that we must overcome with a policy of services that, via the new common agricultural policy (CAP), will facilitate the processes of development and activity in the rural fabric of many areas. I am thinking in particular of training, consulting and business creation initiatives, which in the framework of the second pillar of the CAP, could still be developed and which would represent the turning point for a significant improvement in living conditions for women, as well as men, in rural areas. I consider this to be a fairly strategic requirement, not least when it comes to achieving the EU 2020 Strategy objectives, with particular reference to initiatives aimed at stimulating innovation, research and development.
in writing. - (PL) Today in Strasbourg we voted on the report on the role of women in agriculture and rural areas. I personally come from a rural area, I live in a rural area and there was a time when I worked hard on my parents' farm. I can state with full conviction that women in rural areas influence not only the development and modernisation of farms, but frequently also the stimulation of the entire rural community, thanks to their hard work and determination. Their activities in rural homemakers' clubs, their efforts to preserve traditions and family customs, and also their successful implementation of new solutions in the area of farm management mean that they are a group which should be supported and promoted and whose value should be stressed. I would like to thank all women in rural areas, both in Poland and throughout the European Union, for their hard work and their contribution to regional development, and I would like to make it known that I voted in favour of the Jeggle report. Thank you.
in writing. - I welcome this report's recognition of the important role women play in agricultural production and the need to adapt certain policies and conditions to assist them. However, I do not believe this should be used as a justification to throw even more money at the CAP.
in writing. - (IT) I have voted in favour because I strongly believe that we need to recognise the central role played by women in places where their work is fundamental to the performance or recovery of that particular local economy, which in itself contributes to the general growth of our countries.
The role of women in the agricultural sector has changed significantly in recent decades, becoming an ever more multifunctional position. For this reason, the European institutions should take steps aimed at avoiding an exodus of women from the countryside, or in any case at encouraging the return of women to rural life. Support for women and their plans would lead to progress in the development of rural communities as a whole.
We need to offer women who work in the agricultural sector the chance to achieve their individual life plans, making them economically independent, and able to meet familial responsibilities. Jobs in agriculture must remain attractive to women so that they are able to carry out their multiple professional competencies. In this period of financial and economic crisis, it is fundamental that we create equivalent working conditions in the countryside and in cities, so as to repopulate territories which could provide a kick-start for economic recovery in a given European region.
The radical changes in European rural areas all represent challenges in terms of population, jobs, services and the environment. We must emphasise the significant impact of the presence and involvement of women on quality of life and the rural economy. Women will represent great potential for the EU when it undertakes to develop and build on Europe's rural economy. EU funding can therefore help to improve the quality of life and work in rural areas by boosting incomes and through schooling and vocational and academic education and further training.
The future of the agricultural sector depends on its ability to diversify. The potential of the services provided by farm businesses in addition to their own food output depends on the creativity of the people involved, the women among them having already contributed a great deal. There are many opportunities for the creation of local services, and to involve women in these is the best way to guarantee the success of such projects.
in writing. - (PT) Given women's increasing importance in agriculture and rural areas, the new common agricultural policy (CAP) needs to take this into consideration in order to promote equality between genders. That is the only way that we will succeed in promoting sustainable economic growth and rural development. As in urban areas, we need to create good living conditions in rural areas, so that women and their families have incentives to remain there.
I voted for the report on the role of women in agriculture and rural areas because I believe that their role is crucial in this sector that employs 14.6 million people, or 41% of women. Although I am aware that the second pillar of the common agricultural policy provides support for projects relating to women's living conditions in rural areas, I believe it necessary to analyse the projects underway in order to identify sound practices and contribute to improving the situation of women, which is especially affected by the consequences of the current structural crisis of the capitalist system in rural areas. This is especially true when we take into account the high levels of female unemployment, to which we must add the fact that many women do not even take part in the labour market, meaning that they are not registered as unemployed and do not feature in unemployment statistics. I also believe that social protection for women workers in the agricultural sector is indispensable to the development of rural areas, so I voted for this report, which is a step in that direction.
in writing. - As was said, the report aims to highlight the need to implement the principle of gender equality in the common agricultural policy as a way of promoting sustainable economic growth and rural development. Therefore the EU needs to refocus its EU support strategies in order to develop the rural areas in a women-friendly way. Promotion of the entrepreneurial attitude and skills of women in agriculture, improving access and specific training for women, equipment of rural areas with the most up-to-date IT infrastructure, greater recognition and more support for women's networks, fostering the quality and accessibility of infrastructure facilities and service, adequate social security benefits for women working in agriculture, shared ownership of farms, specific attention for female immigrants are among the most important points which the different political groups agreed on. Well, who would vote against it? How unspecified and populist it is! It seems that the rapporteur showed her kindness to women working in agriculture. Nothing specific is said about children and healthcare. Lack of efficient healthcare! The lack of efficient healthcare and pre-school education in rural areas is precisely what concerns women from Latvia, Estonia and Lithuania. I voted 'for'; however, the report is raw and unprofessional.
in writing. - (DE) The role of women is still a subordinate one in the agricultural sector. According to this report, we need to cater more closely to the needs of women, particularly in non-urban areas. Opportunities should be made available for further education and training, as well as better access to childcare. Women farmers are contributing more and more to the diversification and adaptation of businesses, leading to a significant rise in multifunctionalism in the agricultural sector. In order to be able to maintain the attractiveness of farming as a source of employment and a lifestyle, women should be given the chance to influence decisions in committees and associations. Likewise, it is essential the position of women in agriculture should be made more secure in order to offer them an incentive to stay in the sector. I have voted in favour of this report, as we must stop the decline in farming by every means available to us.
in writing. - (RO) I voted for the Jeggle report, which I welcome, being an MEP elected in Romania, a country which has a large number of people involved in agricultural activities. However, I would like to point out that, in my view, the report ought to have been firmer on the issue of living conditions in the countryside. We need a heavily financed European Agricultural Fund for Rural Development to be able to narrow the disparities between rural and urban areas. Investment in modernising the basic physical infrastructure must remain an essential aspect of this fund. Furthermore, additional references would have been helpful to the ageing of the rural population and the importance of the programmes aimed at the early retirement of farmers and setting up young farmers.
in writing. - (DE) In many ways, women are the backbone of our agricultural sector. The role of women is becoming increasingly important the more we try to establish the right conditions for a sustainable, ecologically responsible agricultural industry based on small holdings. That is why it is important for society to give greater recognition and respect to the work of women in the agricultural sector. In addition, more must be done in future to cater to the specific needs of women in the agricultural sector in order to attract the younger generations to the industry. I therefore voted in favour of this report.
in writing. - (PL) A motion for a resolution by the European Parliament on the role of women in agriculture and rural areas was adopted today. Our experience in recent decades has proven that the growing involvement of women and their knowledge, experience and professionalism is a key factor in the development of all branches of the economy. For this and other reasons, I believe that one of the fundamental objectives of the common agricultural policy should be to make rural areas more attractive, paying particular attention to the needs and role of women. We should make every effort to help women to achieve their goals, and also to combine a career with family life. In order to achieve this, we need guaranteed access in rural areas to services in the broad sense of the word and to infrastructure, and also training and personal development opportunities. It is essential to take measures to support entrepreneurialism among women and to combat all manifestations of gender-based discrimination. We should also focus on ensuring greater political and financial support, for example by means of easier access to investment and loans. I am sure that all these measures will ensure that women's potential for the development of agriculture, and of local communities and entire regions, is put to ever better use.
in writing. - (LT) I voted in favour of this resolution, aimed at increasing the role of women in the agricultural sector and improving their situation in rural areas, providing more social guarantees and promoting employment and entrepreneurship. Above all, we must make every effort to ensure the establishment of an effectively functioning social protection system, which would make it possible to take early retirement and receive maternity pay. In order to create a favourable environment to promote entrepreneurship, all rural areas must have the most up-to-date IT infrastructure. Adequate broadband access is one of the main factors behind the growth in the activities of small and medium-sized enterprises in rural areas. Furthermore, we must make every effort to ensure that rural communities are preserved and opportunities are created to reconcile family and working life. Consequently, there is a need to ensure that people living in rural areas receive a high standard of health care, education, child care and other services intended to meet daily needs and which would create more favourable living conditions and would reduce social exclusion.
Member States using money from the Structural Funds must establish and implement initiatives which would promote the participation of women in the labour market, reduce social inequality and address issues related to transport infrastructure. Greater attention must also be paid to farmers' organisations, and a European rural women's network should be created so that development programmes in rural areas are fully implemented.
in writing. - (IT) The new common agricultural policy (CAP) also takes into account social issues such as the role of women in rural areas. The common aim is to avoid a situation in which development occurs exclusively in population centres, thereby avoiding discrimination on the grounds of sex and or geographical provenance of citizens who live in the countryside. Since I agreed with these principles, I voted in favour of the report, which underlines the important role played by women in agricultural businesses and in rural environments, and draws attention to the significance of this role for territorial development policies. The report highlights areas where work is needed to see women better integrated and to make best use of their professional potential, leading to better prospects in life by way of greater ecological and energy efficiency in rural areas.
in writing. - (PT) I voted in favour of this report as I agree with the majority of the proposals it puts forward, specifically the promotion of multifunctionality in rural areas, which are areas for living and doing business where communities should stay and be made dynamic. It is important to recognise that rural areas are particularly affected by population ageing, low population density and, in some areas, depopulation, for which reason the common agricultural policy (CAP) should be oriented toward responding to these challenges. It is a fact that, historically, women's work in agriculture has been systematically undervalued, and frequently unpaid or paid at a lower rate than equivalent work carried out by men. It is therefore important that this be taken into consideration as part of this topic, and that, above all, equal working conditions be established for equal work. In any case, I believe that the key thing is for this issue to eventually lose its relevance, by establishing gender equality in agricultural activity.
in writing. - (IT) Women are the backbone of the agricultural sector in rural areas. It is thus important that we focus on the role they play in agricultural businesses and in rural areas. To that aim, we must take into account their needs and make use of their potential, since issues such as quality of life and economic capability are linked, particularly in rural areas, to the presence of women and their work on many fronts. Thus, European support policies must do more than ever before to meet their needs and conditions, so as to prevent an exodus of women of all generations from the countryside or, in any case, to encourage them to return to rural life. In light of this, aid from the EU can contribute to improving quality of life in rural areas, for women who manage a business or supply services as well as for consumers of goods and services. Since women play a vital role in terms of sustainable development in rural areas, I am voting in favour so as to guarantee concrete support for women in this sector.
in writing. - Women are very important for the agricultural sector and the rural world and their presence there is increasingly obvious. It is therefore important to highlight the role that women play in farm businesses and in rural areas, taking particular account of its multifunctional nature. If we want to keep women of all generations living in the countryside or encourage them to move there, then support policies must reflect their needs and circumstances more strongly than has been the case in the past. In rural areas, as elsewhere, women expect to be able to realise their own plans for their lives, to be economically independent and to meet family challenges.
The European Commission should increase the budgetary allocations for the ESF in order to provide adequate resources for measures to improve education and training for improving labour market access and combating unemployment and measures and activities under the Social Inclusion Strategy and the EU 2020 flagship initiative on combating poverty and social exclusion in favour of disadvantaged and vulnerable persons, especially women, including those confronted with precarious and insecure contracts. The Member States should contribute in particular to a definite improvement of the social situation of women in agriculture in Europe.
What if women farmers were the future of the common agricultural policy? While slightly controversial, that statement is largely well founded when we consider the importance of women in rural life and on farms. According to statistics, women farmers in the European Union account for 43% of farm labourers and 20% of farm managers, and this does not include the spouses of male farmers whose work is often not taken into account.
At a time when farms are becoming specialised, the creative nature of women is an unquestionable advantage which, combined with their greater concern for environmental sustainability and quality, deserves to be recognised and supported at European level. That was the choice made today by the European Parliament which, in adopting Mrs Jeggle's report, has highlighted the important role that women will play in the future enhancement of rural areas. As the rapporteur very appropriately wrote in her explanatory statement: 'Experience shows that, in rural areas most particularly, quality of life and economic strength are linked to the presence of women and their involvement in a wide range of activities.' Here we have a simple and modern way of re-thinking the agricultural profession.
in writing. - Women are the backbone of the agricultural sector and the rural world and their presence there is increasingly obvious. It is therefore important to highlight the role that women play in farm businesses and in rural areas, taking particular account of the multifunctional nature of these businesses. In this context, there are opportunities to provide practical support measures for women in agriculture. Greater account must be taken of the wide range of vocational skills, interests and achievements of women, so that jobs in farming remain an attractive option for them. This will entail women having a full share in the resources that underpin farming as a way of life and a type of business. Women farmers must have a share in rights and duties that is commensurate with their co-responsibility for the farm business, including through the representation of interests on agricultural bodies and by having a real share in farm income.
Ensuring adequate social cover for all women who work in agriculture is another indispensable factor in modern sustainable farming. Experience with systems of agricultural social security in the EU Member States should be taken into account and should, in the medium term, contribute to a definite improvement of the social situation of women in agriculture in Europe.
in writing. - (IT) Sustainable development in rural areas has always been considered a priority in Europe, in order that we may guarantee the best possible living conditions for men and women who choose to work in this sector.
Currently, 26.7 million people are employed in the agricultural sector in the European Union. Forty-two per cent of these are women, and at least one agricultural business in five is managed by a woman. An image of rural female reality emerges from these figures that is radically different from that of previous decades, in which women were the protagonists of change and came from very diverse social and economic backgrounds across the Member States.
I support the text of this report since it draws attention to the need to plan European support strategies for rural areas that are tailored specifically for women, in order to work towards improving women's social and working conditions in the medium term.
in writing. - (IT) We have no option but to vote in favour of the report on the role of women in agriculture and in rural areas because we still believe in the professional farmer who lives from the income derived from his own business.
Typically engaged in maternity and their usual role of supporting other family members, women are undoubtedly disadvantaged in an agricultural context. The routines of agriculture are not determined by fixed hours but have to adjust to seasonal requirements, vegetative periods and the possible presence of livestock. There are periods when working days will be 12 to 13 hours long, seven days a week, and others that are quieter. It is obvious that a woman farmer, during pregnancy for example, cannot give up working on the land if she needs to, because to do so would deprive her of income for the whole year.
The needs of women farmers are thus different to those of other female workers, and so it is vital that they are guaranteed adequate and specialised support, taking into account the fact that agricultural businesses are almost always located far from public services, such as public transport, assistance or social support.
I voted in favour of this motion for a resolution, because I consider that women play a huge role and make a huge contribution to rural and agricultural development. Support for women and their business plans in the rural sector will help the entire rural community to progress considerably. In the midst of an economic crisis and with galloping unemployment, we must provide incentives to keep women of all ages in the countryside, to support female entrepreneurship and to invest in their training, in order to achieve development and innovation in the agricultural sector.
I would like to begin by thanking Mrs Jeggle for this excellent report, which highlights the extremely important role played by women in agriculture. I am aware that many of us would like women of every age to remain in the countryside, or we believe that we need to encourage them to move there to ensure the future of rural areas and agriculture in Europe. However, in order to facilitate this, we have to improve women's access to education and training in the agricultural sector and allow them to gain better access to direct payments. On the other hand, we must ensure they have access to decent pensions and social insurance.
In Romania, for example, some women living in the countryside are not eligible for farmer pensions and find it very difficult to start a business in the agricultural sector. This is why it is paramount that we focus more attention on women working on family or subsistence farms and guarantee them both a decent living and adequate pensions.
in writing. - (PL) I endorsed the report on the role of women in agriculture and rural areas. In particular, I am in favour of solutions aimed at increasing levels of employment among women in rural areas. In Poland there are more women who are unemployed than men, particularly in rural areas. A large percentage of those without work in rural areas are women under the age of 34. In the majority of cases these are educated women, who cannot find work appropriate to their qualifications. This is a particularly dangerous trend, since it is young people who should be given greater opportunities to gain a foothold in the labour market. In the long term, this results in the feminisation of unemployment in rural areas, and thus in higher levels of poverty among young women. Many of them decide to move to towns to look for work, which in turn leads to an ageing of the rural population, a drop in the natural growth rate and a general deterioration of living conditions for residents of rural areas.
In connection with this, I support the proposal whereby provision should be made in the new EAFRD regulation for special funding aimed at supporting women in the future 2014-2020 programming period. This may have a positive effect on levels of employment among women in rural areas. I am also in favour of ensuring appropriate benefits for women living in rural areas, within the framework of social security systems. These benefits must take into account the fact that women have less earning power and that this affects their pension entitlements.
in writing. - (PL) As a result of social and demographic developments, changing value systems and a wider range of choice, the structure of rural areas is changing. The role of women in rural areas is also changing. What is now needed, in order to ensure that women remain in rural areas, or to encourage them to choose a rural lifestyle, is to take greater account of their needs and make sure that these needs are reflected in our support policy. We should ensure that women are more visible in rural areas, particular in the economic and financial spheres, and we should make instruments available to achieve these tasks.
In view of the fact that it is still women who take care of young children and sick and elderly people, giving up work to do so, we should make it possible for them to achieve a balance between family life and professional life. This is possible by means of infrastructure development, for example, by building nurseries and developing various educational and cultural options. The key to achieving these aims will be to include women of all generations in decision-making processes.
It is also of the utmost importance to improve access to medical services and cancer screening programmes for women. Furthermore, it is still worth supporting and developing agritourism as a low-risk form of economic activity which fosters job creation and work-life balance, and promoting electronic forms of entrepreneurship, such as e-commerce, which make it possible to be economically active regardless of how far you are from urban centres.
in writing. - The EPLP supports the aim of Elisabeth Jeggle's report 'Role of Women in agriculture and rural areas' to highlight the sector specific problems faced by women working in agriculture and many of the measures proposed to strengthen their position. The report addresses the specific needs of women working in agriculture, by proposing a series of recommendations which take account both of their living conditions and their role and contribution to the development of the rural economy. However, the EPLP does not agree with the Paragraph 4, which speaks against further reducing the proportion of the total budget accounted by agricultural expenditure. We would like to see significant reprioritisation within the Multiannual Financial Framework to fully fund Europe 2020 priorities that have the greatest impact on raising employment and growth levels.
in writing. - I supported this report, which highlights the importance of gender equality in promoting sustainable economic growth and rural development. I believe that it is important to encourage representation of women in all political, social and economic bodies of the agricultural sector, to ensure that women are participating on an equal basis.
I am pleased at the adoption of Mrs Jeggle's report, to which I myself contributed. Indeed, the common agricultural policy is of social value in that it recognises the fundamental role women play in preserving the future prospects of rural life and prosperity in rural areas (given that 41% of the 14.6 million persons engaged in agriculture in the EU are women).
The aim in particular is to promote women's entrepreneurial attitude and farming skills, equip rural areas with modern infrastructure which will enable women to achieve a work-life balance (through the creation of day nurseries, for example), aim for a greater representation of women within political, economic and social bodies in the agricultural sector (by making absolute parity the goal) and implement adequate social cover for women working in agriculture as well as shared ownership of farms. If true equality is fairness, then recognising the role of women in agriculture is what really matters.
in writing. - (DE) I voted in favour of this report. There is a continued need for an active support policy in rural areas aimed at offering women better prospects and better work opportunities. Qualified female farmers need broadly-based training and must be able to operate and think in an entrepreneurial way. This requires optimum infrastructure in rural areas when it comes to education, further training, schools and childcare, as well as unrestricted access to modern information technology. In addition, women's networks and access for women entrepreneurs to credit and investment opportunities must be expanded.
I voted in favour of this report, which calls for an improvement in the situation and the recognition of women who work in agriculture and for the ongoing provision of rural aid.
The report points out the crucial need to ensure social cover for female spouses of farmers who earn an income, and indeed for temporary and migrant workers. This should be an obvious step, not only for agricultural work, but also in the broader context of all self-employed professions, if we want to achieve true gender equality goals in these areas, where women are particularly badly treated.
Therefore, yes, the promotion of gender equality must also be incorporated in the common agricultural policy and the Union must bring its stated objectives and its acts into line with each another. Nevertheless, I am under no illusions about the overall consistency between the Union's objectives and the use of European funds, especially with regard to human rights, of which women's rights are an integral part.
in writing. - (DE) I have voted in favour of Mrs Jeggle's report. The report highlights the enormous contribution made by women in recent years to the sustainable development of rural areas and to the diversification and adaptation of farming to market changes. However, if women are to be offered real prospects in the agricultural sector, the common agricultural policy must encompass more female-oriented aspects, including (as explained in this report) the provision of specific forms of training and counselling, as well as infrastructural aid.
in writing. - (PL) I would like to congratulate Mrs Jeggle on a document which makes a significant contribution to the debate on the shape of the common agricultural policy. A key factor affecting the increase in economic potential of rural areas is the involvement of women - both in political bodies and agricultural organisations and by means of self-employment. A key issue in terms of job creation is the promotion among women of electronic forms of entrepreneurship such as e-commerce, which make it possible to be economically active even in inaccessible areas. We should also make better use of opportunities aimed at developing community life in rural areas by drafting and implementing programmes supporting training systems for women's organisations.
Something else which is of key significance in terms of equal opportunities is support for the putting in place of appropriate childcare infrastructure in rural areas, since properly functioning childcare makes it easier for women to return to work more quickly and makes them more competitive in the labour market. I would like to thank Mrs Jeggle once again for taking my proposals on board during her work on the report. Things which women asked for during public consultations I organised in the Ziemia Lubuska region were included in the document.
I voted in favour of this resolution on the efficiency and effectiveness of EU funding in the area of decommissioning nuclear power plants in the new Member States. This is a very important document for Lithuania, Bulgaria and Slovakia as they decommission nuclear power plants. There is concern that key waste infrastructure management projects have experienced delays in Lithuania and this is preventing it from absorbing EU funds in a timely and efficient manner. It is noted that considerable financing is still required for decommissioning and that national funds are not sufficient to cover this: the State Ignalina Nuclear Power Plant Decommissioning Fund has so far accumulated just over EUR 100 million (while the technical costs of decommissioning alone range from EUR 987 million to EUR 1 300 million). The European Parliament therefore calls on the EU Member States to take appropriate measures in this respect. The decommissioning of nuclear power plants is a very complicated process. Countries do not have sufficient experience to be able to anticipate all the work involved and carry it out efficiently. The European Parliament is adopting this resolution at the right time, thus encouraging Lithuania, Bulgaria, Slovakia and all EU Member States to implement decommissioning work as efficiently as possible. This is very important work which will continue to receive much attention from the European Parliament.
in writing. - (LT) I voted in favour of this important document. When they joined the European Union, Lithuania, Slovakia and Bulgaria made commitments that were politically and economically complex to decommission nuclear power plants, and the European Union made a commitment to allocate the financial assistance required for the decommissioning work, the construction of nuclear waste repositories, the storage of such waste and the development of energy projects. I believe that the concept of European Union solidarity can contribute effectively to mitigating the negative economic consequences of early closure in the energy sector, but many important issues remain unresolved. The issue of awards is not entirely clear, because it is now known that current funding will be insufficient to carry out the decommissioning work in a timely and proper manner. There is a danger that decommissioning the nuclear power plants will be delayed through lack of financial resources and this may pose a threat to the environment and human health. Detailed decommissioning plans have yet to be finalised, and, as a consequence, that there is insufficient information on the timetables, the costs of particular projects, and their sources of funding. I agree that the European Commission must play a greater coordinating role with these three Member States, in order to reach an agreement on the submission of detailed plans, the completion of work on schedule and the volume of funding. The Commission must also study ways of altering the EU's methods of financing decommissioning operations in view of the strategies employed in the Member States and their national administrative structures, and simplifying the rules on management of the funds in such a way that they do not affect the safety and security of the decommissioning operations.
in writing. - (RO) I voted for Mr Marinescu's report because, in my view, a lack of funding for decommissioning measures will delay the process of providing financial assistance to the three Member States in question: Lithuania, Slovakia and Bulgaria. A delay in this process would pose a threat to the environment and human health. In the future evaluations carried out by the European Commission and the Court of Auditors of the European Union, the following aspects must be clarified: the allocation and use of funds by the EU for ensuring safe decommissioning, safe storage of nuclear waste and coordination between the three existing programmes. In this regard, the experience which has been accumulated must be used effectively and the model based on projects prepared and funded previously must be used in order to achieve a reduction in costs.
I voted for our fellow Member's report on providing the financial assistance requested by Lithuania, Slovakia and Bulgaria for shutting down nuclear power plants. It is glaringly obvious that if we do not provide suitable resources, we may face extremely serious consequences for the environment and human health. The resources allocated must certainly be managed in a proper and transparent manner. It is a serious concern that we do not have a single EU team of coordinators and experts for all three projects, which will supervise the drafting of a plan and clear timetable and the proper use of the funds already allocated, and decide what is required to complete the shutdown in safe conditions.
The key word in this report is 'responsibility'. The nuclear industry must realise that it can no longer shirk its responsibility for nuclear power plant decommissioning, as it has so often done in the past. Decommissioning nuclear power plants that had generally insufficient safety standards was exactly what it pledged to do at the time of the various EU accession processes. Unfortunately, the allocated amounts were not used correctly. It is about time, therefore, that all the necessary conclusions were drawn from this. This observation may apply to the nuclear power plants in the new Member States, but it is still relevant for all EU countries that have opted for this technology.
The disaster in Japan has made us all think about nuclear safety. Assistance in shutting down the plants in Lithuania, Slovakia and Bulgaria that were using obsolete technology contributes to minimising the consequences of the exceptional expenditure that their closure by 2013 entails. The aid is channelled into the environmental improvement and modernisation of new electrical systems, and into improving security of supply. I voted for this initiative because this should also be the future for other European nuclear plants with obsolete technology.
in writing. - (IT) With this report Parliament does well to put pressure on the Commission to ensure that it continues to closely monitor and control the way in which Slovakia, Bulgaria and Lithuania have spent and will spend the considerable sums of finance from which they have benefited in the framework of the programme to dismantle their Soviet-era nuclear power stations to make them secure. The catastrophic accident in Japan a few weeks ago makes it clear to those who had not already realised that you do not trifle with nuclear energy: whenever one has anything to do with the atom, safety criteria must be applied with the utmost rigour, and the Commission must therefore take responsibility for monitoring the progress of the dismantling programmes of the old power stations in the three ex-communist countries.
in writing. - (IT) I voted in favour of Mr Marinescu's report, which draws attention to a problem that is currently highly topical. In light of what took place in Japan, questions arise now as to the safety of existing and functioning nuclear power stations in Europe.
The commitment taken on by Lithuania, Bulgaria and Slovakia during EU accession negotiations to dismantle old nuclear reactors that proved impossible to adapt to meet the required minimum safety standards, must be a sustained and coherent commitment, in respect of which the European Union has for some time now established and provided packages of support and finance. I hope that the dismantling works take place promptly and in a way that guarantees the maximum safety of citizens and the environment. I also hope that they are able to catch up on accrued delays and finish work by the end of the agreed time period.
Finally I would like to stress, moving above and beyond specific cases, the need to monitor what checks are taking place on other reactors in Europe, making the institutions responsible for ensuring the safety not only of existing plants but also of new ones should more have to be built in the future.
Compliance with nuclear safety standards and protection for the population against nuclear risk are particularly important aspects which justify the funding granted by the European Union to the three Member States for decommissioning their nuclear power stations, which could have no longer been modernised to meet the highest safety standards. However, I fully support the point of view expressed in this resolution as I think that we need to monitor the way in which these funds are spent so as to ensure that they make an effective contribution to guaranteeing the safety of the decommissioning process. Unfortunately, the strategies have been lacking in clarity, which has also resulted in a lack of any ceilings for the European Union's funding of the decommissioning activities. In future, such a way of working should be avoided, with the need for a comprehensive plan to be devised to cover all the actions which will be eligible for funding. It is vital to demonstrate transparency in the way this money is spent to guarantee the funding's effectiveness and, ultimately, to ensure that European taxpayers' money is being spent responsibly.
in writing. - (PT) It is imperative that the nuclear reactors in Slovakia, Bulgaria and Lithuania be decommissioned, because they cannot meet the required minimum safety standards at an economically acceptable cost. This will not be possible without EU financial aid to address the consequences of their closure and decommissioning, which would naturally cover environmental upgrading measures, in line with the acquis, and measures for modernising conventional production capacity in order to replace production capacity, and so on. European Union financial assistance has been made available in the form of contributions to three International Decommissioning Support Funds administered by the European Bank for Reconstruction and Development.
in writing. - (RO) The European Union is concerned about the possible safety consequences from decommissioning the old nuclear power plants in new Member States and by the possible inadequate management of the radioactive waste they generate. The operations involved are generally exorbitant. This is why it is vital for the financial resources allocated by the EU to be managed properly and as transparently as possible, as well as adequate external supervision provided to ensure fair competition on the energy market. At the same time, the Union must constantly promote the development of alternative energy resources which have low emissions and are competitive, in order to remedy the adverse economic and social consequences arising from the process of decommissioning old nuclear power plants.
Since 2007, three nuclear power plants in Lithuania, Slovakia and Bulgaria have been decommissioned with substantial financial support from the EU. In light of the delays and of the general mismanagement, Parliament is calling for the Commission to put together a coordination team to oversee planning and scheduling, review the use of the funds allocated to date and decide whether EU aid will still be required after 2013. Parliament has also demanded that the European Court of Auditors draft a special report on these three decommissioning programmes by the end of the year, in order to establish whether the money spent has truly helped to improve safety. Faced with the budgetary restrictions affecting all countries, Parliament will only agree to extend its assistance if EU funds have really served to improve the security of energy supply, modernise infrastructure and develop sustainable energy projects. Following the nuclear disaster in Japan, the EU is conscious of the extent of its responsibility and that it cannot afford to neglect the safety of its nuclear facilities.
in writing. - (CS) The report on the effectiveness of EU funding in the area of decommissioning nuclear power plants in the new Member States presents a summary of EU funding for the disconnection and dismantling of the nuclear plants at Ignalina in Lithuania, Bohunice in Slovakia and Kozloduj in Bulgaria. Within the framework of EU accession talks, Lithuania, Slovakia and Bulgaria undertook to close and decommission these nuclear plants which, under the G7 negotiations, could not be modernised at a financially acceptable cost, and in which it was impossible to secure the minimum safety standards. The EU undertook to fund the closure and decommissioning, and it is delivering the financial framework. I welcome the fact that the EU is able to support such activities. The decommissioning of old and unsafe nuclear power plants in Europe is essential for sustaining the life and health of European citizens.
I hope that the oldest nuclear plants in France will also be shut down and decommissioned in a similar way. Germany decided to take a similar step immediately after the disaster in Japan. I will vote for the adoption of the report, as it is necessary to complete the process of closing and decommissioning the Ignalina, Bohunice a Kozloduj plants, with the appropriate funding from the EU.
in writing. - (PT) I voted in favour of the report on EU funding in the area of decommissioning nuclear power plants in the new Member States. I believe that the EU should support the closure of these facilities and investment in alternative energy projects, in order to guarantee the safety and protect the health of the European public, to reduce energy dependency, and to minimise potential social costs.
in writing. - (PT) Prior to their accession, the rules regarding nuclear energy and radioactive waste in place in the countries of Central and Eastern Europe were less stringent than the rules applicable in the EU at the time. In addition, some of these countries continued to operate old, Soviet-manufactured reactors that could not be adapted to the minimum required safety standards at an economically acceptable cost. For this reason, on accession, Lithuania, Slovakia and Bulgaria undertook to decommission reactors not considered to meet the standards. The intervention and financial assistance of the EU was required for this, which is due to continue until 2013. Following the tragic events in Japan, I believe there is an urgent need to complete all the programmes for closing and decommissioning nuclear plants in Central and Eastern Europe whose operations do not comply with European safety standards.
in writing. - (PT) Lithuania, Slovakia and Bulgaria have fulfilled their obligations regarding the timely closure of the respective units in three nuclear power plants (NPPs). Unit 1 at the Ignalina NPP was closed on 31 December 2004, and Unit 2 on 31 December 2009. Unit 1 of the V1 NPP in Bohunice was closed on 31 December 2006, and Unit 2 on 31 December 2008. Units 1 and 2 of the Kozloduy NPP were closed on 31 December 2002 and Units 3 and 4 on 31 December 2006. There is legal justification for the granting of financial assistance, with the amounts for this being set annually by Commission decision based on individual annual combined programming documents, permitting control over the development and financing of the approved projects. The purpose of the EU assistance is to support these three Member States in coping with the financial and economical burden caused by early fixed closure dates, and to cover the cost of many important decommissioning activities, invest in energy projects with the aim of reducing energy dependency and help to mitigate the social impact of the decommissioning of the power plants.
We know that the average age of reactors in operation in nuclear plants in nearly half of the Member States of the European Union is relatively high, which has created the need to decommission some of these reactors for reasons of safety, and of defending and safeguarding public health and the environment.
In the case of the new Member States, faced with the requirement to decommission a number of units, it seems only right to us that they can expect EU support to properly and safely complete the decommissioning processes.
These processes should include necessary maintenance and surveillance following shutdown, waste treatment, waste and spent fuel storage and decontamination, the environmental upgrading of facilities, and support for replacing the production capacity of shut-down plants, paying particular attention to environmental sustainability and energy efficiency.
Finally, it should be noted that the social consequences of these processes also need to be taken into account, guaranteeing - in addition to all safety conditions, before, during and after decommissioning - that workers' jobs and other rights will be safeguarded.
in writing. - Paragraph 7 of the Marinescu report notes that the decommissioning of certain nuclear power stations in Lithuania, Slovakia and Bulgaria 'should be assigned the highest priority in the interests of the safety and health of all the people of Europe'. I fully agree with that statement but would go further: a complete move away from nuclear power in all Member States would be in the interests of the safety and health of our people.
in writing. - (LT) As you know, Lithuania, Slovakia and Bulgaria operated old soviet design nuclear reactors which the international community concluded could not be upgraded to meet the minimum required safety standards at an economically acceptable cost. In recognition of the fact that the early closure represented an exceptional financial burden, and as an act of solidarity, the European Union committed itself to provide adequate additional financial assistance for the decommissioning of these reactor units until the end of 2013. However, there is concern that key waste infrastructure management projects (spent fuel storage and waste repository project) have experienced serious delays. Available slack in the system is almost exhausted and delays may start to impinge upon the critical path for the whole decommissioning plan, with a commensurate increase in cost. The Commission should report on the results of the reassessment of the project timeline. A large portion of the funds was allocated to energy projects, but considerable financing is still required for decommissioning and national funds are not sufficient to cover this: the State Ignalina Nuclear Power Plant Decommissioning Fund has failed to accumulate sufficient funds. The technical costs of decommissioning alone range from EUR 987 million to EUR 1 300 million. The EU Member States must take appropriate measures in this respect. Furthermore, as far as nuclear safety is concerned, we must discuss the new nuclear power plants with nuclear reactors that are planned on the EU's borders, in Russia and Belarus. These may represent a new challenge for the EU that could in future pose a real threat to the health of our people and our environment.
in writing. - (DE) Nuclear reactors in Lithuania, Slovakia and Bulgaria cannot be modernised at an economically viable cost to ensure that they meet the required minimum safety standards. As part of their accession negotiations, these three countries have undertaken to shut down and decommission the nuclear reactors within an agreed timetable. In order to press ahead with an efficient shutdown, we need a clear financial framework and controls for the correct use of the funds provided. I support Mr Marinescu's report because the safety of Europe's citizens must be our top priority.
in writing. - (IT) The subject of the efficiency and efficacy of the EU's financing of projects to decommission nuclear power stations in the new Member States is relevant now more than ever. The recent events in Japan have made safety concerns more pressing than ever before. The report by Mr Marinescu examines, more specifically, the provision of adequate financial resources to guarantee the decommissioning of nuclear power stations in Lithuania, Slovakia and Bulgaria. Indeed, on their entry to the European family, these states assumed responsibility for decommissioning the nuclear power plants on their territories. The EU is committed to providing sufficient financial support to meet these obligations. In fact, I believe that the European Union must propose decisive action on certain subjects that its citizens hold close to their hearts, including that of the safety of nuclear power plants.
When Lithuania, Slovakia and Bulgaria joined the European Union, a shutdown and decommissioning plan was drawn up for a number of old nuclear power plants failing to meet European standards. Thanks to the release of very substantial appropriations, which will total EUR 2 848 million by the end of 2013, it has been possible to shut down all of those plants and to ensure a partial conversion to other energy sources in those Member States. However, a number of the commitments made do not seem to have been honoured, and one is entitled to wonder about the use of the allocated funds. That is why I voted in favour of this European Parliament resolution. Highlighting the almost non-existent progress in decommissioning, despite this being the main reason for the programme, the resolution calls on the Commission to implement this assistance more effectively, by producing an annual progress report, for example. To this end, the Commission could build on the audit currently being carried out by the European Court of Auditors. It should also put together a team of coordinators and experts to cover all three projects, which, curiously enough, it has still not done.
in writing. - I voted for this report which deals with the three countries, Lithuania, Slovakia and Bulgaria, that operated old soviet design nuclear reactors which the international community, in line with the G7 multilateral programme of action adopted at the Munich G7 summit in 1992, concluded could not be upgraded to meet the minimum required safety standards at an economically acceptable cost. In the context of the negotiations for accession to the European Union, the three countries took the commitment to close and subsequently decommission these nuclear reactors on fixed dates. In recognition of the fact that the early closure represented an exceptional financial burden and as act of solidarity, the European Union committed itself to provide adequate additional financial assistance for decommissioning these reactor units until the end of 2013.
in writing. - (PT) This report is on EU funding in the area of decommissioning nuclear power plants in the new Member States. These plants represent a danger to public health and to the ecosystem, not only in their country of origin, but also throughout Europe and the world. With regard to the subject matter of the report, I voted in favour of contributing to the decommissioning of these old plants. However, I believe that EU nuclear policy should go further. Given the serious risks connected with nuclear power that have been well known for a long time, and the nuclear disaster currently being experienced in Japan, I call for the immediate establishment of a European plan for abandoning this type of energy. I also believe that the EU should immediately suspend funding and support for new nuclear plants.
This report deals with the decommissioning of nuclear power plants that have fallen into disrepair and present an immediate threat to the health of all EU citizens. It only partially calls into question the so-called 'energy' component of the EU financial assistance allocated to this decommissioning programme.
This House must clearly condemn this financing of new nuclear power plants. It is not doing so, and nor is it demanding the abandonment of nuclear power, necessary though it is. With the Fukushima disaster having happened only a few days ago, this is shamefully short-sighted. I call for the immediate implementation of a European plan to phase out nuclear power. I voted in favour, with particular reference to the financing of the decommissioning of the nuclear power plants covered by this report.
in writing. - (PT) Nuclear safety is a concern for everyone in Europe. The recent accident in Japan has highlighted the risks inherent to nuclear plants. Eastern European states seeking to become part of the EU have nuclear plants using Soviet technology that have been operational for many years and are reaching the end of their lifespans. Given the substantial cost of decommissioning these structures, it is only natural for the EU to support these countries in their efforts toward this decommissioning, so that no nuclear accident will occur in European territory, with consequences that are, unfortunately, well known to all of us.
I voted for this report on the efficiency and effectiveness of EU funding in the area of decommissioning nuclear power plants in the new Member States, because it notes that the decommissioning of the nuclear power plants concerned should be assigned the highest priority in the interests of the safety and health of all the people of Europe, and because it expresses fear that a lack of financial resources for decommissioning measures will delay the decommissioning of nuclear power plants and threaten the environment and human health. The Fukushima accident is proof that nuclear energy is uncontrollable in the event of a disaster, and that its management cannot be in private hands. We therefore urgently require a moratorium so that no further nuclear plants will be built, and we need to establish a timetable for closing the 143 plants that currently exist in Europe. The EU must move toward a future free of nuclear plants and based on renewable energy sources.
in writing. - The resolution assesses plans to decommission out-of-date nuclear stations in three EU countries: Ignalina in Lithuania, Bohunice in Slovakia, Kozloduy in Bulgaria. The resolution also estimates expenditure and delays in possible funding of energy projects which are not related to decommissioning. 'Possible funding' is well said. It is necessary to define clearly and specifically exactly how powerful energy sources will be substituted, where and when new electric stations will be constructed by our financial means. I voted 'for' because I understand the hazard of nuclear stations, but what is the sense in decommissioning Ignalina while other nuclear stations have not yet been built in the European Union? Maybe it is better to carry out reconstruction works?
in writing. - (DE) Upgrades to some nuclear reactors in Lithuania, Slovakia and Bulgaria to ensure that they meet the required minimum safety standard are either impossible or come at an economically unreasonable cost. Under the terms of EU accession negotiations, these Central and Eastern European States were provided with funding to help with the decommissioning of outdated reactors. Around EUR 1 300 million had been paid out to Lithuania (Ignalina), Slovakia (Bohunice V1) and Bulgaria (Kozloduy) up to 2009. The EU is committed to further payments until the end of 2013. During the Russian-Ukrainian gas crisis, Slovakia considered reactivating the decommissioned Bohunice power plant in order to make up for the energy deficit caused by the lack of gas supplies from Russia. Japan has shown us how easily a nuclear power plant can get out of control. This makes it all the more important that outdated reactors should be shut down, while at the same time building up alternative sources of energy to prevent reactivation by the back door. I therefore voted in favour of the report.
in writing. - (RO) There is absolutely no question that in the interest of the safety and health of all European citizens, the EU and Member States must give top priority to the decommissioning of the relevant nuclear power plants in the new Member States. However, just as much attention should also be focused on eliminating the dangers in the immediate vicinity of the European Union. On this point, I am highlighting the urgent need to identify and mobilise the funds required to build a new sarcophagus on top of the Chernobyl power plant reactor which exploded in 1986.
I agreed with this resolution on the efficiency and effectiveness of EU funding in the area of decommissioning nuclear power plants in Lithuania, Slovakia and Bulgaria. Above all, we must strive to ensure that all decommissioning work is carried out in time while properly implementing all the necessary safety measures and eliminating even minimal risks to human health and the environment. If we are committed to decommissioning Ignalina and other nuclear power plants, all financial resources allocated to this process must be used as intended following the principle of transparency and efficiency. National authorities must finalise detailed decommissioning plans as a matter of urgency. I believe that the results of the audit carried out by the European Court of Auditors will reveal the objectives of the use of the funds and their effectiveness. We must make every effort to ensure that dismantling activities and management of decommissioning waste will have started by 2013. I believe that it is advisable to require the Commission to present the European Parliament with a detailed financing plan and identify responsibility for the use of European Union assistance. Given the fact that state funds for the decommissioning of nuclear power plants have not accumulated a sufficient amount, it would be advisable for the strategies and plans drawn up to include new actions and provide for additional EU funds accordingly.
in writing. - (IT) I voted in favour of the text on EU funding for the decommissioning of nuclear power stations in Lithuania, Slovakia and Bulgaria because, in light of recent events following the earthquake and nuclear crisis in Japan, I believe it is fundamental and crucial that the European Union adopts a policy of safety checks on nuclear reactors which will remove any degree of risk. Old Soviet-design nuclear reactors were active in the territories of the countries in question, and these have proved technically impossible to modernise to meet currently required international safety standards. Funding provided by the EU is consistent with the economic burden borne by these countries in order to close the nuclear power stations.
in writing. - (PT) As part of the EU accession negotiations, Lithuania, Slovakia and Bulgaria negotiated support for the decommissioning of old nuclear reactors of Soviet design that, in the opinion of the international community and in line with the 1992 Munich G7 summit, could not be adapted to minimum required safety standards at an economically acceptable cost. In the context of the accession negotiations, the three countries undertook to close and subsequently decommission these reactors on fixed dates. Recognising that early closure represented an exceptional financial burden, and in solidarity, the European Union undertook to provide adequate additional financial assistance for the decommissioning of these reactors up to the end of 2013. The assistance programme has been subject to regular audits and assessments. The European Court of Auditors (ECA) is currently carrying out audits of the results of the three programmes, and a report is expected in autumn 2011. It can already be concluded that synergies could have been created between the three projects to make the EU action more efficient and effective. I voted in favour of this report, from which I would stress the Commission's recommendation for harmonising the rules on funding the decommissioning of nuclear reactors.
in writing. - (IT) The European Parliament's motion for a resolution on the efficiency and efficacy of the EU's financing for the decommissioning of nuclear power stations in the new Member States, as presented on 14 March 2011, aims to ascertain what stages have been reached in the dismantling of obsolete nuclear power stations in Lithuania, Bulgaria and Slovakia, which since 1999 have benefited from financial assistance from the EU for this project. The safety of energy supply is one of the fundamental priorities in the EU's energy strategy. According to current forecasts, the delays experienced by the programmes to date will not prevent the start of the processes of dismantlement and management of nuclear waste nor will it affect works to be carried out by power station personnel by 2013. Nonetheless, it remains a serious concern that the decommissioning plans have yet to be finalised, and that efforts will have to be made to improving the management of financial resources as well as coordination between the national authorities of the relevant Member States. For these reasons, I am voting in favour of the motion for a resolution.
in writing. - The three countries, Lithuania, Slovakia and Bulgaria, operated old soviet-design nuclear reactors that the international community, in line with the G7 multilateral programme of action adopted at the Munich G7 summit in 1992, concluded could not be upgraded to meet the minimum required safety standards at an economically acceptable cost. In the context of the negotiations for accession to the European Union, the three countries took the commitment to close and subsequently decommission these nuclear reactors on fixed dates. In recognition of the fact that the early closure represented an exceptional financial burden and as act of solidarity, the European Union committed itself to provide adequate additional financial assistance for decommissioning these reactor units until the end of 2013.
in writing. - (IT) I voted in favour of this report because I consider it of prime importance for us to continue to closely monitor the decommissioning phase of nuclear power plants in Lithuania, Slovakia and Bulgaria where, at the moment of their entry into the European Union, old Soviet-design nuclear reactors were still in operation, which have proved impossible to upgrade to more recent safety standards at a sustainable cost.
After the recent disaster in Japan, falling behind with these procedures is no longer possible, for the sake of the safety of all citizens in Europe and elsewhere, and moreover the exceptional financial burden associated with the decommissioning process can no longer be used as an excuse for potential delay. For this reason, the European Union is committed to supplying adequate financial assistance to decommission these reactors before the end of 2013. In the interests of the entire European Union, no further delay can be tolerated and should be immediately denounced on all the most relevant occasions.
in writing. - (IT) Following the nuclear disaster caused by the power plant in Japan, which was also related to a failure to adapt to current safety standards, we can say we have made an excellent choice when, during accession negotiations, dates were set for the definitive shut-down of three old Soviet-design nuclear power plants in Lithuania, Slovakia and Bulgaria.
The date for the definitive shut-down and subsequent safe maintenance was set at 2013, with a cost to the European Union of almost EUR 3 billion. Following delays and cost increases linked to the securing of the three power plants, the report invites the Commission to exercise greater supervision, to establish what the current state of play is and the expected timeframe for the completion of different phases of the decommissioning process according to the original timetable.
in writing. - (NL) Lithuania, Slovakia and Bulgaria had old, Soviet-period nuclear plants that the international community decided could not be upgraded to meet minimum safety requirements for an economically reasonable cost. The accession negotiations were used to get the three nuclear power plants closed by a set date and subsequently dismantled. 2.7 billion euro was set aside for this over the 1999-2013 period. At the end of 2009, EUR 1.8 billion of this had already been allocated. Despite this, there have been considerable delays in the implementation of the dismantlement programmes. The European Parliament fears that these delays will lead to risks for the environment and human health. I am satisfied with this report, not least because this House backed my amendments, which were tabled in the Committee on Budgetary Control and called for the funds to be managed and their resources to be used with absolute transparency.
The European Parliament also adopted my proposal to have the Commission report annually to Parliament and inform us of whether its forecasts that the resources set aside will be absorbed over the next three years prove accurate. This report forms the basis for very close monitoring of this process and that is a positive thing from a wide variety of points of view.
in writing. - I voted in favour of this report as I support the gradual decommissioning of nuclear power plants.
in writing. - (DE) I voted in favour of this report. The dismantling of the plants in Ignalina, Bohunice and Kozloduy is taking too long and greater commitment should be required from the national operators. It is urgently necessary for all Member States also to urge common standards for the dismantling of plants. Clear areas of responsibility must be defined. In their EU accession negotiations, the three countries, namely Lithuania, Slovakia and Bulgaria, declared their willingness to remove these three unsafe nuclear power plants from the network.
in writing. - (LT) The tragic events that occurred last month in Japan and concern over the safety of the Fukushima power plant have led to much discussion of nuclear power plants. It is very important for these discussions to take place - many Lithuanians remember the Chernobyl tragedy only too well. The closure of Lithuania's Ignalina Nuclear Power Plant was one of the conditions for EU membership, but this has been very painful. The EU provided Lithuania with EUR 837 million of assistance to eliminate the consequences of the closure of the nuclear power plant over the period 2007-2013. However, it is not enough to simply receive the financing from the EU allocated for the closure of the reactor. Safe decommissioning is a long road and the EU must support Lithuania at every step of the way. This should include comprehensive support - the management of radioactive waste and dangerous waste.
As the rapporteur states, comprehensive EU support is important for reducing the economic and social consequences of the closure of Ignalina Nuclear Power Plant. The closure of the nuclear power plant made many Lithuanians redundant and damaged our economy. The EU must provide more assistance for projects in the energy sector in order to mitigate the economic consequences of the closure of Ignalina Nuclear Power Plant. This might include promoting the renewal of measures to increase energy output and energy efficiency.
in writing. - (DE) I voted in favour of the report on the decommissioning of the three nuclear reactors in Lithuania, Slovakia and Bulgaria. Because these nuclear reactors do not meet even the minimum safety standards, their dismantling was one of the conditions agreed to by the three countries during accession negotiations and the European Union undertook to cover part of the dismantling costs. In this context, it is particularly good news to know that the closure of the Ignalina plant in Lithuania means that the country's only nuclear power plant has been taken offline.
The European Globalisation Adjustment Fund (EGF) was created in 2006 in order to provide additional assistance for workers affected by the consequences of significant changes in the structure of international trade and to assist in their reintegration into the labour market. Since 1 May 2009, the remit of the EGF has been expanded to include support for workers made redundant as a direct consequence of economic, financial and social crises.
At this time when we are facing this severe crisis, one of the principal consequences of which is an increase in unemployment, the EU should use all the means at its disposal to react, particularly as regards support to be provided for those who are facing the day-to-day reality of unemployment. That is why I voted for this report relating to the mobilisation of the EGF in favour of the Czech Republic, with the objective of supporting workers made redundant from Unilever ČR spol.s r.o.
The aid includes 460 of the 664 workers made redundant by the company Unilever ČR, who were employed in the retail sector: 52.4% of those affected are women, 13% are older than 54 years and 9.1% younger than 24 years. It should be stressed that the measures that will aid with the training of the redundant workers will be co-financed by the company, which is not ducking its responsibilities, and will be put into practice by contractors or companies working on its behalf.
in writing. - (CS) It is a success of the European Parliament that the 2011 budget allocates for the first time payment resources amounting to EUR 47 608 950 in the budget item for the European Globalisation Adjustment Fund (EGF). The EGF was created as a separate specific instrument with its own targets and deadlines, and it therefore deserves its own dedicated resources, thus avoiding transfers from other budget items, which happened in the past and which might frustrate the achievement of various political objectives. In my opinion, the EGF has proved its worth, and my only concern is that the new Member States have not made greater use of it. The impression may ultimately arise that the aim of the EGF is for the old Member States to get the EU budgetary resources they were formerly used to within the framework of, for example, the cohesion policy. In my opinion, the first Czech request in history for a grant from the EGF is the first swallow, after which others will follow, because Czech industry too has been hit by globalisation and the worldwide financial crisis, and Czech workers who have been laid off deserve European assistance in their efforts to succeed in a challenging labour market.
in writing. - (CS) The European Globalisation Adjustment Fund was established in 2006 as a flexible instrument for the rapid provision of one-off, time-limited individual support to help workers laid off as a result of globalisation or the financial and economic crisis. This marks the first release of resources from the fund for the Czech Republic since the eruption of the global economic and financial crisis, and it is specifically for mitigating the consequences of the lay-off of 634 workers of the Unilever company, which has shut down a factory in the municipality of Nelahozeves. In view of the fact that 52.4% of those laid off are women, and more than 13% of the workers laid off are over 54 years old, I consider the release of resources for the Czech Republic to be very proper, and I therefore voted in favour of the report.
I am pleased with the work carried out on the basis of the European Globalisation Adjustment Fund (EGF), namely in supporting workers affected by changes in world trade. In the same way, I support the decision on the mobilisation of the EGF in favour of the Czech Republic, for the benefit of workers in the company Unilever, which has seen more than 500 unexpected redundancies as a result of the world economic and financial crisis. This decision is therefore of great importance, not only for the workers and their families, but for the district of Melník, where the Unilever facilities are situated, the economy of which is largely dependent on the food processing industry, and the chemical and energy industries.
I voted in favour of this report and of the amendment calling for a review of the European Globalisation Adjustment Fund (EGF). This is because I regret that the EGF as it stands does not require an investigation into the financial health, possible tax evasion or state aid situation of multinational companies whose restructuring justifies the intervention of the EGF. I believe that this ought to be addressed in the forthcoming revision of the EGF Regulation without compromising redundant workers' access to the EGF.
in writing. - (SV) We have chosen again this time to support the mobilisation of the European Globalisation Adjustment Fund - this time to help a total of around 1 200 people who have lost their jobs in Poland and the Czech Republic - because Europe is still suffering the effects of the economic crisis and exceptional times require exceptional measures.
However, we believe that in future we should instead use instruments that already exist - in particular the European Social Fund - in order to increase the employability of those who have been given notice or have been made redundant. There will probably be no need for the Globalisation Adjustment Fund in the next budgetary period.
in writing. - (PT) The request relates to 634 redundancies from the company Unilever ČR, which operates in the retail sector in the Czech region of Střední Čechy. As with this year's first request relating to the Polish region of Podkarpackie, the Committee on Employment and Social Affairs has made a favourable assessment of this process's compliance with the eligibility criteria. I cannot fail to note with regret the spread of redundancies throughout the Union, indicating that a great deal still needs to be done to reverse the cycle of crisis in which we are mired. I support the Commission's proposal to mobilise the European Globalisation Adjustment Fund (EGF), and hope that the redundant workers will be able to find new jobs as quickly as possible.
This report is on a draft decision of the European Parliament and Council on the mobilisation of EUR 323 820 from the European Globalisation Adjustment Fund (EGF), to support the reintegration of Czech workers made redundant as a result of the current economic and financial crisis. This application, the second to be approved under the 2011 EU Budget, was submitted to the Commission on 24 March 2010 and concerns 634 workers from the company Unilever ČR, in the Střední Čechy region, who were working in the retail sector. Given that this involves a specific budgetary instrument, and that the amount requested is legally acceptable and complies with the provisions of the interinstitutional agreement of 17 May 2006 between the European Parliament, the Council and the European Commission, namely point 28, I am voting in favour of this proposal, and hope that it contributes to reducing the economic difficulties of this region's inhabitants, and to relaunching the local economy.
Another mobilisation of the European Globalisation Adjustment Fund (EGF), this time to support workers made redundant from a factory owned by the multinational Unilever in the Czech Republic.
As on other occasions, we voted in favour. Nevertheless, in addition to the reservations that we always express in these situations, there are particular aspects of this process that need to be stressed. The European Commission has limited itself to stating that Unilever did not receive any aid from state or EU funds to open the factory in the Czech Republic, before or after its accession to the EU. However, the Commission has not provided information, as it should have done and it was asked to do, on what is happening regarding the group's other factories, arguing that it is not obliged to do so under the EGF Regulation.
In addition to what has taken place in the specific case of the Czech Republic, it would be interesting to find out about and assess the Unilever group's behaviour at European level. We therefore regret the lack of information relating to public assistance awarded to this group, as well as to multinational companies generally whose restructuring is the reason for EGF interventions.
This is another mobilisation of the European Globalisation Adjustment Fund (EGF), which in this case seeks to benefit workers made redundant from the multinational Unilever's Czech factory. The European Commission's position in this area has been very controversial, as it has restricted itself to stating that Unilever did not receive any state aid or financial support from European funds to open the factory in the Czech Republic, before or after its accession to the EU. However, the Commission has not provided information, as it should have done and it was asked to do, on what is happening with other factories within the group, arguing that it is not obliged to do so under the EGF Regulation.
I therefore drew attention, during the debate in the Committee on Employment and Social Affairs, to the fact that that no information was available on what is happening with the Unilever group at European level, and I proposed that this issue be taken into account during the review of the Regulation, so that there can be an examination of the financial situation, including state aid, of the multinational companies whose restructuring is the reason for EGF interventions, without compromising access to the fund for redundant workers.
We therefore voted in favour of these proposals.
I voted in favour of this report on the mobilisation of the European Globalisation Adjustment Fund (EGF) in support of the food industry employees (UNILEVER) in the Czech Republic. I would stress, however, that there is an urgent need to review the regulation of that fund as soon as possible. To this end, during the vote I co-signed and secured the adoption of an amendment specifying that it is detrimental for the regulation not to require an investigation into the financial health, possible tax evasion or state aid situation of multinationals which benefit from the intervention of the EGF. At a time when the European Union is struggling to finance its objectives and is obliged to choose between policies of equally high priority, the Community budget cannot afford to fund the market entry and relocation strategies of large multinational companies whose sole intention is to increase their profits. This must be taken into account in the forthcoming regulation, without prejudicing redundant workers by compromising their access to the EGF.
in writing. - (CS) I recommend voting in favour of the Barbara Matera report on the mobilisation of the European Globalisation Adjustment Fund (EGF), within the framework of which the Czech Republic has submitted its first request for support. I consider it important to emphasise the significance of this fund, which was created under Czech social democrat commissioner Vladimír Špidla. The financial and economic earthquake that followed has deprived many people throughout Europe of their jobs. The resources from the EGF fund only those measures which smooth the way to a new job for people who have been made redundant, who have signed up to the professional training programmes and acquired a skill answering to the needs of the labour market, or who have become self-employed. Pursuant to Mrs Matera's report, I can recapitulate that Unilever has fulfilled all of the criteria. Unilever ČR had to close the plant in Nelahozeves due to the effects of the economic crisis, and the lay-offs affected most of the workers.
Unilever offered all of those leaving a comprehensive support programme for finding new employment, and the firm cooperated closely with the local employment office in managing the programme. I can therefore agree with the release of resources based on the information in this report, and with the Commission's proposal to pay the Czech Republic EUR 323 820 from the EGF.
in writing. - (LT) The European Globalisation Adjustment Fund (EGF) was established to provide additional support for workers made redundant as a result of major structural changes in world trade patterns due to globalisation and to assist them with their reintegration into the labour market. The scope of the EGF was broadened for applications submitted from 1 May 2009 to include support for workers made redundant as a direct result of the global financial and economic crisis. The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the EGF within the annual ceiling of EUR 500 million. On 24 March 2010, the Czech Republic submitted an application to mobilise the EGF in respect of cases concerning 634 redundancies (all targeted for assistance) in the enterprise Unilever ČR, spol.sr.o, operating in the retail sector (food products), and supplemented it by additional information up to 20 September 2010. This application complies with the requirements for determining the financial contributions. The Commission, therefore, proposes to mobilise an amount of EUR 323 820. I therefore agreed that the EGF should be mobilised in order to provide a financial contribution for the application submitted by the Czech Republic. I also believe that other EU Member States should take more advantage of the opportunities offered by the EU funds.
in writing. - (IT) I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of the Czech Republic, because I consider that instrument to be a valuable resource for the support of workers experiencing difficulty on account of the economic crisis. Today's vote concerned a request for support for 634 workers in the enterprise Unilever ČR, operating in the retail sector in the NUTS II region of Střední Čechy, amounting to a sum of EUR 323 820 financed by the EGF. Finally, I should like to emphasise the importance of the EGF, which has been shown to be a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - I welcome this report which releases funds from the European Globalisation Adjustment Fund to assist workers made redundant in the Czech Republic. The application relates to 634 redundancies that occurred following the closure of a Unilever plant in Nelahozeves in the last quarter of 2009. Four hundred and sixty redundant workers will benefit from personalised measures supported by EGAF funding to a total of EUR 0.32 million.
I am abstaining out of consideration for the Czech workers who have been sacrificed on the altar of globalisation. The precarious situation in which they find themselves is simply the consequence of the neoliberal EU policies which this fund endorses and supports. I am voting against, because the handout granted to the victims of these policies is pitiful compared to the profits being reaped elsewhere.
The EU is an area of solidarity and the European Globalisation Adjustment Fund (EGF) is part of that. This aid is essential for helping the unemployed and victims of company relocations that occur in a globalised context. More and more companies are relocating, taking advantage of low labour costs in a number of countries, particularly China and India, with damaging effects on countries that respect workers' rights. The EGF is intended to help workers who are victims of company relocations, and it is essential for facilitating access to new employment. The EGF has been used by other EU countries in the past, so now it is appropriate to grant this aid to the Czech Republic, which has applied for assistance with regard to 634 redundancies - all potential beneficiaries of aid - from the company Unilever ČR, spol.sr.o, which operates in the retail sector in the NUTS II region of Střední Čechy.
Although I voted in favour of this proposal to provide assistance to the workers of Unilever in the Czech Republic, I believe that this is an analgesic and palliative measure for the consequences of the capitalist model, and that it does not represent any real progress in the fight against the root causes of the crisis. I agree with the mobilisation of resources from the European Globalisation Adjustment Fund (EGF) for people made redundant due to structural changes in trade patterns or as a direct consequence of the current economic and financial crisis. I believe that the EGF can contribute to the ultimate goal of facilitating these workers' reintegration into the labour market. I also voted in favour because I am convinced that this assistance complements the redundancy aid provided for in all national legislation and collective agreements. Therefore, this mobilisation of funds from the EGF cannot under any circumstances replace or avoid the legal responsibilities of governments and companies to employees who have been made redundant.
in writing. - (DE) The European Globalisation Adjustment Fund was established to protect workers who have been made redundant as a result of the global financial and economic crisis. The Czech Republic has applied for support for 634 redundancies. It is only right and proper that we should offer personal support to workers who have been made redundant as a result of globalisation and the economic crisis, aiding their reintegration into the labour market. I therefore voted in favour of this.
in writing. - (IT) The European Globalisation Adjustment Fund is a fund allocated by the Union to provide economic support to certain sectors in difficulty within Members States or to those sectors which are expanding towards the average standards of the Union. It is for this reason that I voted in favour of Mrs Matera's report. For 2011 the Union's budget line for payments from funds of this sort has been increased by EUR 50 million, and therefore it is easier to provide funding to a wider range of sectors. Specifically, these are the first requests for mobilisation in 2011 from the machinery production and manufacturing sector in the Czech Republic and Poland. The fund (of almost one million euros) will go to support workers specialising in the trade and production of machinery.
The European Globalisation Adjustment Fund (EGF) was created to provide additional support for workers affected by the consequences of major structural changes in world trade patterns. On 15 February 2011, the Commission adopted a new draft decision on mobilising the EGF in favour of the Czech Republic, with the aim of supporting the reintegration into the labour market of workers made redundant as a result of the world economic and financial crisis. This is the second application to be examined under the 2011 budget, and it relates to the mobilisation of the total sum of EUR 323 820. The process refers to the redundancy of 594 workers - all potential beneficiaries of aid - from the company Unilever ČR, spol.sr., which operates in the retail sector in the region of Střední, during the four-month reference period between 16 September 2009 and 16 January 2010. The Commission's assessment concluded that there is a link between the redundancies and major structural changes in world trade patterns or the financial and economic crisis, and that these redundancies were unforeseen in nature. The application meets all of the eligibility criteria set out in the EGF Regulation, which is why I voted in favour of the mobilisation of the fund.
The Czech Republic's application for intervention by the European Globalisation Adjustment Fund (EGF) relates to 634 redundancies that occurred during the period between 16 September 2009 and 16 January 2010 inclusive at the company Unilever ČR, spol.sr.o, which operates in the retail sector in the NUTS II region of Střední Čechy, meets all of the legally defined eligibility criteria. Under Regulation (EC) No 546/2009 of the European Parliament and Council of 18 June 2009, which amended Regulation (EC) No 1927/2006 of the European Parliament and Council of 20 December 2006 establishing the European Globalisation Adjustment Fund, the EGF's scope was temporarily expanded to cover its intervention in situations like this, in which, as a direct result of the world economic and financial crisis, there are 'at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises, in a NACE 2 division in one region or two contiguous regions at NUTS II level'. I therefore voted in favour of this resolution, in the hope that the mobilisation of the EGF would contribute to the effective reintegration of these workers into the labour market.
, in writing - (CS) I voted in favour of the report on the mobilisation of the European Globalisation Adjustment Fund for the Czech Republic, and specifically for former employees of the Unilever company, and I am pleased the report has been adopted. I am sorry that the British conservatives voted against it, and that the Czech chairman of the European Conservatives and Reformists could not get them to change their minds, even though this is the first time that the Czech Republic has made use of resources from this fund.
in writing. - As usually in this type of reports, the EP:
1. Requests the institutions involved to make the necessary efforts to accelerate the mobilisation of the EGF; appreciates in this sense the improved procedure put in place by the Commission, following the EP request for accelerating the release of grants, aimed at presenting to the budgetary authority the Commission's assessment on the eligibility of an EGF application together with the proposal to mobilise the Fund; hopes that further improvements in the procedure will be reached in the framework of the upcoming reviews of the Fund;
2. Recalls the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have been made redundant as a result of globalisation and the financial and economic crisis; points out the role that the EGF can play in the reintegration of workers made redundant into the labour market; however, calls for an evaluation on the long-term integration of these workers into the labour market as a direct result of the EGF-funded measures.
in writing. - (IT) On 15 February 2011, the Commission adopted a proposal for a decision on the mobilisation of the EGF in favour of the Czech Republic, in order to support the reintegration into the labour market of workers made redundant as a result of the global financial and economic crisis. The question under examination refers to 634 redundancies, all targeted for assistance from the fund, made by the Unilever enterprise operating in the retail sector in the NUTS II region of Střední Čechy, during the four-month reference period of the four months from 16 September 2009 to 16 January 2010. My vote in favour of today's resolution confirms the favourable opinion I have already expressed at the meeting of the Committee on Employment and Social Affairs.
in writing. - (CS) The release of funds from the European Globalisation Adjustment Fund will support the reintegration of 460 workers affected by the closure of the Unilever company in the municipality of Nelahozeves in Central Bohemia in the Czech Republic. In view of the fact that this will involve significant help in solving the social impacts connected with the mass lay-off in this small community, I have voted for the adoption of this report.
in writing. - I voted in favour of this report which will provide funding for personalised measures to help workers who have been made redundant in the Czech Republic.
The European Globalisation Adjustment Fund is a controversial mechanism. Officially, this fund enables the European Union to finance concrete actions to offset the effects of the crisis. It is as much use as a plaster on a wooden leg.
However, this mechanism is used on an ad hoc basis and only in certain cases. In reality it is being used to finance redundancy plans.
Today, the European Parliament has taken this hypocrisy even further by allocating a proportion of this fund to Unilever, which has just closed its Czech Republic factories and made over 600 people redundant, while its net profits have risen by 26% to EUR°4.6°billion.
I therefore voted against this report, which raises a more general issue than that of the Unilever case. How can national and European public bodies, given the employment crisis we are facing, continue to use public money to subsidise multinational companies which lay off employees despite being in profit, and which are therefore putting their shareholders' interests before their employees'?
in writing. - (DE) I can only endorse the amendment tabled by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament requiring that a company be evaluated as a whole when awarding funds from the European Globalisation Adjustment Fund (EGF). I have made such calls many times in the Committee on Budgets. However, I found myself unable to vote in favour of the report as a whole. Czech company Unilever ČR spol.sr.o, which is active in the retail sector, has made 634 workers redundant and has sought support measures for all those who have lost their jobs (the individual measures are normally only needed for some of the redundant workforce to help reintegrate them into the labour market). As emphasised in every report in which Parliament approves EGF funding, claims on the structural funds should not be used in place of measures for which businesses themselves are responsible according to the collective agreements.
in writing. - (LT) I voted in favour of this resolution on dual-use items and technology, meaning goods which can be used for both civil and military purposes. Controlling the export of dual-use goods is a key for the non-proliferation of arms, including weapons of mass destruction (WMD). It is therefore very important to ensure that the EU's Dual-Use Regime becomes more democratic and transparent, while at the same time ensuring that it is sufficiently strict. Currently, the requirements applied for the export of dual-use items and technology vary in stringency. I believe that the EU should aim to apply the strictest export regimes on every item, and this should be applicable to all of its Member States. The Commission must establish an effective system in this area, which would facilitate the collection of credible data on the end use of the dual-use items exported from the Union.
in writing. - (LT) Controlling the export of dual-use goods (for civil and military purposes) is a key for the non-proliferation of arms, including weapons of mass destruction (WMD). For 15 years the EU has been tightening control of the export of dual-use goods, relying on preventive measures such as the imposition of export licensing requirements and customs registration procedures. However, given constant technological changes and new threats, it is necessary to regularly update lists of controlled dual-use items that reflect those of the main international export control regimes. The main task of these international export control regimes is to update the lists of goods to be controlled. To date, these lists have been quasi-automatically transposed into EU legislation without any participation by the European Parliament, but with the entry into force of the Treaty of Lisbon, the European Parliament's approval is now required. I agreed with this report and the European Parliament's proposals that strive to ensure more democratic and transparent EU control regimes for dual-use goods and a greater role for the Commission in assessing the implementation of this regulation in the Member States.
I voted for this report because the control of exports of dual-use items is a key factor in the non-proliferation of weapons, especially weapons of mass destruction. Given the large volume of cross-border trade in the European Union, the enforcement of controls on EU exports of dual-use items is based on preventive measures, such as imposing export licensing requirements and customs registration procedures. Export controls have a considerable impact on EU trade policy as they can affect more than 10% of all EU exports.
in writing. - (IT) Export controls of dual-use items, meaning goods which can be used for both civil and military purposes, have been the subject of EU-level actions for around 15 years.
These controls have a high impact on European trade policy, since they can affect over 10% of all EU exports. In my opinion, the entry into force of the Treaty of Lisbon and its clarification of the EU's competencies in the area of international trade provide an invaluable opportunity to reaffirm the role of the Union and the European Parliament's responsibility within the EU's institutional framework for decision making.
The main export control tool is Regulation (CE) No 428/2009, which introduced a number of significant changes to the scope of dual-use export controls -use items in the European Union. I believe, specifically, that the EU regime relating to dual-use items should be organised in a more transparent way.
To this end, I agree with the rapporteur's belief that full European Parliament involvement, through the application of the Treaty of Lisbon's obligations and its joint interpretation agreed by Parliament and the Commission within the new Framework Agreement, would be crucial.
in writing. - (IT) Mr Leichtfried's report deals in a positive way with the important subject of the control of EU exports of dual-use items, meaning goods which can be used for both civil and military purposes. Control over this kind of export, which affects more than 10% of all EU exports, has proved to be of the utmost importance for the non-proliferation of armaments. I am voting in favour of the report because it aims to introduce more transparent control procedures for the aforementioned exports.
I voted for the proposal for amending the regulation as I think that the new points introduced will result in making the EU's dual-use regime more transparent and democratic. This means that the European Parliament will be able to participate in updating the lists featuring the products to be controlled by the international regimes. These lists are currently transposed almost automatically into EU legislation without Parliament having any say. Furthermore, it is the Dual-Use Coordination Group's job to submit an annual report to Parliament so that the latter is fully informed about the progress on controlling products and technologies which can be used for both civil and military purposes.
Dual-use items are products which are liable to have both civil and military uses, such as chemical products and technical construction material, as well as software and other new technologies. It is often difficult to predict the true purpose of exported products; therefore exporters must be made aware of their responsibilities and be obliged to verify the true purpose of the various products they sell abroad. Even though several control and information mechanisms already exist, we have called for heightened security in this area. That is why we voted in favour of the amendments calling for prior notification of exports, stricter controls and greater transparency. This will provide an additional safeguard to prevent misuse and the proliferation of weapons of mass destruction.
Products, including software and technologies, that can be used for both civil and military purposes are considered dual-use technology products. This dual use means particular care is needed with regard to their export, to prevent the proliferation of weapons and, above all, of weapons of mass destruction. As is clear to any analyst, it is essential for international security that there be control of these products, and that the regulations establishing the relevant control mechanisms be constantly updated in line with technological developments. It is also clear that, in states under the rule of law, these controls should be transparent and democratic, as is the Commission's intention.
Finally, I believe, as stated in the Opinion of the Committee on Foreign Affairs, that the Commission needs to be sensitive to the fact that some EU Member States have more restrictive and stringent rules with regard to control of exports of dual-use products. This is natural and, in my opinion, should be maintained.
This report is on the need to control the export and circulation of what are called dual-use products: that is, those that have not only a civil but also a military one. Over the last few years, the European Union has been taking a number of measures to prevent these materials being used for the manufacture of weapons, particularly weapons of mass destruction. The EU's main instrument of control is Regulation (EC) No 428/2009, of 5 May, which covers the sale and transportation of these materials, but which needs to be amended in order to prevent different approaches being taken in different Member States. I therefore agree with the proposals included in this report, as they aim to reassure the European public with regard to the production and circulation of dual-use materials, and to make the current arrangements more transparent and democratic.
Export controls on dual-use products are the subject of measures at EU level. The main instrument for controlling exports is Regulation (EC) No 428/2009 of 2009. This regulation expanded the scope of controls on sale and transportation. Although there is an attempt in the report to introduce increased democratic controls and transparency, there are certain key issues preventing us from voting in favour of it.
Following its creation, the 'list of exporters, brokers and stakeholders that have been consulted' is the responsibility of the Dual-Use Coordination Group, chaired by a representative of the Commission. It will be this group that decides which countries may be traded with, removing this power from Member States, thus calling their sovereignty into question.
Another aspect is the inclusion of Israel on the list of destination countries for dual-use products. Let us recall, for example, the joint research projects financed by the Seventh Framework Programme for Research, especially those that took place with the participation of Israel Aerospace Industries Ltd., manufacturer of the unmanned aircraft used in the attack on the Gaza Strip in 2008/2009, causing the deaths of dozens of people.
We voted in favour of returning this report to the relevant parliamentary committee, to enable negotiations with the Council to continue, on the basis of the legislative proposal with the amendments introduced by Parliament.
We know that the use of civil products and technologies for military purposes lacks an approach that is not tied up with controlling exports of what are known as dual-use products and related services.
Although this control of exports is important, and should be carried out in a judicious manner, without adversely affecting access by developing countries to products and technologies required for their development, there is a need to increase the transparency of the processes involved, and to open them up to democratic scrutiny.
We would emphasise that there is also a need for consistency in this area between other EU policies and the objectives of this Regulation. The joint research projects financed by the Seventh Framework Programme for Research, especially those that took place with the participation of Israel Aerospace Industries Ltd., manufacturer of the unmanned aircraft used in the attack on the Gaza Strip in 2008/2009, causing the deaths of dozens of people, are well known.
in writing. - (IT) The EU's new competencies in the area of international trade following the Treaty of Lisbon provide a good occasion for bringing greater transparency to the market for dual-use items. The changes to this Regulation, which affect items which can be put to both military and civil use, will enable closer controls on this kind of item. This is crucial in avoiding the proliferation of weapons. Taking into account furthermore the procedure in committee, I confirm my support for my fellow Member.
in writing. - (LT) Chemical and radioactive materials, centrifuges, technical equipment, software and components are used not just for civil, but also military purposes. In the wrong hands these goods may become torture equipment or weapons of mass destruction. I voted in favour of this document, because it proposes improving the regime for the control of exports of dual-use items and technology, in other words, enhancing export checks on dual-use goods. This document also extends the list of goods for which a licence must be obtained and export movement must be reported.
in writing. - (DE) Items and technology with civil and potential military uses should be subject to the same competitive conditions in all Member States. The point is to find common and, above all, secure framework conditions that ensure safe usage. This should prevent an artificial reduction in the sale prices of European exports, clearly strengthening European small and medium-sized businesses. I voted in favour of the proposed amendment to the regulation because transparency and safety must be the top priority for such items and technology.
in writing. - I welcome this report. Export controls of dual-use items, meaning goods which can be used for both civil and military purposes, have been the subject of EU-level actions for around 15 years. Controlling the export of dual-use goods is a key for the non-proliferation of arms, including weapons of mass destruction. Given the high volume of trade across the borders of the European Union, the enforcement of EU export controls on dual-use goods relies on preventive measures such as the imposition of export licensing requirements and customs registration procedures.
Export controls have a high impact on the EU's trade policy as they can affect more than 10% of all EU exports. The main EU export control tool is the Dual-use Regulation (EC) No 428/2009 of 5 May 2009, which entered into force on 27 August 2009. This new Regulation introduced a number of significant changes to the scope of dual-use export controls in the European Union. These include the introduction of controls on brokering activities and transit with regard to dual-use items. The Dual-use Regulation includes regularly updated lists of controlled dual-use items that reflect those of the main international export control regimes.
in writing. - (CS) Controlling the trade in dual-use goods is an important area, with both security and commercial aspects that would not be sufficiently effective and enforceable without the associated flow of shared information or flexible international cooperation. In this context, I would also like to emphasise the role of the relevant monitoring bodies, for example customs authorities, which shoulder considerable responsibility for the direct monitoring of exports or transit of dual-use goods. In my opinion, we should also assist these bodies, for example in the area of access to modern monitoring equipment, the acquisition of new expertise in the performance of monitoring procedures and, last but not least, through support for professional training and work exchange visits. A sophisticated security policy should always include setting up the export regime for dual-use goods to a high standard, along with the application of all international commitments.
The entry into force of the Treaty of Lisbon and its clarification of the EU's competences in the area of international trade provide a good occasion to reaffirm the EU's role in this area and the European Parliament's role, power and responsibility for decision-making within the EU's institutional framework. The EU's dual-use regime should be organised in a more transparent and democratic way. Full European Parliament involvement, through the application of the Treaty of Lisbon's obligations and its joint interpretation agreed by the European Parliament and the European Commission within the new framework agreement, would be crucial to achieving this objective.
in writing. - Dual-use items are products which can be used either for peaceful or for military purposes. Control over the export of dual-use items is a key aspect of non-proliferation of arms. Having regard to high volumes of trade across the EU border, application of EU control over exports of dual-use items is based on preventive measures. Control of exports has a large impact on EU trade policy. It would be nice if instruments of control do not become a means of fighting against competitors through business structures. To this end, it is necessary to create a long list of dual-use items; however it is a topic for another report. I voted 'for'.
in writing. - (DE) The export of dual-use items and technology is very carefully regulated within the EU. This term particularly relates to items and technology that can also be put to military use. In order to prevent abuses in the export sector, there are four types of export authorisations: the Community General Export Authorisations, National General Export Authorisations, Global Export Authorisations and Individual Export Authorisations. Each of these applies within the EU.
In addition, there are also international export control regimes to which the EU subscribes and in which the Commission attempts to improve the standing of the EU. These include the Australia Group, of which the Commission is a full member and which includes each of the 27 Member States and the US, Canada, Japan, South Korea and Australia, the Nuclear Suppliers Group, in which the Commission has observer status, and which includes the EU 27, the US and Russia, the Wassenaar Arrangement, in which the Commission has no status, but which includes all EU Member States except Cyprus as full members, and the Missile Technology Control Regime, in which the Commission also has no status and of which only 19 Member States are full members.
I have voted accordingly, so as not to go against the principle of subsidiarity.
in writing. - I voted in favour of this report as in a limited way it takes a step in the direction of tackling the current lack of transparency in relation to export credits and in tackling the massive gap between the stated objectives of the EU and the reality of how export credits are used in the EU. The EU likes to portray itself as a force for human rights and environmental protection. The role of European ECAs demonstrates the hollowness of this claim. These credits are regularly used to back projects and trade that are destructive to the environment and workers' rights. To achieve real trade justice in this area, these agencies, which support approximately 10% of world trade, must be taken into democratic public ownership. The books must be opened up so that the workers and those affected by them can see for the first time where the money has gone and workers' control must be exercised on the operation of these agencies so that their massive resources are used for the benefit of working people, small farmers and the environment.
I voted in favour of this report, as I believe that the entry into force of the Treaty of Lisbon and its clarification of the EU's competences in the area of international trade provide a good occasion to reaffirm the EU's role in this area and the European Parliament's role, power and responsibility for decision-making within the EU's institutional framework. The EU's dual-use regime should be organised in a more transparent and democratic way. Full European Parliament involvement, through the application of the Treaty of Lisbon's obligations and its joint interpretation agreed by the European Parliament and the European Commission within the new framework agreement, would be crucial to achieving this objective. It is a recasting of Regulation (EC) No 1334/2000 in the light of the current international framework. In fact, the widening of the scope of dual-use export controls is essential if these are to cover controls on transit and brokering, and the penalising of illicit brokering of dual-use items linked to, for example, a weapons of mass destruction programme.
in writing. - (IT) The proposal for a Council Regulation amending Regulation (EC) No 1334/2000 setting up a Community regime for the control mechanism of exports of dual-use items and technology, as tabled on 7 February 2011, aims to supply the Union with an efficient regime of preventive measures designed to prevent the proliferation of weapons, including weapons of mass destruction. TheRegulation that is currently in force in this area ((EC) No 428/2009) establishes a system of checks which allows the Union to comply fully with the commitments assumed in the context of the four international export control regimes to which the EU is a party. In any case, the clarification of the EU's competencies in the area of international trade introduced by the Treaty of Lisbon provides a good occasion to raise the profile and improve the image of the Union in an international context and the role, power and responsibility of the European Parliament within the EU's institutional framework for decision making in the area of international trade. These are my reasons for considering it opportune to make the necessary amendments to the Regulation in order to achieve these ends and I am therefore voting in favour of the proposal.
in writing. - In AFET/SEDE, as green MEP as rapporteur, we were very successful. The AFET/SEDE opinion proposed to delete the Low Value Shipments CGEA because we were provided with good data proving that there is no positive correlation between a low price and a low security risk, an assumption on which the whole CGEA relied. On the contrary, some very cheap dual use items might be of great risk if they get into the wrong hands. We were also able to delete the part on 'Information Security' of EU007 because among the possible destinations were some non-democratic countries. We also managed to get a broad support in AFET/SEDE for strong wording on the need to respect human rights when in comes to the export of telecommunication equipment because interception technologies, digital data transfer devices for monitoring mobiles phones, etc. are part of this CGEA.
With regard to possible destinations of individual CGEAs we managed to exclude both Israel and India because of their unwillingness to become a State Party to the Non-proliferation Treaty (NPT). But the most contentious and important issue was the question of whether it is sufficient to control, notify and register after the export has taken place or prior to the export.
in writing. - (IT) The control of exports of dual-use items, that is goods which can be used for both civil and military purposes, has been the subject of EU-level actions for around 15 years. This type of control is crucial in the fight against the proliferation of arms, including weapons of mass destruction. Given the high volume of trade across the borders of the European Union, the enforcement of EU export controls on dual-use goods must rely on preventive measures such as the imposition of export licensing requirements and customs registration procedures.
The approval of this resolution represents a further step in this direction. I voted in favour of this report, because the entry into force of the Treaty of Lisbon offers a good occasion to reaffirm Europe's role and the power and responsibilities of the European Parliament within the EU's institutional framework for decision making of this kind. The regime must be reorganised in a more transparent way, through the application of the obligations in the Treaty and its joint interpretation agreed by Parliament and the Commission within the new Framework Agreement.
in writing. - (NL) The control of exports of dual-use items - in other words goods that can be used for both civil and military purposes - is very important in relation to the non-proliferation of weapons. The European Parliament's position carries the achievements of the Treaty of Lisbon into EU legislation, and rightly so. Parliament also reinforces democratic control and transparency and raises the profile of the EU in relation to international export control regimes. It is also positive that the Commission is obliged to produce reports on the functioning of the Regulation, together with a comprehensive impact assessment.
However, the trickiest bone of contention between the Council, Parliament and the Commission in all this remains the question of when the control of notification and registration of the export takes place, whether before or after the actual export. As far as I am concerned, it is crucial that this control should take place before the export is effected. This is because, in practice, ex-post control will always result in us having to hunt around for the facts after the event. Parliament has just decided to opt for ex-post controls. In the end, I therefore voted against the final version of this report.
in writing. - (LT) I voted in favour of this resolution on officially supported export credits. Export credits are an important instrument for supporting EU enterprises. I agree with the opinion that support for medium and long-term export credits is a powerful tool which is not yet fully exploited in all Member States and needs to be encouraged. Export credits can help to create jobs by securing financing for projects which otherwise would have more restricted access to capital due to their non-market character. Nevertheless, it should be observed that currently there is insufficient transparency to find out what export credit agencies (ECAs) finance or have financed in the past. The lack of transparency leads to huge cost and time overruns, and it also facilitates bribery and corruption. I therefore agree with the rapporteur's proposal to establish a requirement for the EU Member States to report to the Commission annually on the activities of their ECAs as regards risk calculations and the disclosure of off-balance sheet vehicles, and to make the notification of social and environmental risk calculations mandatory.
in writing. - (LT) Most industrialised countries, including all EU Member States, have at least one officially supported Export Credit Agency (ECA), and these collectively account for the world's largest source of official financing for private-sector projects. The collective magnitude of the export credit guarantees provided in the period 2004-2009 by the ECAs of the EU Member States alone was in the range of EUR 468 billion. ECAs facilitate legitimate trade where the private capital market fails. They have a much higher risk-absorbing capacity than private actors, since they do not have to pay taxes and make profit, and hence have more lee-way to break even on an extended credit than private banks. However, for the same reason ECAs are also potentially a massive distortion of trade, if their financing operations are not disciplined by common rules. Although ECAs are an important instrument to support trade and investments of European companies, it is necessary to ensure that their operations are financially sound, and they do not need to turn to the tax payer for re-financing their operations. I agreed with the report and the requirement to submit annual reports to the European Commission and the European Parliament, because currently there is very little data showing what ECAs finance or have financed in the past, and some national ECAs do not even report the overall balance of their annual operations regularly, which violates the principles of transparency.
in writing. - (IT) The aim of the European Commission's proposal is to introduce the 'Arrangement on officially supported export credits' as negotiated by the Organisation for Economic Cooperation and Development (OECD) into European legislation so as to ensure EU norms and transparency in the operations of national export credit agencies. This measure, already a positive step in itself because it tackles corruption and the lack of transparency which results in huge cost and time overruns, is improved by the Jadot Report, which seeks to further improve transparency and justice by introducing the Arrangement agreed within the OECD into EU legislation.
Export credit agencies (ECAs) account for the world's largest source of official financing for private-sector projects. They are government agencies or quasi-official financial institutions that provide export credits, loans, insurance and investment guarantees for companies operating in high-risk areas abroad, including many developing countries.
It should be noted that financing of such major projects in developing countries represents several times the combined annual funding of all multilateral development banks. ECAs are therefore instruments that are well placed to contribute to EU foreign policy objectives, in particular the alleviation of poverty and climate change. I believe the improvements to the agreement in question to be positive, particularly with regard to greater transparency, and I believe it essential to state explicitly that ECAs should take into account and respect EU policies and objectives, not least values associated with the consolidation of democracy, respect for human rights and consistency with development policy. While, on the one hand, ECAs facilitate trade, they could, on the other, cause it to be distorted in the absence of clear and transparent criteria and rules.
in writing. - (IT) Foreign trade is one of the most powerful political tools we have available in our dealings with third countries. At least until it becomes necessary to decide otherwise, the EU has chosen not to have its own army and to adopt trade policy as its main negotiating tool in international relations, and in this respect it has not been without success. Direct foreign investment in our businesses, furthermore, represents a source of development for third countries in which work is created and it is certainly worthwhile encouraging these links through export credit agencies. What we can no longer allow, in an internal market with single customs duties, is that investment can be steered by individual Member States.
This does not belong on the path created by the EU that it tries to present to the rest of the world. The transfer of all competencies relating to international trade from the level of the States to that of the Union is a further step in the establishment of a single industrial policy, with a view to a common economic policy and, on the horizon, further synergies between our States.
The activities of Export Credit Agencies will need to be better supervised at European level and conducted in a more transparent manner. These agencies will be required to publish an annual activity report in order to verify whether the supported projects fulfil the European Union's environmental, social and development objectives. MEPs have called for fossil fuel subsidies to be phased out in order to encourage the ecological transition, in line with national and European commitments on combating climate change. Through this vote, Parliament is reaffirming its desire to see the systematic application of financial transparency measures and measures to incorporate the climate change issue in all EU policies, including those in relation to trade and investments of European companies.
I voted in favour of the report on officially supported export credits, as I believe that officially supported export credit agencies need to be more transparent and report on their activities. It is also important to ensure complete consistency with the objectives of Article 208 of the Treaty, which establishes the reduction and eradication of poverty as the main objectives of the Union's development cooperation policy.
The Commission and Council are currently reviewing the legislative framework - called the 'Arrangement on officially supported export credits' - to transfer it into EU law. The purpose is to provide additional legal certainty for the export credit agencies (ECAs) of the Member States. Export credits are effective instruments for supporting EU companies, as they are able to help with job creation and the implementation of projects that would otherwise have difficulties securing financing. The fact that ever more applications are being received would suggest that the Member States need to introduce the Organisation for Economic Cooperation and Development (OECD) Arrangement quickly.
I agree with the Opinion of the Committee on Economic and Monetary Affairs, as I believe that 'European level supervision of export credits should be introduced as an exception when a distortion of competition within the internal market occurs. The principle of subsidiarity must be upheld.'
This report is on the proposal for a decision of the European Parliament and of the Council on the application of certain rules to the obtaining of export credits by officially supported companies. In reality, the majority of Member States have export credit agencies (ECAs), which play an essential role in supporting European trade and business investment, totalling EUR 468 billion in 2004-2009. This support comes under the Agreement on Subsidies and Countervailing Measures (ASCM) - also called the Agreement - negotiated between the countries of the Organisation for Economic Cooperation and Development (OECD), and it is an example of a public finance instrument with European Union involvement. Given that these agencies essentially support environmentally harmful industrial activities, not least because of CO2 emissions, and that, according to the World Bank, they have an insignificant effect on poverty reduction, I agree with the rapporteur's position that ECAs should contribute to EU policies and objectives, meaning there is no need for the OECD Agreement to be reviewed.
We believe there is a need for greater supervision and control of export credit agencies (ECAs), with regard both to exports, and to investments and finance, as their lack of transparency causes immense harm by encouraging bribery and corruption.
ECAs are public instruments that are used a great deal by the EU to contribute to financing its international objectives, and economic and geostrategic interests, which cannot be separated from objectives of dominating and controlling regions and countries, leading to the creation of veritable neocolonial relationships. Investments financed by ECAs frequently bring no benefit to the countries that are their supposed beneficiaries.
The drawing up of guidelines for export credits is aimed at getting around the announced end to direct aid within the framework of World Trade Organisation agreements, which is pressurising developing countries to accept the signing of the Doha Round. The main objective of direct aid or credit continues to be the control of markets and natural resources, the exploitation of workers, and the use of products or investments to control the sovereignty of destination countries that are made possible by ECA financing.
There is a need for greater supervision and control of export credit agencies (ECAs), with regard both to exports, and to investments and finance, as their lack of transparency causes immense harm by encouraging bribery and corruption.
However, ECAs are public instruments that are used a great deal by the EU to contribute to the financing of its international objectives, particularly with regard to climate change and the alleviation of poverty. Sometimes it is used as a means of financing instances of veritable EU neocolonialism in so-called developing countries.
The drawing up of guidelines for export credits is aimed at getting around the announced end to direct aid within the framework of World Trade Organisation agreements, which is pressurising developing countries to accept the signing of the Doha Round and is contested by them.
The main objective of direct aid or credit continues to be the control of markets and natural resources, the exploitation of workers, and the use of products or investments to control the sovereignty of destination countries that are made possible by ECA financing.
It would be wrong if officially supported export credits failed to respect certain principles, in particular certain social ethics, and to comply with the guidelines on external and development aid policy. Transparency regarding the use of these funds is therefore compulsory. However, it is the external policy conducted by the Union that serves as a reference, and that policy has proved, especially in recent months, to be non-existent, inconsistent and divergent, to say the least. The Union itself does not respect the principles that it lays down: when did we last see the Commission actually apply the social, human rights and environmental clauses that it scatters throughout its trade agreements?
When has it ever objected to the European Investment Bank financing projects outside of Europe which create unfair competition for European businesses, or which are socially and environmentally questionable? Moreover, the aim of this report is the transposition into European law of an arrangement negotiated within the globalist and ultra-liberal organisation, the OECD. That arrangement de facto permits European businesses to be handicapped in relation to their competitors, particularly those from China. When it came to voting either for or against, we abstained.
in writing. - (LT) As is known, it is impossible to find out what export credit agencies (ECAs) finance or have financed in the past. Some national ECAs do not even report the overall balance of their annual operations regularly. Many others do not report disaggregated data of their sectoral lending or the geographical distribution. This is in spite of transparency requirements in the Organisation for Economic Cooperation and Development (OECD) Arrangement of 2005, which all EU Member States adhere to, and which shall now be transferred into EU law. The OECD Arrangement does not contain the requirements needed to guarantee the fair pricing of premiums since it entails no disciplines with regard to transparency and minimum standards in the application of social and environmental risk calculations. There are proposals to tidy up transparency requirements on risk calculations, disclose off-balance sheet vehicles, make the notification of social and environmental risk calculations mandatory and to establish a requirement for the EU Member States to annually report to the Commission on the activities of their ECAs in these regards. I therefore voted in favour of this document, because it will introduce more transparency and standards in the application of social and environmental risk calculations.
in writing. - (LV) I supported the resolution for a regulation of the European Parliament and of the Council on the application of certain guidelines in the field of officially supported export credits, because I consider that clear rules are needed for all European Union Member States on how to support exporting businesses. Export credit guarantees are an important means of helping entrepreneurs to acquire new markets and create new jobs. However, I did not support Amendment 22, which imposes an extra burden on entrepreneurs and makes European businesses less competitive than entrepreneurs in other member states of the Organisation for Economic Cooperation and Development (OECD). In a time of crisis, European Union Member States must reduce the administrative burden on entrepreneurs, not create a new one. In this field, the European Parliament must set an example, and not seek fresh reasons for imposing an extra burden on entrepreneurs.
in writing. - I voted for this report. I view export credits as an important instrument for supporting EU enterprises. In light of the increased demand for officially supported export credits, it is of the utmost importance that the newest OECD regulation of this instrument is introduced in Member States as soon as possible. Support for medium- and long-term export credits is a powerful tool which is not yet fully exploited in all Member States and needs to be encouraged. Export credits can help to create jobs by securing financing for projects which otherwise would have more restricted access to capital due to their non-market character. I agree with the rapporteur, who notes that any new legislation in this field must avoid the creation of any new red tape or bureaucracy which would add to already existing costs. European-level supervision of export credits should be introduced as an exception when a distortion of competition within the internal market occurs. The principle of subsidiarity must be upheld.
This report calls for the granting of officially supported credits and guarantees for private sector exports to be supplemented by 'social and environmental impact assessments'. It also calls for the greenhouse gas emission reduction targets to remain unaffected by these projects. That is a minimum.
I shall vote against the report, however, to express my bitter regret that the Committee on International Trade is not seeking to give itself the means to keep to social and environmental targets worthy of the name. Free competition, the fight against protectionism and obstacles to the denunciation of agricultural export subsidies are some of the many absurdities endorsed by this text.
Export credit agencies (ECAs) have been playing an increasingly important role in supporting all types of investments, thus contributing to reducing the impact of the current economic and financial crisis by creating jobs, and by supporting the trade and investment of companies that would otherwise not be granted credit in the private sector. ECAs have become the major source of public finance for developing countries. A significant proportion of export credit financing projects in developing countries are concentrated in sectors such as transport, petroleum, gas and extractive industries, as well as in major infrastructure projects, such as large dams, for example. However, it is important that ECAs' activities be closely supervised, so as to prevent future problems.
in writing. - The EU is a participant in the Agreement on Guidelines for Officially Supported Export Credits concluded in the framework of the OECD. It will be correct if the European Parliament adopts amendments to the proposal of the Commission intended to apply additional measures for transparency and accountability of reports in the European Union.
in writing. - (DE) Public and officially supported export credit agencies are important backers for private business projects in developing countries. In these times of overstretched national budgets they are gaining increasing importance as sources of investment for European businesses, insofar as these are not required to refinance themselves with taxpayers' money. Because the risk assessment criteria for public export credit agencies are quite different from those when the loan comes from a private bank, competition can be distorted in international trade, as the Chinese example illustrates. That is why a whole host of regulations exist, such as OECD and WTO agreements, which fix the deadlines for repayment and a minimum premium rate. For the purposes of evaluation and in order to prevent abuse and to avoid refinancing from taxpayers' money, specifications are required for greater transparency through an EU-wide obligation to publish annual reports, etc. It is open to question whether the proposed measures will bring about greater transparency. I have therefore abstained from voting.
I voted in favour of this report, as I agree with the rapporteur that export credit constitutes a powerful instrument for supporting EU companies. Given the growing number of applications for export credit with official support, it is increasingly important that the most recent Organisation for Economic Cooperation and Development (OECD) Agreement on this instrument be introduced by Member States as quickly as possible. Medium- and long-term export credit is a valuable instrument which is not yet fully exploited in all Member States and needs to be encouraged, especially in a weakened economy like that of Portugal. Export credit certainly acts as an engine for job creation, by securing financing for projects which otherwise would have more restricted access to capital. Any legislation in this field must avoid the creation of any and all new administrative bureaucracy, which could add to already existing costs. European-level supervision of export credits should only be introduced as an exception when some distortion of competition within the Internal Market could occur. The principle of subsidiarity must be scrupulously upheld in this area.
in writing. - (IT) Export credit agencies (ECAs) represent the world's largest source of official financing for private-sector projects. However, they can also create a massive distortion of trade if their financing operations are not disciplined by common rules. Therefore we should go ahead with a revision to the Organisation for Economic Cooperation and Development (OECD) agreement (the Arrangement on officially supported export credits) so that we can monitor more carefully the functioning of the European ECAs so as to ensure that their decisions are coherent with EU policies and objectives. We also need to clarify the obligation of transparency in risk calculations and on the disclosure of off-balance-sheet vehicles. In short, it is vital to establish a requirement for the EU Member States to report annually to the Commission on the activities of their ECAs in this regard. In the light of the previous observations, and given that ECAs can be useful instruments to contribute to the Union's external objectives (especially climate change and tpoverty alleviation), I am voting in favour of this resolution since I believe that export credits are an important instrument to support trade and investments of European companies.
As the rapporteur Mr°Jadot said, today's vote strengthens the European Parliament's position on the issue and sends out a strong signal to an overly timid European Council. Export Credit Agencies are an important instrument for the European Union in terms of supporting trade and investments of European companies.
However, there was an urgent need to tackle the lack of transparency and EU supervision - particularly by Parliament - surrounding the activities of these agencies, particularly given that several hundreds of millions of euros are channelled though them every year, and that national budgets are subject to severe constraints.
I too am delighted that MEPs have once again declared their support for the phasing-out of fossil fuel subsidies and are thus encouraging the ecological transition, in line with European and national commitments on climate change.
in writing. - (IT) Most industrialised countries have an export credit agency. These agencies collectively account for the world's largest source of official financing for private-sector projects. Export credit agencies' underwriting of large industrial and infrastructure projects in developing countries tops several times the combined annual funding of all Multilateral Development Banks. The agencies facilitate legitimate trade where the private capital market fails. They have a much higher risk-absorbing capacity than private actors, since they do not have to pay taxes and make a profit, and hence have more leeway than private banks to break even, even on an extended credit.
However, for the same reason, they are also potentially a massive distortion of trade, if their financing operations are not disciplined by common rules. I voted in favour of this report because export credits should be subjected to repayment requirements within a certain time limit and that a minimum premium rate should be charged to cover the risk of non-payment.
in writing. - (LT) I voted in favour of this important resolution on a new EU policy framework to fight violence against women. Violence against women is an international as well as a European problem. Despite the fact that violence against women has been a topic of debate for several decades, the international community has not managed to put an end to this extremely destructive form of criminality. It is therefore very important to make every effort at EU level to reduce violence against women as much as possible and create the conditions to prevent it, to prosecute criminals and protect victims. To achieve these objectives it is necessary to harmonise criminal law at EU level, and put in place a legal framework, under which offenders would be effectively punished and victims protected. This is also very important for combating trafficking in human beings. Forced marriage is another form of gender-based violence, which constitutes a serious violation of the individual's right to freedom and self-determination. It is important for young women to be protected against such forced relationships. Honour-related violence is a key concept in this context. In order to stop all forms of violence against women, it is necessary to disseminate information on gender equality, and to actively inform society, particularly those layers where relations between women and men are based on traditions and rituals.
in writing. - (IT) In Europe, one woman in four is a victim of at least some form of violence during her lifetime. The annual cost of this violence is estimated to be in the region of EUR 33 billion, a figure that should not be underestimated.
Respect for the principle of gender equality is a value which is consistently disregarded in the face of a vast range of human rights violations affecting women, which damage their physical and mental health, their rights and their position in society. The few figures currently availably do not provide a complete view of the phenomenon, but it is sufficient to observe familial or work contexts to see that we have still not managed to protect women from violence.
I support the commitment taken by the Commission to present in 2011-2012, the 'Communication on a strategy to combat violence against women, domestic violence and female genital mutilation', to be followed up by an EU action plan, but I also hope we will see the adoption of a comprehensive policy approach, comprised of legal, judicial, executive and health actions, which can effectively reduce this kind of violence and the consequences which it unfortunately has on the 26% of children and young people who report having experienced physical violence in childhood.
The official figures on violence against women are much lower compared to the sad reality in each Member State. Officially, between 2004 and 2009, approximately 60 000 cases of domestic violence were recorded, with almost 800 cases resulting in the victim's death. Out of all the women abused, 70% put up with the abuse in silence and only 30% decide to make a complaint to the police.
In this context, I support the provision of easy access to free legal aid for victims of violence against women. I think that declaring a European Year of Combating Violence Against Women has the potential to raise awareness among Europeans about this problem which features in the everyday lives of a significant number of women in the European Union. I voted for this report as I support the importance of a European charter which will set out a minimum level of assistance services to be offered to victims of violence against women, with the aim of reducing the incidence of this problem in all Member States.
This own-initiative report was drafted within the framework of the various proposals that the European Commission will announce in 2011 and 2012 on fighting violence against women. This is a particularly important topic for me, as well as for the Femmes au Centre (Women at the Centre) Association, which held a conference on the topic a few weeks ago in Paris. The report proposes a new comprehensive policy approach against gender-based violence, including, in particular, the establishment of a European charter setting out a minimum level of assistance services for victims and a Europe-wide criminal-law instrument. I voted in favour of this report.
The international community must implement a cross-border approach to combat violence against women. There is no doubt that violence against women violates their basic rights and fundamental freedoms, in particular the right to security and human dignity. Member States must implement CEDAW (UN Convention on Elimination of All Forms of Discrimination against Women), which aims to ensure the rights and freedoms of women. Under the Treaty of Lisbon the EU can introduce criminal law provisions, and the Treaty makes particular reference to human trafficking and to the sexual exploitation of children and women. I voted in favour of this report because I believe it is time that the EU faced this issue and gave good example by means of the legislation and support required to bring an end to violence against women. A multi-faceted approach must be adopted to ensure the effectiveness of the political, social and legal measures being applied.
in writing. - (LT) Violence against women in its various forms remains a major international as well as a European problem. In the EU it is important for women's integrity to be comprehensively and consistently protected in law. Some countries still do not have a law criminalising domestic violence against women. Domestic violence must not be treated as a private matter. The Member States must ensure that legal authorities make the prosecution of acts of domestic violence a priority, and that the perpetrators of such violations are prosecuted.
I voted in favour of this report, which expresses the European Parliament's clear position. We encourage the Commission to fight violence against women. Of course, there are preventive and repressive legal mechanisms in all the Member States. However, it is also the responsibility of Europe to take up this issue, which falls within its remit. It is not acceptable for women to be subjected to bullying and physical or psychological violence on a daily basis.
I voted for this report because violence against women is both a global and European problem. This report presents a package of measures which are absolutely necessary to guarantee women in Europe a decent life. It is of fundamental importance that women's integrity is comprehensively and consistently protected by law. When legislating at EU level, it is absolutely imperative to be aware of the extreme vulnerability which women and children experience in relation to domestic violence. However, it is not enough to introduce or approve a series of criminal laws for the protection of women; criminal prosecution must also be made more effective.
A key area where more resources could be input is the training of police authorities in Europe. The police are the first law enforcement agency with which women who have fallen victim to violence come into contact. One practical measure which can be taken is to set up an emergency number for gender-based violence in Member States. Women subjected to violence could call this number to obtain immediate assistance.
in writing. - (IT) Equality between the sexes is one of the fundamental principles of the European Union. Despite the fact that violence against women has been a topic of debate for decades, the international community has not yet managed to put an end to this serious form of criminality. Gender-based violence results in serious damage to individuals' physical and mental health, whilst this entails increased costs for society in the form of social problems and costs for the legal and healthcare systems. It is estimated that the cost to society of gender-based violence, in the form of spending on healthcare, the legal system and social services, is EUR 2 million per hour in total in all EU Member States.
In my opinion, an important area in which women's physical and mental integrity requires strong legal protection is in relation to genital mutilation. I believe, in fact, that acts which result in serious harm to women's health cannot be legitimised through cultural considerations.
Furthermore, more knowledge as to the extent of gender-based violence in Europe is essential, so that public awareness of this problem can be enhanced. I am therefore in favour of actions taken to encourage Member States to draw up national action plans to combat gender-based violence.
in writing. - (BG) This report on the priorities and outline of a new EU policy framework to fight violence against women puts forward numerous interesting proposals. This is why I supported it. However, in my view, it must not be in any way a directive that every Member State should be obliged to transpose into their own legislation. The mechanisms facilitating access to legal aid, enabling victims to assert their rights anywhere in the European Union must not and cannot be provided free of charge. I am in favour of establishing a legal framework that gives immigrant women the right to hold their own passport and residence permit, and makes it possible to hold a person criminally responsible for taking these documents away.
in writing. -- (IT) These days, I would expect that a report into violence against women would highlight the absolute emergency represented by the increasing levels of violence against women in the Muslim communities of Europe. European women's rights and gender violence organisations report that this phenomenon continues to grow. This is something that takes place right under our noses, but it seems there is a certain reluctance to talk about the problem using the correct terms. The report mentions, for example, forced marriages and female genital mutilation, but these phenomena, which are growing exponentially in our cities, are tackled as if they are issues related to cultural background. The truth is that they are linked to the massive presence of immigrants who bring to Europe a fundamentalist conception of religion, Islam, and while today it is women in these communities who are paying the price, tomorrow it could affect our women and the very core of western society. The EU should immediately put in place adequate and targeted policies on this subject, and not on violence related to 'cultural' backgrounds, which means nothing, so that we can fight this strongly spreading phenomenon today, which at this pace will become impossible to manage tomorrow.
I voted in favour of this report, because it is necessary to stop violence against women as a matter of urgency. I would like to draw attention to the fact that one in ten women in Europe has experienced violence and it is one of the most frequent causes of violent death among women. Despite the fact that violence against women has been a topic of debate for several decades, it pains me to see that we are still unable to protect women from violence. It is therefore very important for the European Commission to draw up a single directive on all forms of violence against women - physical, sexual or psychological - and on combating it. Gender-based violence covers sexual abuse, human trafficking, forced marriage, genital mutilation and other forms of violations. Such violent crimes have a major impact on and do irreparable damage to a woman's physical and mental health, and therefore the Member States should ensure better healthcare for the victims of violence. Furthermore, I would like to urge the Commissioner for Home Affairs Cecilią Malmström not to reduce the financial assistance allocated to non-governmental organisations (NGOs) combating violence against women. Even more acts of violence are taking place during the economic and financial crisis, therefore under no circumstances can we reduce financing in this area.
The European Parliament has adopted in the past a resolution on violence against women, which emphasised the need for comprehensive legislation which would combat every form of violence against women. The Commission has made some important decisions in principle towards this end, especially by drawing up a new action plan for gender equality, which stresses that gender-based violence is one of the key problems to be addressed. The Commission has also announced that it will submit a proposal in 2011 for a strategic plan to combat gender-based violence. Gender-based violence results in severe harm to individuals' physical and mental health. This entails a heavy cost to society in the form of social problems and costs for the legal and healthcare systems.
The cost to society of gender-based violence is estimated on the basis of spending on healthcare, the legal system and social services. Gender-based violence is also a serious problem in terms of democracy. The very fact that women are subjected to violence restricts their opportunities to participate in social and working life.
As a liberal MEP, I cannot but support this report as Member States need a new strategy for combating violence against women, which has a serious impact on women's physical and mental integrity, regarded as a fundamental right. Violence against women has an adverse impact on both the victims and the children who grow up in such an unsuitable environment for their personal development. Gender equality is one of the EU's fundamental values which is of particular importance to liberals. Modern society, based on equal rights and equality before the law, cannot tolerate such incidents, even when there are cultural or religious reasons to justify them.
I think that the EU and Member States must use every instrument available to them to combat gender-based violence. I support the notion of a directive which will stipulate criminal sanctions for perpetrators of violence against women. I think that this must be accompanied by the creation of a sufficient number of victim support centres and by adequate training for those who work with them, such as police officers, judges, doctors and others.
I am pleased with the concern shown at EU level about violence against women. I believe it to be decisive for the success of combating this European and international problem that the Member States take on responsibilities, naturally involving adoption of the necessary legislation. I am therefore voting for the new EU policy framework to fight violence against women, as I believe it represents progress in the fight against the violation of fundamental rights and freedoms, such as the right to security and human dignity.
in writing. - I voted for this report as the situation in Ireland mirrors the problem experienced across Europe. The National Crime Council in 2005 found that one in seven women in Ireland experienced severe abusive behaviour of a physical, sexual or emotional nature from a partner at some times in their lives. The impact of domestic and physical and/or sexual violence should not be underestimated, as it results in severe damage to individuals' physical and mental health giving rise to severe depression and even suicide. However Parliament's report also shows the cost to the exchequer as it is estimated that the cost to society of gender-based violence - in the form of spending on healthcare, the legal system and social services - is EUR 2 million per hour in total in all EU Member States.
In 2009, I had the privilege in becoming the first ambassador of Rape Crisis North East based in Dundalk. This support and counselling service is one of many across Ireland East. These NGOs offer vital support for victims of sexual and domestic violence, yet have to cope with a very difficult funding environment. I hope this report helps fight domestic violence in Europe.
I vehemently condemn any form of violence against men, women or children, and I support any initiative enabling this scourge to be anticipated and combated, and its victims to be protected. The figures that have come to light in some studies on violence in Europe are unacceptable, with 26% of children and young people having been the target of physical violence, between a fifth and a quarter of the female population having been victim of acts of physical violence at least once during their adult lives, and more than one tenth of them having suffered sexual violence involving the use of force.
In fact, the number of women who are victims is alarming, and the enormous disparities existing between the policies and legislation of each Member State contribute to that, meaning that women do not enjoy the same level of protection throughout Europe. It is crucial that European legislation ensure comprehensive and consistent protection for all women, through the adoption of a comprehensive legal act enabling all forms of violence against women to be combated, supplemented by a series of measures in a number of political, social and legal areas.
in writing. - (SV) We Swedish Conservatives agree with the report's depiction of the problem. In the Stockholm Programme, with regard to which we have been a strong driving force, the fight to combat violence against women is a priority. In the Action Plan implementing the Stockholm Programme, the Commission made a commitment to propose a strategy to be presented in 2011-2012 to combat violence against women, domestic violence and female genital mutilation. Furthermore, Article 8 of the Treaty on the Functioning of the European Union stipulates that the EU shall make efforts to combat all kinds of domestic violence, and the Member States should take all necessary measures to punish these criminal acts and to protect the victims. Since criminal law is the responsibility of the individual Member States, we voted against the paragraph concerning the introduction of a directive at EU level. We voted in favour of the report, as we believe that the Member States must take measures to ensure the safety of women.
in writing. - (RO) I think that, at European level, Member States ought to make additional efforts to compile more comprehensive national statistics which will cover violence against women to a larger extent, regardless of the form in which it occurs - rape, sex trafficking, forced marriages, death, forced prostitution, not to mention violence within the family or from former partners. However, the aim is also to improve the collection of data on this problem so that the most appropriate solutions can be found for punishing the culprits.
I voted in favour of this report as I believe it is important for a society seeking to be more balanced and fairer. This phenomenon is present in all societies, in multifaceted form, occurring in the private, public or semi-public spheres, and the related figures and the forms it takes are often unknown. I therefore believe, as set out in this report, that thorough analysis is needed, along with the creation of better investigative processes for this phenomenon, in order to combat it better internationally. This report suggests a new approach to gender violence, and the strengthening of measures between the Member States with regard to prevention and criminal penalties, together with assistance measures for victims. It also asks pertinent questions about the impact of physical, psychological and sexual violence against women in society's various spheres. I believe that an active role for the Commission, Parliament and Member States is crucial for the creation of measures to combat this phenomenon, which has implications for a number of people and generations.
in writing. - Men's violence against women is a violation of women's human rights which both reflects and reinforces inequalities between men and women. Studies on gender-based violence estimate that 20-25% of all women in Europe have experienced physical acts of violence at least once during their adult lives. Violence against women knows no geographical boundaries, no age limit, no class or race or cultural distinctions, but it is still invisible and the victims are silenced. I support this report which proposes a new comprehensive policy approach against gender-based violence including: establishing a criminal-law instrument in the form of a directive against gender-based violence; training for officials likely to come into contact with cases of violence against women; requirements for Member States to demonstrate due diligence and to record and investigate all forms of gender-based crimes of violence; asks for financial support to NGOs working to support victims of violence. It also seeks plans to develop methodological guidelines and undertake new data collection efforts to obtain comparable statistical data on gender-based violence in order to identify the extent of the problem and to provide a basis for a change in action towards the problem.
In Europe, one in four women will experience physical acts of violence within her lifetime and more than one in ten will be a victim of sexual violence involving the use of force. Faced with such figures, there is an urgent need to take action. The Commission must therefore establish a new European policy framework to fight violence against women. All forms of violence against women - rape, prostitution, sexual violence, and so on - must be subject to criminal proceedings in all European Union countries. Every Member State has the duty to provide these women victims with access to free legal aid and shelter facilities which will allow them to build a new and better life for themselves and their children. This recognition at European level of violence against women as a criminal offence is absolutely crucial.
The European Parliament adopted a report, this Tuesday 5 April 2011, on fighting violence against women. This text emphasises the specific nature of violence against women and girls by men: it is indeed one of the most common and harmful obstacles to gender equality. Today's report will make it possible to implement a criminal-law instrument in the form of a European Union directive to combat gender-based violence. Indeed, it establishes a European charter, which will ensure a minimum level of assistance, including the right to free legal aid and urgent psychological aid services. Furthermore, MEPs are calling on the Commission to establish a European observatory on violence against women. Thanks to the Group of the Greens/European Free Alliance, an adopted amendment also calls for Member States to recognise rape and sexual violence within marriage or any other intimate relationship, as a crime.
Violence against women is both a global and European issue. Domestic violence, prostitution, human trafficking, it is a disgrace that we are still not in a position to protect women from violence in our societies. Such gender-based violence is a violation of fundamental rights and freedoms, as well as of rights to safety and to human dignity. The issue here involves both preserving the integrity of victims and looking after the core collective interests of society, such as liberty and democracy. The European Union must shoulder its responsibilities and introduce legislation to put an end to this violence.
I therefore voted for the introduction of measures such as a mechanism to facilitate access to free legal aid, financial aid arrangements aimed at promoting victims' independence and facilitating their return to normal life and the world of work. Respect for human rights is a fundamental value enshrined in the Treaty on European Union. So let us respect women's rights, too.
in writing. - (SV) The European Parliament has voted in favour of an EU policy framework to combat violence against women. We welcome the decision and we voted in favour of the proposal as a whole. The decision was particularly important as it calls on the Commission to fulfil its previous promises to table a specific legislative proposal with a view to combating violence against women.
However, the proposal contains certain wordings regarding surrogacy that we think were far too simplistic in their general negative attitude to this phenomenon and to international adoptions. We are not naive with regard to the problems surrounding surrogacy, but we do not want to attack something on account of these problems that in certain cases can be a positive experience for the parties involved. That is why we voted against those particular wordings concerning surrogacy - a position that our group, the Group of the Alliance of Liberals and Democrats for Europe, also adopted in the original vote in the Committee on Women's Rights and Gender Equality.
Violence against women includes a number of serious violations of fundamental rights, such as sexual abuse, attacks on physical integrity and domestic violence, psychological violence, harassment or coercion, and the trafficking of women and their exploitation for prostitution, amongst many other examples of aggression that need to be combated determinedly by the Member States. I condemn all violence, but especially that used against those in a more vulnerable position - physically, socially, economically or emotionally - such as children and also women. That is exactly why the Member States must seek to eliminate all forms of violence against women, in particular trafficking for sexual exploitation, violation of their sexual self-determination, and attacks on their physical integrity.
Respect for human life and dignity cannot exist side-by-side with the crimes of which many European women are victims, making firm policies on the prevention of violence and the punishment of its perpetrators necessary.
The international community has been debating situations involving violence against women for a number of years. However, it is clear that they continue to be victims of violence: one fifth of European women have suffered acts of violence at least once. It is therefore important that the European Union adopt legislation to bring this tragedy to an end. Although the European Commission has come up with several initiatives to put an end to this scourge affecting millions of women throughout the world, not least by drawing up a new action plan on gender equality (2010-2015), the truth is that the EU cannot stand idly by while violations of women's fundamental rights are going unpunished, particularly in the following areas: sexual abuse, female genital mutilation and forced marriage, human trafficking and prostitution, lack of legal protection, etc. I agree that there is a need for further study of this issue, so that we have the most detailed and scientific data available to us. We cannot remain inactive, however. I therefore welcome the rapporteur's proposals, in particular the establishment of refuges for victims, an emergency number, and the institution of the European Year of Combating Violence against Women.
Violence against women in its numerous forms - domestic violence, sexual violence, prostitution, the trafficking of women, sexual and psychological harassment, and violence against women in their places of work - represents a serious violation of human rights and freedoms, both individually and collectively, with profoundly negative social consequences. The prevention and eradication of violence against women need to constitute essential strategic objectives, the pursuit of which cannot de dissociated from the progress for which our civilisation is striving.
Some studies on gender-based violence estimate that between a fifth and a quarter of Europe's female population have been victims of acts of physical violence at least once during their adult lives, and around one tenth of them have suffered sexual violence. It is also estimated that around 26% of children and young people report cases of physical violence during childhood and adolescence, which is particularly worrying if we take into account premises based on social learning, which hold that today's victim could potentially be tomorrow's attacker.
It is important now that the guidance included in this report be implemented.
We welcome the adoption of this report by the Member from our group, Mrs Svensson, who is also Chair of Parliament's Committee on Women's Rights and Gender Equality.
We know that violence against women represents a serious violation of human rights and freedoms, both individually and collectively, with enormous social consequences, given that violence against women involves a wide range of human rights violations, including domestic violence, sexual violence, prostitution, the trafficking of women, sexual and psychological harassment, and violence against women in their places of work.
The prevention and eradication of violence against women are essential strategic objectives important to the progress for which our civilisation is striving.
Some studies on gender-based violence estimate that between a fifth and a quarter of Europe's female population have been victims of acts of physical violence at least once during their adult lives, and around one tenth of them have suffered sexual violence. It is also believed that around 26% of children and young people report cases of physical violence during childhood and adolescence, which is particularly worrying if we take into account premises based on social learning...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
in writing. - (IT) Violence against women is an evil in our society that we must fight at all costs. However, I cannot support this note given what is in my opinion the excessive attention it pays to female immigrants. Particularly at this time, such attention on the part of the EU and its governments should be highly visible, , and should not be confined to fine words in support of European projects.
My group is divided on the matter. I voted in favour of Amendment 19 and recital J on the word 'prostitution' because I am of the opinion that prostitution is indeed an act of violence against women.
Violence against women is a reality all too often overlooked: it is thought that between 20 and 25% of European women will have already been subjected to physical violence at least once in their adult life. Last week, the European Parliament adopted a report on this issue and on the need to establish a political framework in this area and I, for one, welcome it. Our report seeks to encourage all EU Member States to consider violence against women a crime and hence to establish an instrument under criminal law to combat this violence. Moreover, and importantly, I voted for the introduction of a mechanism to facilitate access to free legal aid, and for urgent psychological aid services to be provided free of charge for victims. I also supported the amendments recognising the 'serious problem of prostitution' and which consider that 'violence against women' encompasses prostitution. Lastly, I voted in favour of rape and sexual violence being considered a crime, even within marriage or any other type of intimate relationship.
in writing. -- (IT) A European regulatory framework in the fight against violence against women represents one crucial step forward within a comprehensive strategy. Only a combination of legal, social, economic and preventive actions will manage to resolve this problem which is rather close to home, given that over a quarter of women in the European Union have experienced violence during their lifetime. Violence against women makes no distinction by age or ethnic or cultural background, and it remains an invisible problem that has nonetheless very high human, social and economic costs.
The European Union must affirm its active role in fighting discrimination against women and that is why the Svensson report supports the European Commission in its attempts to create a clear and homogenous regulatory framework in the context of the Stockholm Programme.
I am therefore in favour of the request for an instrument of criminal law which would define violence against women as a crime in itself, through the development of a directive against gender-based violence, to be brought in line with the multiple training, prevention and awareness-raising initiatives in order to fight all forms of abuse against women.
I gave this report my vote, because in the 21st century it is vital that we ensure that rape is considered a crime everywhere in Europe and that the perpetrators of these crimes face criminal prosecution and punishment. It is not acceptable that at present, depending on which country they live in, not all victims of these hateful crimes enjoy the same opportunities to obtain justice and reparation for the violence done to them. The ball is now in the court of the Council and Commission, who surely will not prevent this crucial step towards helping women who are victims of this violence to obtain reparation for their suffering.
in writing. - (LT) I voted in favour of this report, because we must stop all violations of women's rights and violence against women. I believe that according to the Action Plan implementing the Stockholm Programme adopted last year, the Commission should draw up a strategy on combating violence against women as a matter of urgency. At the same time the Member States must ensure that healthcare providers, social workers, the police, courts and other institutions carry out improvements to enable them to respond to all cases of violence against women in a timely and professional manner.
in writing. - (PL) It goes without saying that human dignity and the right to safety are fundamental values of life which must be protected. The very word 'violence' is so strongly charged with negative emotion that many people try to change the subject when gender-based violence is mentioned. However, it is our job to face up to difficult issues and to intervene in cases where society needs pointing in the right direction on political and legal questions. Let us not forget that violence against women, which includes the violation of dignity, sexual abuse, forced marriages and mutilation, is not only a problem for members of the female sex. It is a problem for the whole of society, and one which contributes to its widespread disintegration. The total costs are underestimated in this respect.
Is it not the case that we all incur the expenditure resulting from such violence - the costs of medical care, psychological treatment, court proceedings and social care? The victims are frequently not capable of holding down a job. The Member States should consider drafting a plan to combat gender-based violence.
in writing. - (IT) The European Parliament has approved the proposal for a resolution on the establishment of a new EU policy framework in relation to the fight against violence against women. I strongly and ardently supported the resolution because I believe that the answer to this social plague must be provided on a single Union-wide basis by the European Union, through the instigation of coherent and efficient political action. Violence against women, whether physical, psychological or sexual is an expression of incivility which Europe must repudiate. It is a plague which leads to traumas which have repercussions of inestimable influence on the lives of women in society. Statistics currently available portray a sad and distressing reality. One European woman in four has been a victim of violence at least once in her lifetime. I believe therefore that the priorities for EU action should be the identification of Union-wide legal instruments, the possibility to make use of free support, the creation of refuges capable of providing psychological and moral assistance and the creation of a single emergency number throughout Europe.
in writing. - I voted for this report. Gender-based violence is always primarily a criminal matter. Society must therefore respond with punishment which is proportional to the seriousness of the crime. In setting priorities for the allocation of society's resources, it is important to have a clear victim's perspective, since it is this group which currently needs special protective measures. This does not exclude devoting resources to individual offenders by, for example, offering conversation therapy and other methods to counteract violent behaviour. This form of alternative treatment for men who have committed serious assaults on women, however, should never replace the penalty imposed by criminal law. Conversation therapy and other such forms of treatment can only supplement other forms of punishment, such as prison.
Violence is in large measure a consequence of unequal power relations between men and women, and is an expression of a domination/subordination relationship between the perpetrator and victim for these crimes, therefore, conversation therapy in which both victim and perpetrator take part must be regarded as out of the question since the crime is of such a nature that the two can never be equivalent and equal negotiating parties.
I voted in favour of this resolution because violence against women continues to be a scourge in Europe and the world, despite the campaigns that the international community has been carrying out for several decades. It affects the direct victims in the first instance, but it also affects freedom and democracy themselves. I also voted for the report because it sets out a series of immediate measures that are needed to guarantee women a decent life, and it is clear that long-term political, social and legal measures are required to eliminate gender-based violence.
Violence in general is to be condemned, but violence affecting those less able to defend themselves, namely children, the elderly and women, even more so. In this specific case, it is a concern of Parliament to put together a series of infrastructural, legal, judicial, enforcement, educational, health, and other actions that can significantly reduce violence against women and its consequences.
I voted for the Svensson report on the new EU policy framework to combat violence against women because I am deeply concerned by that type of violence. It is reckoned that between 20% and 25% of European women have suffered physical violence at least once during their adult lives, and more than 10% have suffered sexual abuse. I therefore believe that the time has come to put a stop to male violence, and this will only be possible by building true equality between men and women. Furthermore, I am convinced that rape should be recognised as an offence throughout the European Union and its perpetrators brought to trial. This report also proposes a new prospect for combating this blight on society, not just through criminal proceedings, but also through protection from and prevention of the insecure jobs, unemployment and poverty that mean women often find themselves in situations of dependence, and make it impossible for them to choose their future freely. A European directive against gender violence is therefore becoming essential. The Member States must adopt measures to this end at the first opportunity.
in writing. - Men's violence against women is a structural violation of women's human rights. Counting all forms of male violence against women, 45% of all women in Europe have been subject to and suffered from men's violence. It is estimated that the total cost of domestic violence within the 27 Member States could be as high as EUR 16 billion. However men's violence against women knows no geographical boundaries, no age limit, no class or race or cultural distinctions, it is still invisible and the victims are silenced. In 2008, I drafted amendments to the Latvian Republic's Criminal Law regarding domestic violence. Unfortunately, these amendments were rejected by the Latvian Parliament. I voted 'for'.
in writing. - (DE) Despite the fact that there has been progress in recent decades and years in combating violence against women and children, there is still more work to be done. The apathy and pseudo-morality found in society should give us pause for thought. The early stages of actual violence, such as intrusiveness, obscene remarks and harassment meted out by many migrants to western women on a daily basis are increasingly regarded as normal. The disregard for women has reached peak levels when a German judge refers to the husband's right to use corporal punishment anchored in the Koran as a decisive factor in her judgment on a Muslim divorce case.
By permitting migration, the EU has imported problems from every conceivable quarter, including honour killings, forced marriages and domestic violence in patriarchal family structures. Culture, religion and tradition should not be used to justify acts of violence. The proposed initiative includes a number of good ideas, but remains quite superficial overall, which is why I chose to abstain.
in writing. - (DE) The report draws attention to a number of serious cases of violence against women. I am referring to sexual abuse, physical violence within the family, enforced prostitution, forced marriage and female circumcision. Unfortunately, all of these terrible things can also take place in our society here in the EU. The report picks up on this fact, but fails to get to the root of the problem, which often lies in parallel societies, archaic Islamic structures or organised gangs of traffickers. We need to work on this area. Therefore, I have abstained from voting.
I voted in favour of the report on violence against women, an initiative which will help women in Europe to live a dignified life. According to the statistics, approximately one-fifth of women living in Europe have been the victim of violence and 20% have experienced violence from persons close to them. The provisions in this report for combating violence against women are important, because: it calls on the Member States to punish perpetrators in accordance with the gravity of the crime committed (sexual abuse, human trafficking, forced marriages, female circumcision); it provides the resources needed to help the victims of violence, such as legal assistance, and to create refuges for victims; it provides legal assistance to victims and requires all forms of gender-based violence to be subject to public prosecution; it makes provision for more information for young women through proper education in the risks which they run. However, I voted against the proposal to increase the number of courts with jurisdiction to hear cases of gender-based violence, because any such proposal introduces unacceptable discrimination and conflicts with the principle of gender equality.
It is essential to break the silence surrounding all forms of crime, and in this case that based on gender. Offences that take the form of violence in the home, sexual abuse, human trafficking, genital mutilation and other forms of violations of integrity that affect women and girls in particular should be made public in order that they may be combated more effectively. In fact, greater knowledge of gender-based violence would make it possible to increase society's sensitivity to this problem. This own-initiative report on of the European Parliament seeks to put together a series of the measures required to ensure that European women have a decent life. Despite violence against women having been a topic of debate for several decades, the international community has not succeeded in bringing this extremely destructive form of crime to an end. In summary, I believe the European Union needs to adopt the necessary legislation to put an end to this violence, and the Member States need to draw up national action plans for combating gender-based violence. For these reasons, I voted in favour of this report.
in writing. - (IT) Violence against women is an international as well as a European problem. Gender-based violence covers offences in the form of violence in close relationships, sexual abuse, human trafficking and prostitution, forced marriages, genital mutilation and other forms of violations against personal integrity which particularly affect women and young girls. To this end, it is necessary that we adopt a series of political, social and juridical policies so that we are able to guarantee a decent standard of life to European women. In the initiative report, the European Parliament stresses that it is possible to eliminate this kind of violence by first of all instituting comprehensive and coherent legislative protection of women's integrity. It is also necessary to record the extent of this type of criminality, to make courts aware of what a sexual assault implies, to detect this kind of violence at an early stage through proactive and preventive measures, to ensure legal clarity during investigations and trials, to establish new refuges and an emergency phone number for victims, and to fund research in this area. On the basis of observations made previously, I am voting in favour of concretely enacting all measures necessary to fight this type of violence and to draw up effective action plans to combat its occurrence.
in writing. - Despite the fact that violence against women has been a topic of debate over several decades, the international community has not managed to put an end to this extremely destructive form of criminality. It is a complex problem which involves protecting the integrity of individual victims of crime but also protecting important common social interests, such as freedom and democracy.
Shelters for women must be provided at national level in order to enable women and children to live a self-determined life free of violence and poverty. Such shelters should offer specialised services, medical treatment, legal aid, psychosocial and therapeutic counselling, legal support during court procedure, support for children affected by violence, and so on. The Member States should ensure appropriate funding means in order that women's shelters can fulfil international standards in working with women survivors of violence and their children.
The Member States should provide the required means for women's organisation and NGOs in order to protect and prevent women and their children from violence and poverty, should guarantee social and economic rights of women so that they do not depend on a partner/husband financially and should promote and develop an integration of women on the labour market.
I voted in favour of this resolution because violence against women continues to be a scourge in Europe and the world, despite the campaigns that the international community has been carrying out for several decades. It affects the direct victims in the first instance, but it also affects freedom and democracy themselves. I also voted for the report because it sets out a series of immediate measures that are needed to guarantee women a decent life, and it is clear that long-term political, social and legal measures are required to eliminate gender-based violence.
One in four women in Europe have experienced physical acts of violence during their adult lives and one in ten have been victims of sexual violence involving the use of force. In the face of figures like these, it is urgent that we act to combat this violence against women in the European Union. I am therefore supporting the report by Mrs Svensson. Rape, which at present is still not considered a criminal offence in several Member States, and other forms of sexual violence against women, must be recognised as crimes in all countries in the Union and the perpetrators must be automatically prosecuted. In order to protect women migrants and asylum seekers, I also call for a legal framework to be established that gives immigrant women the right to hold their own passport and residence permit and makes it possible to hold a person 'criminally responsible' for taking these documents away. Furthermore, I call for easier access to legal aid, in order to allow victims to assert their rights. I believe it is essential for this aid to be free and would have liked this point to have appeared clearly in the report.
, in writing - (CS) It is always important to combat violence against women, which takes many shapes and forms, leaving its marks both on the body and on the mind, and leading the victims of violence even to commit suicide in some cases. I am pleased that we are creating a new framework for the EU's fight against this unacceptable phenomenon, and I was therefore happy to vote in favour of the report. However, I was unable to vote for the parts of the report leading towards support for the artificial termination of pregnancy, as I disagree with this, because the as yet unborn human being has a right to life.
in writing. - Violence against women is an international as well as a European problem. Despite the fact that violence against women has been a topic of debate over several decades, the international community has not managed to put an end to this extremely destructive form of criminality. It is distressing to see how we still fail to protect women against violence. It is a complex problem which involves protecting the integrity of individual victims of crime but also protecting important common social interests, such as freedom and democracy.
The European Union must therefore shoulder its responsibility and introduce the legislation required to put an end to the violence. I recognise the compilation made by the rapporteur of a number of measures in this strategic report which are absolutely necessary in order to guarantee women in Europe a decent life. However, due to the fact that recital J establishes that prostitution as such is a violation of human rights, and given the effort we are making to regulate such practices, some members of our group had to abstain in the end.
in writing. - (IT) I would have liked to have voted in favour of the report into the fight against violence against women because its aim was to establish comprehensive measures to protect women who have been the victims of violence. It tackles in a clear way sexual abuse, prostitution, female genital mutilation, stalking, human trafficking and domestic violence: in short, a series of violations of women's rights.
As often occurs at the European Parliament, the problem is that every text exceeds itself by inserting matters that would be better handled in unrelated documents. In this case, the report deals with the rights of migrant and refugee women, who are treated as a select category of women compared to other female European citizens. For this simple reason I am abstaining, since despite agreeing with the aims of the document, I cannot tolerate the manipulation of policy.
I voted in favour of this particular resolution, because it introduces a framework for a new European policy to fight violence against women. It proposes a series of clear-cut political measures to fight gender-based violence, including measures to combat human trafficking, which I consider to be particularly important, given the worrying increase in human trafficking to and within the EU, especially of women and children. These gangs could be combated through transnational cooperation between the EU, which is the destination, and these countries, which are the starting point for these gangs. I call on the Commission to take action in this direction.
in writing. - I will be supporting the Svensson report because it highlights the problem that exists with regard to violence against women. This is not a new issue but it is an issue which has been ignored; swept under the carpet; kept within the family. Now it is right to end this practice and do all we can, not only highlighting this problem but, in bringing forward measures, to tackle the problem and give women the protection against violence which is their right.
I agree we need to ensure that women suffering violence should have access to legal aid. However, if Member States keep cutting legal aid budgets then this access will not happen. I agree that judges need to be trained in the particularly difficult cases that violence against women raise. But how do we do this when budgets are being slashed?
We need Member States to make this issue a political priority setting out the minimum requirements and obligations that victims of abuse might expect. This report provides us with a framework and deserves our full support, but with this framework we also need some action in this important area and that means action by Member States.
Violence against women is reprehensible and needs to be dealt with firmly. The Dutch Party for Freedom (PVV) completely agrees with this report in that regard. However, this report completely fails to mention the role of Islam. The report mentions 'traditional or religious practices' just once, and very generally, in paragraph 3, despite the fact that it is well-known that, specifically in Islam, violence against women is the order of the day. The oppression of women, after all, is an intrinsic part of Islam.
The PVV wants to see violence against women tackled, but is voting against this report because it fails to mention the motives and the background of the perpetrators. By failing to explicitly mention Islam as a cause of violence, we are missing a great opportunity to tackle this specific form of violence against women.
in writing. - I supported this report which puts forward proposals to tackle violence against women across Europe and calls for all Member States to prioritise this issue.
in writing. - (PT) The problem of violence in general, and violence against women in particular, is a global issue that affects all countries in the world. As there is no international definition of gender-based violence, the data is quite disparate, and does not give an indication of the real scale of the problem. Some studies estimate that between a fifth and a quarter of the female population of Europe have been the victim of acts of physical violence at least once during their adult lives. The forms and methods of violence used against women are many. Its historical and structural dimension means that measures taken need to be at European and international level. There is therefore a need to intervene in all areas of public life, in order to raise awareness and consciousness, using the six 'Ps': policy, prevention, protection, prosecution, provision and partnership. I voted in favour of this own-initiative report, as I believe that any type of violence should be subject to social and legal penalties.
European legislation, in the form of a directive, based on education, the effective protection of victims, cooperation with non-governmental organisations (NGOs), and the implementation of a European Year of Combating Violence Against Women, is an example of measures for combating this social scourge, which has harmful consequences for European society.
in writing. - I fully support calls to make sexual and domestic violence against women a criminal offence in all Members States. As a matter of urgency I urge the Commission to come forward with proposals that will put in place robust measures to counter gender-based violence and protect victims across the EU. The discrepancies that currently exist between Member States must be addressed, with the introduction of coherent national laws. I hope that this resolution will be a step towards a European directive to combat gender-based violence.
I voted in favour of the resolution negotiated by Mrs Svensson, Swedish MEP from the Confederal Group of the European United Left - Nordic Green Left and Chair of the Committee on Women's Rights and Gender Equality. Rape and all other forms of sexual violence must be recognised as crimes in all EU countries and their perpetrators automatically prosecuted.
I agree with my friend and colleague Mrs Svensson when she states that women are victims of gender-based violence; however we must not view women, including those who are victims of this kind of violence, simply as victims. The role of institutions is to help them rebuild their self-esteem and build a new and better life for themselves and their children. We should also focus on the causes of this type of violence, starting with an examination of the gender stereotypes of which both women and men are victims, even from a very young age.
The resolution also provides for a legal framework to be established to give immigrant women the right to hold their own passport and residence permit, and for anyone who takes these documents away from a woman to be held criminally responsible.
We now therefore expect proposals for a strategy and an action plan from the Commission: we expect action.
in writing. - (DE) I voted in favour of this report because violence against women is a worldwide problem which the global community has not yet managed to tackle. Violence against women is found at all levels of society and is not specific to any particular culture, level of education, age or income. Women are at greatest risk in their own homes - domestic violence is the most common cause of injury to women, more common than traffic accidents and cancer put together. The victims suffer an extreme negative impact on their health, self-esteem and safety and can no longer participate in public life or in the labour market as they would wish. The perpetrators of such violence cause life-long suffering to these women and their children, as well as representing a social problem because the follow-up costs in the areas of health and justice amount to several billion euros. Accordingly, the perpetrators need to be held responsible for their actions and should be subjected to public prosecutions. Violence against women must finally be brought out into the open and put to a stop.